                         UNITED STATES BANKRUPTCY COURT




Case Number:

SPECIFIC NOTES REGARDING SCHEDULE EF




     Case: 19-30088   Doc# 906   Filed: 03/14/19 Entered: 03/14/19 23:02:08   Page 1 of
                                             688
Pacific Gas and Electric Company                                                                           Case Number:          19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
      Part 1:       List All Creditors with PRIORITY Unsecured Claims

1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.
             Yes. Go to line 2.
2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor
      has more than 3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.

 Creditor's Name, Mailing Address Including          Date Claim Was Incurred And       C U     D      Offset      Total Claim      Priority Amount
 Zip Code                                                  Account Number

Employee Wages

2.1        A JEANINE JACKSON                                   VARIOUS                                         UNDETERMINED UNDETERMINED
           CONFIDENTIAL - AVAILABLE UPON
           REQUEST                                       ACCOUNT NO.: NOT
                                                            AVAILABLE

2.2        A. ANNA E. CAPELLE                                  VARIOUS                                         UNDETERMINED UNDETERMINED
           CONFIDENTIAL - AVAILABLE UPON
           REQUEST                                       ACCOUNT NO.: NOT
                                                            AVAILABLE

2.3        AAREN LAIS RODRIGUES                                VARIOUS                                         UNDETERMINED UNDETERMINED
           CONFIDENTIAL - AVAILABLE UPON
           REQUEST                                       ACCOUNT NO.: NOT
                                                            AVAILABLE

2.4        AARON ALEXANDER DURAN                               VARIOUS                                         UNDETERMINED UNDETERMINED
           CONFIDENTIAL - AVAILABLE UPON
           REQUEST                                       ACCOUNT NO.: NOT
                                                            AVAILABLE

2.5        AARON ALLEN ROUSE                                   VARIOUS                                         UNDETERMINED UNDETERMINED
           CONFIDENTIAL - AVAILABLE UPON
           REQUEST                                       ACCOUNT NO.: NOT
                                                            AVAILABLE

2.6        AARON ARMANDO MURO                                  VARIOUS                                         UNDETERMINED UNDETERMINED
           CONFIDENTIAL - AVAILABLE UPON
           REQUEST                                       ACCOUNT NO.: NOT
                                                            AVAILABLE

2.7        AARON AUGUST                                        VARIOUS                                         UNDETERMINED UNDETERMINED
           CONFIDENTIAL - AVAILABLE UPON
           REQUEST                                       ACCOUNT NO.: NOT
                                                            AVAILABLE

2.8        AARON BLAKEY                                        VARIOUS                                         UNDETERMINED UNDETERMINED
           CONFIDENTIAL - AVAILABLE UPON
           REQUEST                                       ACCOUNT NO.: NOT
                                                            AVAILABLE

2.9        AARON BOOTH                                         VARIOUS                                         UNDETERMINED UNDETERMINED
           CONFIDENTIAL - AVAILABLE UPON
           REQUEST                                       ACCOUNT NO.: NOT
                                                            AVAILABLE




                                                       Page 1 of 2251 to Schedule E/F Part 1

           Case: 19-30088             Doc# 906          Filed: 03/14/19 Entered: 03/14/19 23:02:08                           Page 2 of
                                                                    688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.10    AARON BORBA                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.11    AARON BRANDEN EZELL                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.12    AARON BRIAN ALEJO-HAVENS                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.13    AARON BROWNSON                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.14    AARON BUENAOBRA                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.15    AARON BURDICK                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.16    AARON BUTCHAS                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.17    AARON CHRISTOPHER LINDH                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.18    AARON D LANGLEY                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.19    AARON D PETERS                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.20    AARON D TAU                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                              Page 2 of 2251 to Schedule E/F Part 1

       Case: 19-30088           Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 3 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.21    AARON D. GRIMM                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.22    AARON DANIEL MURPHY                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.23    AARON DAVID BUENROSTRO                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.24    AARON DAVILA                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.25    AARON DEL BONO                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.26    AARON E REGINATO                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.27    AARON E VLEMING                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.28    AARON ELVIN V                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.29    AARON GIANNINI                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.30    AARON GOODWIN                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.31    AARON GREEN                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                              Page 3 of 2251 to Schedule E/F Part 1

       Case: 19-30088           Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 4 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.32    AARON HACKER                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.33    AARON HARRY BALLESTEROS JR.                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.34    AARON HATCHER                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.35    AARON HENSON                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.36    AARON HERNANDEZ JR.                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.37    AARON HO YUEN                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.38    AARON J JOHNSON                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.39    AARON J. TULCHINSKY                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.40    AARON JACOB COATES                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.41    AARON JAMES BROUGH                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.42    AARON JAMES MINICK                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                              Page 4 of 2251 to Schedule E/F Part 1

       Case: 19-30088           Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 5 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.43    AARON JAMES SCHOLES                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.44    AARON JENNINGS WHITE                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.45    AARON JEREMY SALGADO                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.46    AARON JEROME MORGAN                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.47    AARON JOE                                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.48    AARON JONATHAN BROWNE                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.49    AARON JOSEPH NEUVERT                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.50    AARON JOSHUA WHALON                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.51    AARON JOSHUA YU                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.52    AARON L. QUINN                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.53    AARON LEE RACKLEFF                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                              Page 5 of 2251 to Schedule E/F Part 1

       Case: 19-30088           Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 6 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.54    AARON LEYVA                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.55    AARON LIPARI                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.56    AARON LOUIE                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.57    AARON M FEATHERS                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.58    AARON M GARCIA                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.59    AARON M LEWIS                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.60    AARON M WICKLUND                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.61    AARON MATTHEW LYONS                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.62    AARON MCFARLAND                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.63    AARON MICHAEL FINATO                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.64    AARON MICHAEL SHULTZ                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                              Page 6 of 2251 to Schedule E/F Part 1

       Case: 19-30088           Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 7 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.65    AARON MICHAEL WEBSTER                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.66    AARON MICHEAL REID                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.67    AARON MITCHELL GRAHAM                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.68    AARON N GUZMAN                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.69    AARON O'SULLIVAN                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.70    AARON PACHECO                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.71    AARON PATANE                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.72    AARON PATRICK ALLRED                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.73    AARON PAUL ROBBENNOLT                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.74    AARON PAUL SUEDMEYER                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.75    AARON PAUL SWIFT                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                              Page 7 of 2251 to Schedule E/F Part 1

       Case: 19-30088           Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 8 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.76    AARON PHILIP FLECKENSTEIN                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.77    AARON POLLARD                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.78    AARON POTES                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.79    AARON R CORTEZ                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.80    AARON R KEOUGH                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.81    AARON RAY STOEGER                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.82    AARON REZENDEZ                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.83    AARON RICHARD CORTES                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.84    AARON RIGGINS                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.85    AARON ROARK                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.86    AARON ROBISON                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                              Page 8 of 2251 to Schedule E/F Part 1

       Case: 19-30088           Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 9 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.87    AARON ROSS GARNER                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.88    AARON RUBIO                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.89    AARON SABATO                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.90    AARON SCOTT BRICKER                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.91    AARON SHAFFER                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.92    AARON SMITH                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.93    AARON STEIN                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.94    AARON SWANSON                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.95    AARON T ADAMS                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.96    AARON TAK TONG                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.97    AARON TAYLOR JONES                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                              Page 9 of 2251 to Schedule E/F Part 1

       Case: 19-30088          Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 10 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.98    AARON TORROS WRIDE                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.99    AARON TURNER                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.100   AARON V. GOSWAMI                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.101   AARON W HAYES                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.102   AARON WAYNE RIGGS                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.103   AARON WELLS                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.104   AARON WELTY                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.105   AARON WILLIAM DEBACKER                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.106   AARON WOODS                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.107   AASHA SACHDEV                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.108   ABDUL SHAHID DEAN                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 10 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 11 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.109   ABDUL W. KADIR                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.110   ABDULLAH ARAKOZIE                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.111   ABEL DUENAS JR.                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.112   ABEL FLORES                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.113   ABEL MEDINA JR.                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.114   ABEL RIOS                                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.115   ABEL RODRIGUEZ                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.116   ABELARDO FLORES                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.117   ABESH S MUBARAKI                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.118   ABHIJIT ROY                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.119   ABIGAIL AGUILAR                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 11 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 12 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.120   ABIGAIL CAROLE FONG                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.121   ABIGAIL CORTEZ                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.122   ABIGAIL TAM SETO                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.123   ABIGAIL TINKER                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.124   ABRAHAM GACAD                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.125   ABRAHAM JOSE                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.126   ABRAHAM MARTINEZ LUNA                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.127   ABRAHAM NOAH OCHOA                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.128   ABRAHAM ORTIZ                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.129   ABRAHAM RODRIGUEZ                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.130   ACE M AGUILAR JR.                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 12 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 13 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.131   ADA K. TSANG                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.132   ADA LUYIN ZHU                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.133   ADAIKKAMMAI PALANIAPPAN                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.134   ADALENA MURPHY                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.135   ADAM A. WHITE III                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.136   ADAM ABRAHAM                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.137   ADAM ANTHONY JONG                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.138   ADAM ARISTODES PRICE                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.139   ADAM AVILA GUTIERREZ                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.140   ADAM BAKKER                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.141   ADAM C JONES                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 13 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 14 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.142   ADAM CARL HEFT                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.143   ADAM CHET BRADLEY                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.144   ADAM CHRISTOPHER GUERRERO                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.145   ADAM CLEARY                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.146   ADAM CONTRERAS                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.147   ADAM COUTTS                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.148   ADAM CRON                                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.149   ADAM D NGUYEN                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.150   ADAM DALE CLAFTON                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.151   ADAM DAY                                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.152   ADAM DESJARDINS                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 14 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 15 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.153   ADAM DUFFY                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.154   ADAM E BEENE                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.155   ADAM ELDRIDGE LATTA                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.156   ADAM FRANCHER                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.157   ADAM G WONG                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.158   ADAM G YAMASHITA                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.159   ADAM GABRIEL GUNSKI                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.160   ADAM GASTELUM                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.161   ADAM GIBSON                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.162   ADAM GONZALEZ                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.163   ADAM GOODWIN                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 15 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 16 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.164   ADAM GREGORY EGBERT                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.165   ADAM HANKINS                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.166   ADAM HILL                                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.167   ADAM HUY PHAN                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.168   ADAM J ARRIGONI                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.169   ADAM J CABALLERO                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.170   ADAM J GIUSTI                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.171   ADAM J GREEN                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.172   ADAM J JEFFERS                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.173   ADAM J PRATHER                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.174   ADAM J. DEPPE                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 16 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 17 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.175   ADAM J. PRITCHETT                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.176   ADAM JACOB SAUL                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.177   ADAM JAMES GREEN                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.178   ADAM JAMES PETTIGREW                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.179   ADAM JAMES QUINONES                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.180   ADAM JOHN KINCADE                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.181   ADAM JOHN RICHARDS                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.182   ADAM JOSEPH MC LAUGHLIN                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.183   ADAM KAMPA                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.184   ADAM KEITH SANCHEZ                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.185   ADAM KOTKO                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 17 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 18 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.186   ADAM LEE FOWLER                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.187   ADAM LINNEY                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.188   ADAM LYLE JOHNSON                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.189   ADAM M COLE                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.190   ADAM MARTIN DURAN                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.191   ADAM MARUNDE                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.192   ADAM MATTHEW PASION                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.193   ADAM MAYFIELD                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.194   ADAM MELLO                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.195   ADAM MERCIER                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.196   ADAM MICHAEL SCHEER                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 18 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 19 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.197   ADAM MORGAN THOMAS                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.198   ADAM NELSON O'HAGAN                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.199   ADAM P. CIU                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.200   ADAM PAUL O'CONNOR                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.201   ADAM RICH LYMAN                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.202   ADAM RICHARD HATFIELD                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.203   ADAM RICHARD MERSCHEL                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.204   ADAM ROLIE                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.205   ADAM SETH HOWARD                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.206   ADAM SISSOM                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.207   ADAM SOTO                                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 19 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 20 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.208   ADAM STEVEN MOELLER                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.209   ADAM STEVEN PECK                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.210   ADAM SURDIN                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.211   ADAM TODD MOORE                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.212   ADAM ULYSSES ORTEGA                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.213   ADAM VALDEZ                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.214   ADAM W COX                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.215   ADAM WALLS                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.216   ADAM WORK KREY                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.217   ADAM YEE                                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.218   ADAM ZOLLINGER                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 20 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 21 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.219   ADAMA N. MOORE                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.220   ADAN CASAS MEDINA                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.221   ADAN MORENO                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.222   ADARSH MADHAVAN                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.223   ADEBOLA OLAYINKA OKEOWO                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.224   ADEEL BABAR                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.225   ADELA J MATUS                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.226   ADELE MCDANIEL ENSSLIN                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.227   ADELINE PALACIO                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.228   ADENEKAN ALALADE                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.229   ADEWUNMI TAIWO                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 21 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 22 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.230   ADLER A CARREON                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.231   ADMIR TREBINCEVIC                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.232   ADNAN AHMED                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.233   ADOLFO BARRON                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.234   ADOLFO GUERRERO JR.                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.235   ADOLFO NARREA                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.236   ADOLFO OCAMPO-TRUJILLO                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.237   ADOLPH L VINCENT III                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.238   ADOLPH RUBIO                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.239   ADONI ANDREAS CHRISTIE                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.240   ADRAINE GARDNER                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 22 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 23 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.241   ADRIA L SCHULZ                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.242   ADRIAN ANTHONY BELLO                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.243   ADRIAN ANTHONY GRAVES                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.244   ADRIAN DANIEL GONZALEZ                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.245   ADRIAN DELGADO                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.246   ADRIAN FRED IZQUIERDO JR.                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.247   ADRIAN HERNANDEZ                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.248   ADRIAN HERNANDEZ                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.249   ADRIAN HUBER                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.250   ADRIAN JACOB MULLER                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.251   ADRIAN LOMAS                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 23 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 24 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.252   ADRIAN LOMELI                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.253   ADRIAN M GUTIERREZ                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.254   ADRIAN M MENDOZA                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.255   ADRIAN MOISES PAGAN                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.256   ADRIAN PAGE MOORE                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.257   ADRIAN SALDIVAR                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.258   ADRIAN YEE                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.259   ADRIANA A. DELGADILLO                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.260   ADRIANA ALEJANDRA PALACIOS                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.261   ADRIANA BERENICE RODRIGUEZ                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.262   ADRIANA CASTILLO                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 24 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 25 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.263   ADRIANA DAWNE HARTWIG                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.264   ADRIANA RUIZ                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.265   ADRIANA SARAI PEREZ                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.266   ADRIANE S MCBRIDE                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.267   ADRIANNA CUMPIAN                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.268   ADRIANNA TYNG                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.269   ADRIANNE CHERIE THORODDSSON                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.270   ADRIANNE L CONDIT                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.271   ADRIANNE LETITIA FRANKS                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.272   ADRIEN JANINE FORTNER                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.273   ADRIENNE DENISE PATTERSON                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 25 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 26 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.274   ADRIENNE F ARROYO                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.275   ADRIENNE L THOMAS                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.276   ADRIENNE LEE                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.277   ADRIENNE M BROWN                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.278   ADRIENNE M SHELTON                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.279   ADRIENNE MARIE BARTLEBAUGH                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.280   ADRIENNE REYNOLDS                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.281   ADRIENNE SCOTT MIDDLEBROOKS                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.282   ADRIENNE VICTORIA OSBORNE                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.283   ADRION VAN BEURDEN                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.284   AFSHIN SHAHIDI                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 26 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 27 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.285   AGNES CHU                                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.286   AGNES GOCE                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.287   AGUSTIN LARA                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.288   AGUSTIN LIQUIGAN                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.289   AGUSTIN PEREZ                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.290   AHMAD ABABNEH                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.291   AHMAD GREGORY MCCARTY SR.                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.292   AHMAD REZA FARHANG                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.293   AHMAD SHARIF KAYUM                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.294   AHMED ALI                                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.295   AHSAN MOHAMMAD NURI                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 27 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 28 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.296   AICHI N. DANIEL                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.297   AIDA LUNA                                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.298   AIDAN ANTHONY GALLETTA                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.299   AILEEN ABD                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.300   AILEEN CHUNG                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.301   AILEEN F LEE                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.302   AILEEN JUANITA LOGAN                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.303   AILEEN M DAMELE                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.304   AILEEN PLUMLEE                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.305   AILEEN SANTOS DE LEON                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.306   AILEEN ZUEHLKE                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 28 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 29 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.307   AILY MA                                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.308   AIMAN M ABUSAIF                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.309   AIMEE E. CRAWFORD                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.310   AIMEE KNOWLES                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.311   AIMEE LARA                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.312   AIMEE MARIE FELKER                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.313   AIMEE NICOLE CONNELL                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.314   AIMEE WU                                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.315   AIMIN WANG                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.316   AISHA ALLOO                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.317   AISHA NIKOLE WOOLRIDGE                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 29 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 30 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.318   AIZA WHITTINGHILL                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.319   AJ L COGSWELL                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.320   AJ MARIO BONDIETTI                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.321   AJA ALEXANDREA LODIGIANI                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.322   AJAY GOEL                                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.323   AJAY M SINGH                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.324   AJAY PATHAK                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.325   AJISH NAIR                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.326   AJMAL SAEED                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.327   AKBAR MOAREFY                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.328   AKESA L FAKAVA                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 30 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 31 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.329   AKHIL KATKOL                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.330   AKINOLA A ADEDOYIN                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.331   AL BENEGAR                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.332   AL CERVANTEZ                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.333   ALAA ABDELRAHMAN                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.334   ALAIN JACOUES BILLOT                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.335   ALAIN JEAN PIERRE ERDOZAINCY                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.336   ALAKNANDA KUMAR                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.337   ALAN A SONEDA                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.338   ALAN BECKER                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.339   ALAN BLAKE MALONEY                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 31 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 32 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.340   ALAN CAMPER                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.341   ALAN D PRIOR                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.342   ALAN D TISCARENO                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.343   ALAN DALE LOWMAN                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.344   ALAN DAVID MARKARIAN                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.345   ALAN EMILIO LOREDO                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.346   ALAN F NADELL                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.347   ALAN FINLEY JR.                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.348   ALAN FISHER                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.349   ALAN GEORGE JOHNSON                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.350   ALAN GERARD LAURICELLA                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 32 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 33 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.351   ALAN GILE                                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.352   ALAN GLEN BARTA                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.353   ALAN GLENN MONTGOMERY JR.                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.354   ALAN HARRY KOOBATIAN                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.355   ALAN HINTON                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.356   ALAN JAY LEIBOWITZ                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.357   ALAN K TOY                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.358   ALAN K WONG                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.359   ALAN KEENEY                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.360   ALAN L LAWRENCE                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.361   ALAN LEE                                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 33 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 34 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.362   ALAN LEE LUM                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.363   ALAN LLOYD CANTEY                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.364   ALAN MAXWELL HOPP                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.365   ALAN MCDONALD DRYDEN                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.366   ALAN MEEKS                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.367   ALAN PAUL STANEK                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.368   ALAN PETTER                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.369   ALAN PHONGSA                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.370   ALAN R DAVILA                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.371   ALAN REDNER                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.372   ALAN SINGLETON JONES                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 34 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 35 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.373   ALAN T KWAN                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.374   ALAN WECKER                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.375   ALAN WESLEY TUCKER                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.376   ALAN YOSH HARUNAGA                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.377   ALANNAH HASEN                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.378   ALBARO ANTONIO MANCILLA                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.379   ALBERT A JIMENEZ                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.380   ALBERT ANDREW FONSECA                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.381   ALBERT ANTHONY DAVILA                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.382   ALBERT AUSTIN LIDDICOAT III                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.383   ALBERT BADALYAN                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 35 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 36 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.384   ALBERT BUTARDO BAPTISTA                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.385   ALBERT C BELISO                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.386   ALBERT CARLOS CUMPIAN                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.387   ALBERT CARRILLO                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.388   ALBERT D ESCALANTE                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.389   ALBERT JESSE CASTRO                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.390   ALBERT JOSEPH DUNN                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.391   ALBERT KWOK CHIU                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.392   ALBERT M BADELLA                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.393   ALBERT M TEIXEIRA JR.                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.394   ALBERT PHAM                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 36 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 37 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.395   ALBERT R DAVISON III                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.396   ALBERT R. MARTINEZ                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.397   ALBERT RALPH HALFMANN                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.398   ALBERT RICHARD KOTTKE                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.399   ALBERT RUBIO JR.                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.400   ALBERT SADANAGA                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.401   ALBERT SALCIDO                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.402   ALBERT TIMOTHY HARRINGTON                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.403   ALBERT TONG                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.404   ALBERT ZHU                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.405   ALBERTA C L CANTRES                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 37 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 38 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.406   ALBERTA CALDWELL                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.407   ALBERTO BERBER                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.408   ALBERTO CONTRERAS                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.409   ALBERTO DEGRACIA JR.                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.410   ALBERTO GUTIERREZ                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.411   ALBERTO IBARRA SR.                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.412   ALBERTO MANCERO                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.413   ALBERTO MEZA                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.414   ALBERTO NAVARRO                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.415   ALBERTO ROMO                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.416   ALDA GOMES                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 38 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 39 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.417   ALDEN ANQUILLANO                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.418   ALDEN JOHN URIARTE                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.419   ALDIN MAHINAY CUBILLAS                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.420   ALDO DAVALOS III                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.421   ALDO R NEVAREZ                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.422   ALEC C RUBIO                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.423   ALEC CHRISTOPHER CHEN                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.424   ALEC GALEN PAYUMO                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.425   ALEC ROBERT FLYNN                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.426   ALEC VERNON GROW                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.427   ALECIA HENRY                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 39 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 40 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.428   ALEENA JEANNEE GALLOWAY                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.429   ALEJANDRA LETICIA LOPEZ                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.430   ALEJANDRA ZAMBRANO                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.431   ALEJANDRO AVENDANO CECENA                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.432   ALEJANDRO BARBA                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.433   ALEJANDRO BERNAL                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.434   ALEJANDRO CALVILLO                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.435   ALEJANDRO CENDEJAS III                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.436   ALEJANDRO GALVIS                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.437   ALEJANDRO GUERRERO                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.438   ALEJANDRO GUTIERREZ                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 40 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 41 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.439   ALEJANDRO MEDINA                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.440   ALEJANDRO MEJIA                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.441   ALEJANDRO MELGOZA                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.442   ALEJANDRO SERRUDO                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.443   ALEJANDRO TINOCO MOSQUEDA                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.444   ALEJANDRO VALLEJO                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.445   ALEJANDRO VARGAS                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.446   ALEJO ELIAS                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.447   ALEKSANDR LINDQUIST                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.448   ALEKSANDR LOPUGA                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.449   ALESHA GALVAN                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 41 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 42 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.450   ALESSANDRA BARRETT                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.451   ALESSANDRO BETTUCCHI                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.452   ALETHEA MARIE SISON CHAO                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.453   ALETHIA MARIE REYES                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.454   ALEX A ADAMES                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.455   ALEX A CABALLERO                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.456   ALEX ABREU                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.457   ALEX ALAGA                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.458   ALEX ARANEDA                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.459   ALEX BRATCO                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.460   ALEX BRUCE SMITH                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 42 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 43 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.461   ALEX CHUNMAN MUI                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.462   ALEX CRUZ                                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.463   ALEX DEAN BONKOSKY                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.464   ALEX E ROBINSON                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.465   ALEX EUSEVIO HERRERA                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.466   ALEX F CAMPIOTTI                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.467   ALEX FERNANDEZ                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.468   ALEX GALVAN                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.469   ALEX GARCIA                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.470   ALEX GEE LOP LI                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.471   ALEX HYATT                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 43 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 44 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.472   ALEX K MWAURA                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.473   ALEX KWONG                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.474   ALEX L GONZALES                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.475   ALEX MA                                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.476   ALEX MOSSMAN                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.477   ALEX PETER TOKARCHUK                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.478   ALEX PETRUT                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.479   ALEX RADOMYSELSKY                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.480   ALEX RAFFY ARSENE                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.481   ALEX RAYMOND ARREOLA                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.482   ALEX RUVALCABA                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 44 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 45 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.483   ALEX TRUONG                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.484   ALEX VAYNTRUB                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.485   ALEX WILLIAMS                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.486   ALEX WORTMAN                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.487   ALEXA CHRISTINE LA PLANTE                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.488   ALEXA TAYLER GARDEA                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.489   ALEXANDER A PEREZ                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.490   ALEXANDER A. CELIS                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.491   ALEXANDER ALLAN                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.492   ALEXANDER B DEL CASTILLO JR.                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.493   ALEXANDER BOUTELLE                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 45 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 46 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.494   ALEXANDER BROOK HAWK                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.495   ALEXANDER BROOKS NELSON                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.496   ALEXANDER C CHAN                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.497   ALEXANDER CAMPOS                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.498   ALEXANDER CARLOS PORTILLA                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.499   ALEXANDER CARMICHAEL                         VARIOUS                                       UNDETERMINED UNDETERMINED
        BELCSAK
        CONFIDENTIAL - AVAILABLE UPON          ACCOUNT NO.: NOT
        REQUEST                                   AVAILABLE

2.500   ALEXANDER CHARLES PRESTING                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.501   ALEXANDER CHIH MING WONG                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.502   ALEXANDER CHUNG                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.503   ALEXANDER COKLEY                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.504   ALEXANDER DANIEL HEWETT                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 46 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 47 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.505   ALEXANDER DEAN MCCULLICK                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.506   ALEXANDER DECASTRO                           VARIOUS                                       UNDETERMINED UNDETERMINED
        QUINTANA II
        CONFIDENTIAL - AVAILABLE UPON          ACCOUNT NO.: NOT
        REQUEST                                   AVAILABLE

2.507   ALEXANDER ELEAZAR CHUA                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.508   ALEXANDER ELLIS                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.509   ALEXANDER ENRIQUE GUTIERREZ                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.510   ALEXANDER EUGENE ADAMS                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.511   ALEXANDER EVERETT BRICKEY                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.512   ALEXANDER EZRA RINEHART                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.513   ALEXANDER FARRINGTON                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.514   ALEXANDER FELIZ                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.515   ALEXANDER GORDON SPROUL                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 47 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 48 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.516   ALEXANDER GRANT RITCHIE                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.517   ALEXANDER GUTIERREZ                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.518   ALEXANDER HARALAMBOUS                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.519   ALEXANDER HOM                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.520   ALEXANDER HONG                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.521   ALEXANDER J. SHIM                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.522   ALEXANDER JAMES HERRERA                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.523   ALEXANDER JAMES PACHECO                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.524   ALEXANDER JAMES SOOTER                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.525   ALEXANDER JOSEPH MARSHALL                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.526   ALEXANDER LIANG                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 48 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 49 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.527   ALEXANDER M POE                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.528   ALEXANDER MATHEW POLING                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.529   ALEXANDER O ORTEGA                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.530   ALEXANDER PAUL WALKER                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.531   ALEXANDER PETER MIGLIORINI                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.532   ALEXANDER RODRIGUEZ                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.533   ALEXANDER T XIONG                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.534   ALEXANDER TESSIER                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.535   ALEXANDER THOMAS REIMER                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.536   ALEXANDER THOMAS SUBLETTE                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.537   ALEXANDER TORRES                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 49 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 50 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.538   ALEXANDER TRIANTAPHILIDES                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.539   ALEXANDER V ABAN                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.540   ALEXANDER VICTOR                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.541   ALEXANDER YAN                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.542   ALEXANDRA MAE DETWILER                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.543   ALEXANDRA ORTEGA                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.544   ALEXANDRA RAY MACKIE                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.545   ALEXANDRA TERNINKO                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.546   ALEXANDRA TUOHY                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.547   ALEXANDRA YURYEVNA                           VARIOUS                                       UNDETERMINED UNDETERMINED
        RODIONOVA
        CONFIDENTIAL - AVAILABLE UPON          ACCOUNT NO.: NOT
        REQUEST                                   AVAILABLE

2.548   ALEXANDRIA BAKER                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 50 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 51 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.549   ALEXANDRIA DALTON WARD                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.550   ALEXANDRIA FONTES BECKER                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.551   ALEXANDRIA JANELLE SADLER                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.552   ALEXANDRIA RAQUEL FORMAN-                    VARIOUS                                       UNDETERMINED UNDETERMINED
        ORTIZ
        CONFIDENTIAL - AVAILABLE UPON          ACCOUNT NO.: NOT
        REQUEST                                   AVAILABLE

2.553   ALEXANDRIA WILLIAMS                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.554   ALEXANDRO DIEGO SORIA                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.555   ALEXANDRO REYES-MURILLO                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.556   ALEXANDRO XAVIER MARTINEZ                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.557   ALEXAS KATHRYN AIELLO                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.558   ALEXES MACEDO                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.559   ALEXIA KOUKOULIS                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 51 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 52 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.560   ALEXIESTALIN J MIRANDA                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.561   ALEXIS ANN HERRERA                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.562   ALEXIS CAMPA                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.563   ALEXIS DANIELLE MERCADO                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.564   ALEXIS GUADALUPE MARTINEZ                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.565   ALEXIS H ATWOOD                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.566   ALEXIS HENDERSON                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.567   ALEXIS HINTON                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.568   ALEXIS JONES-ANDERSON                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.569   ALEXIS L ALVAREZ                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.570   ALEXIS LAJUAN MALLOY                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 52 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 53 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.571   ALEXIS LEE MCCLAIN                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.572   ALEXIS WRIGHT                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.573   ALFONSA YADIRA CORNEJO                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.574   ALFONSO BENITEZ                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.575   ALFONSO CAZARES                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.576   ALFONSO CORDOVA                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.577   ALFONSO ESTES III                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.578   ALFONSO MACEDO                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.579   ALFONSO O GARCIA                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.580   ALFONSO OCHOA                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.581   ALFONSO Q ALVAREZ JR.                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 53 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 54 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.582   ALFONSO QUIROZ JR.                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.583   ALFONSO RODRIGUEZ JR.                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.584   ALFRED ANTONIO OAXACA                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.585   ALFRED D. HARRIS JR.                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.586   ALFRED E PAEZ                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.587   ALFRED G ZURITA JR.                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.588   ALFRED GASPARI JR.                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.589   ALFRED J VALENZUELA                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.590   ALFRED J WHITE                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.591   ALFRED M CHAN                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.592   ALFRED M HERNANDEZ                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 54 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 55 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.593   ALFRED MAK                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.594   ALFRED MILES CLARK II                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.595   ALFRED PAUL FREITAS                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.596   ALFRED R JIMENEZ                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.597   ALFRED ROBERT MUSGROVE                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.598   ALFRED W ROBERTSON                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.599   ALFREDA SMITH                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.600   ALFREDO ARLIS TERRAZAS                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.601   ALFREDO DOMINGUEZ                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.602   ALFREDO DUENAS                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.603   ALFREDO E AGUIRRE                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 55 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 56 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.604   ALFREDO GARCIA                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.605   ALFREDO GARCIA SOTO JR.                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.606   ALFREDO HERNANDEZ ZUNIGA                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.607   ALFREDO J FERNANDEZ                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.608   ALFREDO P PANIS                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.610   ALFREDO RAMIREZ                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.609   ALFREDO RAMIREZ                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.611   ALI AAMIR                                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.612   ALI BESHNAK                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.613   ALI FLOWERS                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.614   ALI MOAZED                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 56 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 57 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.615   ALI MOHAMMED ALAMEEDI                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.616   ALI NAIMI                                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.617   ALI RIOS                                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.618   ALI YAZD                                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.619   ALICE ANTOINETTE CAMPOS-                     VARIOUS                                       UNDETERMINED UNDETERMINED
        AYALA
        CONFIDENTIAL - AVAILABLE UPON          ACCOUNT NO.: NOT
        REQUEST                                   AVAILABLE

2.620   ALICE FONGAROLI                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.621   ALICE I MO                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.622   ALICE K WU                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.623   ALICE M DE LUNA                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.624   ALICE M GONG                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.625   ALICE M OLMOS                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 57 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 58 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.626   ALICE M SCOTT                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.627   ALICIA A BERT                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.628   ALICIA A TAYLOR                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.629   ALICIA ALIBRANDO                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.630   ALICIA ANN BAXTER                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.631   ALICIA B KILGORE                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.632   ALICIA CERVANTES                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.633   ALICIA CHRISTINE COLLINS                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.634   ALICIA COOK                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.635   ALICIA G HUERTA                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.636   ALICIA GUERRA-ORONA                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 58 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 59 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.637   ALICIA HERNANDEZ                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.638   ALICIA JEAN JONES                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.639   ALICIA M BROOKS                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.640   ALICIA M VALDIVIA                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.641   ALICIA MCGEE                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.642   ALICIA MICHELLE GUTIERREZ                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.643   ALICIA RAFFEL                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.644   ALICIA RENE HUFFORD                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.645   ALICIA SANTIAGO                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.646   ALICIA STANBACK                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.647   ALICIA SUSANA HOOD                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 59 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 60 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.648   ALICIA YEE                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.649   ALIF RENEAU                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.650   ALINA BASSINA                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.651   ALINA DMELLO                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.652   ALINA FIGARO                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.653   ALINA GUROVA                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.654   ALINA MORALES                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.655   ALINA P LEE                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.656   ALINA PETRA STEADMAN                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.657   ALINA TIRONEAC RAMOS                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.658   ALINA WALKER                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 60 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 61 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.659   ALINA ZOHRABIAN                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.660   ALINDA C MARTINEZ-SMITH                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.661   ALIRIO NAVARRETE                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.662   ALISA MARIE KELLY                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.663   ALISHA R FERRONE                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.664   ALISHA R LOMELI                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.665   ALISHA SANDOVAL                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.666   ALISHA SELF                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.667   ALISON E BIGLEY                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.668   ALISON ENNIS ADAMO                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.669   ALISON ERLENBACH                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 61 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 62 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.670   ALISON FELIZ                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.671   ALISON KIM LAI YIP                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.672   ALISON L WILLETS                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.673   ALISON NICOLE MELE                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.674   ALISON NICOLE REYES                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.675   ALISON PLEMONS                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.676   ALISON T DEGUCHI                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.677   ALISON TALBOTT                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.678   ALISSA RANEE STANOWICZ                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.679   ALIYA ABEDI                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.680   ALJINON A JOHNSON                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 62 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 63 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.681   ALLA GOGERMAN                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.682   ALLAN C. DUNCAN                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.683   ALLAN FLORES                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.684   ALLAN G. DUFRESNE                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.685   ALLAN J ARANA                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.686   ALLAN LACSON                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.687   ALLAN LEE                                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.688   ALLAN M GRAVES                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.689   ALLAN R SMITH                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.690   ALLAN STEPHEN YIP                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.691   ALLAN THORNE III                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 63 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 64 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.692   ALLAN WAN FU YUE                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.693   ALLEN ARTHUR PHEA                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.694   ALLEN AUGUSTUS CASH                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.695   ALLEN DAVID DEBRUM                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.696   ALLEN EARLE GRAVELLE                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.697   ALLEN F TONG                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.698   ALLEN FERNANDEZ SMITH                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.699   ALLEN FONG                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.700   ALLEN GORDON                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.701   ALLEN J KLOPOTEK                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.702   ALLEN J SCHROER                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 64 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 65 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.703   ALLEN NG                                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.704   ALLEN RALPH ITANEN                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.705   ALLEN VANDEN BERGHE                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.706   ALLEN WAI KWAN                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.707   ALLEN WAYNE WOODARD                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.708   ALLEN WILSON                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.709   ALLISON ANNE NEVES                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.710   ALLISON CHUNG                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.711   ALLISON LEIGH LANDES                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.712   ALLISON MARIE BAGLEY                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.713   ALLISON MCCOY                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 65 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 66 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.714   ALLISON R NIEVE                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.715   ALLISTER FONG                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.716   ALMA CECILIA DISALVO                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.717   ALMA D PADILLA                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.718   ALMA E FRANTZ                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.719   ALMA GASTELUM                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.720   ALOK JUNG KARKI                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.721   ALONDRA ALAYNAH BOWENS                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.722   ALONSO ANTHONY ORTEGA                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.723   ALONZO GONZALES                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.724   ALONZO LOPEZ                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 66 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 67 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.725   ALONZO M BECERRA                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.726   ALONZO PICAZO NUNEZ                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.727   ALPER ISMAIL BAYRAKDAR                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.728   ALPHONSO PHILLIPS                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.729   ALTON BOYD HUTCHESON                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.730   ALTON C CASBORN JR.                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.731   ALTON DONYIEL RAY                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.732   ALTON DWAYNE SUMPTER                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.733   ALTON J HALVORSON                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.734   ALTRICIA LOW                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.735   ALVA J SVOBODA                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 67 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 68 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.736   ALVARO E. VALENCIA                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.737   ALVARO GONZALEZ                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.738   ALVARO NAVARRO                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.739   ALVARO REYNA                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.740   ALVARO SORIA                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.741   ALVARO TAFOLLA JR.                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.742   ALVARO WILLIAM ESCOBAR                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.743   ALVIN COLPITTS                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.744   ALVIN DAYOAN                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.745   ALVIN EARL HARWICK JR.                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.746   ALVIN EARL MOORE JR.                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 68 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 69 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.747   ALVIN ELLA                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.748   ALVIN KNACKSTEDT JR.                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.749   ALVIN L THOMA                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.750   ALVIN LEE                                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.751   ALVIN LYLY                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.752   ALVIN MAISOG FLORES                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.753   ALVIN S. YAP                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.754   ALVIN WONG                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.755   ALVINA RALESIA VILLALOBOS                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.756   ALVINO LAFUENTE                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.757   ALXIOUS LEONA KAZALA                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 69 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 70 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.758   ALYCIA BROWN                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.759   ALYSON RACE                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.760   ALYSSA ANNE AGIN                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.761   ALYSSA FOX                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.762   ALYSSA GALLARDO PIRING                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.763   ALYSSA KANANI VICTORIA                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.764   ALYSSA LYNN MCCARTHY                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.765   ALYSSA MARTINEZ WALKER                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.766   ALYSSA REBECCA BRUNER                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.767   ALYSSA SARAH FERNANDEZ                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.768   ALYSSA T KOO                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 70 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 71 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.769   ALYSSA WINNIE                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.770   ALYSSYA MARIE VICTORIA                       VARIOUS                                       UNDETERMINED UNDETERMINED
        DOMINGUEZ
        CONFIDENTIAL - AVAILABLE UPON          ACCOUNT NO.: NOT
        REQUEST                                   AVAILABLE

2.771   AMADO PRIMITIVO PEREZ                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.772   AMALI SHALINDRA LAMAHEWA                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.773   AMAN PRAKASH SINGH                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.774   AMANDA CARRELL                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.775   AMANDA CATHERINE CORNEJO                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.776   AMANDA CLARK                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.777   AMANDA COLLEEN MAE POUNCEY                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.778   AMANDA CRUZ                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.779   AMANDA D. COVELLO                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 71 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 72 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.780   AMANDA EGAN                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.781   AMANDA FUJII                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.782   AMANDA HANS                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.783   AMANDA JOYCE HERNANDEZ                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.784   AMANDA KAUR                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.785   AMANDA KAY BRAMBILA                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.786   AMANDA LYNN KLINGER                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.787   AMANDA M MILLER                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.788   AMANDA MAINO                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.789   AMANDA MASON                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.790   AMANDA MORRIS                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 72 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 73 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.791   AMANDA NAOMI VILLAR                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.792   AMANDA NICOLE MARQUEZ                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.793   AMANDA PEARL POTTER                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.794   AMANDA ROBIN BARLEY                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.795   AMANDA ROGERS                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.796   AMANDA ROSEMARY BALISTRERI                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.797   AMANDA SORENSEN                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.798   AMANDA TAYLOR                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.799   AMANDEEP KAUR                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.800   AMANDEEP SANDHU                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.801   AMANTE A BUENTIPO                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 73 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 74 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.802   AMANTE CHRISTOPHER BUENTIPO                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.803   AMANUEL MENGISTU                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.804   AMARA AKBAR                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.805   AMARA KAY HAYASHIDA                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.806   AMARDEEP SINGH BHULLAR                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.807   AMARJEET RAM                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.808   AMARNATH AKKINENI                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.809   AMARPARTAP SINGH CHAHAL                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.810   AMBER ARCHER                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.811   AMBER CORDEIRO                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.812   AMBER DAWN BRUNCK                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 74 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 75 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.813   AMBER DWORACEK                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.814   AMBER G SPENCER                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.815   AMBER GREGG                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.816   AMBER MARIE HORTON                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.817   AMBER MICHELLE FIELDS                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.818   AMBER NADINE OLSON                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.819   AMBER NICOLE BENNETT                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.820   AMBER NICOLE FERRARI                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.821   AMBER REBECCA HAMMOND                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.822   AMBER ROCHA                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.823   AMBER S LOPEZ                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 75 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 76 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.824   AMBER SAYA                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.825   AMBER V. SCHRIEBER                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.826   AMBROSE TSE                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.827   AMELIA ANICA HOFF                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.828   AMELIA HELEN HARTER                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.829   AMELIA NAVARRO                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.830   AMELIA SUZANNE LEON                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.831   AMELIE ELISE DUPONT                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.832   AMER KHURSHID                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.833   AMERICA OBREGON                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.834   AMERICA SANCHEZ SALAS                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 76 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 77 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.835   AMIE FRASIER                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.836   AMIN DELAGAH                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.837   AMIN FAKHRAZARI                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.838   AMIN R VIRANI                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.839   AMIN SAMY ISSA                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.840   AMINA MCCOY                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.841   AMIR ALI GHAZI-MORADI                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.842   AMIR DANESHI                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.843   AMIR KHAN                                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.844   AMIRYOUSEF DARIANY                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.845   AMIT GUPTA                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 77 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 78 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.846   AMITA SINGH                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.847   AMITAVA DHAR                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.848   AMOL PATEL                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.849   AMOS TANNER                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.850   AMPAI RATTANA                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.851   AMRIK RAKKAR                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.852   AMRITA RUDRA                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.853   AMY A FIELD                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.854   AMY BARKEY                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.855   AMY BARR                                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.856   AMY BENTON                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 78 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 79 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.857   AMY BETH CHARNES CARR                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.858   AMY C HWA                                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.859   AMY CASTRO DY                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.860   AMY CHEYENNE LADD                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.861   AMY CHRISTINE SHANKS                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.862   AMY CONTRERAS                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.863   AMY DONIS                                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.864   AMY GALVAN                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.865   AMY K ENGLAND                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.866   AMY KAY TAYLOR                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.867   AMY KIGHT COSTADONE                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 79 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 80 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.868   AMY L CLONINGER                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.869   AMY L COCOTIS                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.870   AMY L HUSTED                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.871   AMY LAJEUNESSE                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.872   AMY LANDUYT                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.873   AMY LOOK CHU                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.874   AMY LOUISE YEE                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.875   AMY LUCIDO                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.876   AMY LYNN KRISCH                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.877   AMY M GABRIEL                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.878   AMY MARISSA COLL                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 80 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 81 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.879   AMY MELANIE DE LAGO                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.880   AMY MOFFETT                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.881   AMY NGUYEN                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.882   AMY NICOLE METCALF                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.883   AMY PHAM                                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.884   AMY ROSE GEORGE                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.885   AMY S YU                                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.886   AMY S. TERNAN                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.887   AMY T DAO                                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.888   AMY T VEADER                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.889   AMY TONG                                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 81 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 82 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.890   AN LAM                                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.891   AN T LAM                                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.892   ANA BRITO YANEZ                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.893   ANA CECILIA KEPLINGER                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.894   ANA D LEVERON                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.895   ANA I BAUTISTA                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.896   ANA KARINA BELLESTRI                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.897   ANA L HARDER-YAP                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.898   ANA LAURA ESPINOZA                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.899   ANA MARIA GUTIERREZ                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.900   ANA MARIA SIGUENZA                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 82 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 83 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.901   ANA PACIA DONESA                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.902   ANA SARVER                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.903   ANAMARIA HOYOS MARTINEZ                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.904   ANAMARIA ORTIZ VILLANUEVA                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.905   ANANDI DE LA FUENTE                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.906   ANAS EBRAHIM                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.907   ANASTASIA KRUEGER                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.908   ANDER E KNUDSEN                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.909   ANDERSON LIN                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.910   ANDETH PEN                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.911   ANDRE C. HOGUE                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 83 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 84 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.912   ANDRE DEON BLUE                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.913   ANDRE JONES                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.914   ANDRE LONG                                   VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.915   ANDRE MARC MAILLOUX                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.916   ANDRE MAURICE WALKER                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.917   ANDRE MILTON MORRIS                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.918   ANDRE PRADA V                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.919   ANDRE RABB-PATTERSON                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.920   ANDRE RENE BELL II                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.921   ANDRE RICHARDSON                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.922   ANDRE TAGO UMALEAVA KITIONA                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 84 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 85 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.923   ANDRE WILLIAMS                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.924   ANDREA A CHIN                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.925   ANDREA A MILLER                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.926   ANDREA ALEJANDRA KRAUS                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.927   ANDREA ALEXANDRA MORALES                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.928   ANDREA BIRD                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.929   ANDREA C. POLK                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.930   ANDREA CERRUTI                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.931   ANDREA CLATTERBUCK                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.932   ANDREA DE LOS COBOS                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.933   ANDREA DIANE ROSENTHAL                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 85 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 86 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.934   ANDREA ELIZABETH BLANQUIE                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.935   ANDREA ELIZABETH LAWTON                      VARIOUS                                       UNDETERMINED UNDETERMINED
        SHINER
        CONFIDENTIAL - AVAILABLE UPON          ACCOUNT NO.: NOT
        REQUEST                                   AVAILABLE

2.936   ANDREA ELLIS                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.937   ANDREA FABIAN-RICHARDSON                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.938   ANDREA GAYLE PORTER                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.939   ANDREA GUERRERO                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.940   ANDREA HERMAN                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.941   ANDREA IRENE VIGNERA                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.942   ANDREA JILL ETZLER                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.943   ANDREA JUANITA BOTTOM                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.944   ANDREA KAY MARTIN                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 86 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 87 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.945   ANDREA KAY PRICE                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.946   ANDREA L TAMBLYN                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.947   ANDREA L TOKEVICH                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.948   ANDREA LAVIGNE                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.949   ANDREA LYNN FIELDS                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.950   ANDREA LYNN HENKE                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.951   ANDREA LYNN SWIFT                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.952   ANDREA M LANE                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.953   ANDREA M MENNITI                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.954   ANDREA M THOMPSON                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.955   ANDREA MARCELLO DISBROW                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 87 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 88 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.956   ANDREA MARIE VAN PETEGHEM                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.957   ANDREA NICOLE SCHLIENTZ                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.958   ANDREA P GARNER                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.959   ANDREA REGINA WENDOLYN                       VARIOUS                                       UNDETERMINED UNDETERMINED
        ANDERSON
        CONFIDENTIAL - AVAILABLE UPON          ACCOUNT NO.: NOT
        REQUEST                                   AVAILABLE

2.960   ANDREA ROXANNE TAU                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.961   ANDREA RUTH GOODEN                           VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.962   ANDREA SANCHEZ                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.963   ANDREA SCHUMER                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.964   ANDREA SONIA HERNANDEZ                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.965   ANDREA SUZANNE GONZALES                      VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.966   ANDREA TAWNEY                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 88 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 89 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.967   ANDREA TYLER                                 VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.968   ANDREAS FRANZ WELZENBACH                     VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.969   ANDREAS LEOPOLD BERGER                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.970   ANDRES DAVID VARGAS                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.971   ANDRES EZEQUIEL CONTRERAS                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.972   ANDRES GARCIA                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.973   ANDRES GARCIA JR.                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.974   ANDRES JESUS BAIRES                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.975   ANDRES MARCOS GARCIA                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.976   ANDRES SAGRERO                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.977   ANDREW A MACHI                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 89 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 90 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.978   ANDREW ABRUZZINI                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.979   ANDREW ALAN WEBB                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.980   ANDREW AN CHEN CHUANG                        VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.981   ANDREW ANDERSON                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.982   ANDREW ANGELO                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.983   ANDREW ANTHONY LOPES                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.984   ANDREW AUGUSTINE                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.985   ANDREW B SPRECHER                            VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.986   ANDREW B. STEEN                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.987   ANDREW BANH                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.988   ANDREW BAXTER CLOUD                          VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 90 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 91 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.989   ANDREW BEAMAN                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.990   ANDREW BEVINGTON                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.991   ANDREW BORDERS                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.992   ANDREW BRYAN MURRAY-ADAMS                    VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.993   ANDREW C HACKETT                             VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.994   ANDREW C MURPHY                              VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.995   ANDREW CARDANA                               VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.996   ANDREW CASE                                  VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.997   ANDREW CENTER                                VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.998   ANDREW CHIP MEREDITH                         VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE

2.999   ANDREW CHRISTOPHER COX                       VARIOUS                                       UNDETERMINED UNDETERMINED
        CONFIDENTIAL - AVAILABLE UPON
        REQUEST                                ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 91 of 2251 to Schedule E/F Part 1

        Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 92 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1000   ANDREW CHUNG                                VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1001   ANDREW COHEN                                VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1002   ANDREW D JOE                                VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1003   ANDREW D JOHNSON                            VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1004   ANDREW D REYES                              VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1005   ANDREW D SANDERSON                          VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1006   ANDREW DALE ALVIS                           VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1007   ANDREW D'AMICO                              VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1008   ANDREW DANIEL WIESZCZYK                     VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1009   ANDREW DARBY                                VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1010   ANDREW DASHNER                              VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 92 of 2251 to Schedule E/F Part 1

         Case: 19-30088        Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 93 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1011   ANDREW DAVID DENSMORE                       VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1012   ANDREW DICKENS                              VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1013   ANDREW DIVAKER SHAM RAO                     VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1014   ANDREW DOUGLAS SMITH                        VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1015   ANDREW DOW                                  VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1016   ANDREW EDWARD SIPILA                        VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1017   ANDREW ELDRIDGE LATTA                       VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1018   ANDREW ERNESTO MEZA                         VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1019   ANDREW FELIX                                VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1020   ANDREW FISHER                               VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1021   ANDREW FRANCIS PODESTA II                   VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 93 of 2251 to Schedule E/F Part 1

         Case: 19-30088        Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 94 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1022   ANDREW FRANZEN                              VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1023   ANDREW G CHANDLER                           VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1024   ANDREW G FRASER                             VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1025   ANDREW GARRETT BERNATIS                     VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1026   ANDREW GEE SHING FONG                       VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1027   ANDREW GEORGE CONNER                        VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1028   ANDREW GONZALES                             VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1029   ANDREW GORDON YOUNG                         VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1030   ANDREW GREGORY MERKNER                      VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1031   ANDREW GROCE                                VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1032   ANDREW H SINGH                              VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 94 of 2251 to Schedule E/F Part 1

         Case: 19-30088        Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 95 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1033   ANDREW H. PELTO                             VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1034   ANDREW H. SALINAS                           VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1035   ANDREW HAGEN                                VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1036   ANDREW HARDLEY                              VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1037   ANDREW HARRIS JACOBS                        VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1038   ANDREW HECTOR ROMERO                        VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1039   ANDREW HEFFNER                              VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1040   ANDREW IAN HANSEN                           VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1041   ANDREW J MCCORMICK                          VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1042   ANDREW J WALKER                             VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1043   ANDREW J. MURPHY                            VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 95 of 2251 to Schedule E/F Part 1

         Case: 19-30088        Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 96 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1044   ANDREW JAMES BILA                           VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1045   ANDREW JAMES BRADLEY                        VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1046   ANDREW JAMES CROSS                          VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1047   ANDREW JAMES MARTINEZ                       VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1048   ANDREW JAMES MORALES                        VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1049   ANDREW JAMES PARTLOW                        VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1050   ANDREW JAMES SMITH                          VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1051   ANDREW JAMES STEFFEN                        VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1052   ANDREW JASON CONTRERAS                      VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1053   ANDREW JASON LEWIS                          VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1054   ANDREW JAY GROVE                            VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 96 of 2251 to Schedule E/F Part 1

         Case: 19-30088        Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 97 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1055   ANDREW JOHN DOESCHOT                        VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1056   ANDREW JOHN EKEGREN                         VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1057   ANDREW JOHN GANN                            VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1058   ANDREW JOHN STOEPPLER                       VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1059   ANDREW JOHN WEST                            VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1060   ANDREW JOHNSTON                             VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1061   ANDREW JON HALVERSON                        VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1062   ANDREW JONES                                VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1063   ANDREW JOSEPH MAFFEI                        VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1064   ANDREW JUSTIN PRING                         VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1065   ANDREW K WILLIAMS                           VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 97 of 2251 to Schedule E/F Part 1

         Case: 19-30088        Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 98 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1066   ANDREW K. DAVIS                             VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1067   ANDREW KIM GARCIA                           VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1068   ANDREW KNIFFIN                              VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1069   ANDREW KNIGHT BLUME                         VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1070   ANDREW L CHEUNG                             VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1071   ANDREW L CZANDER                            VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1072   ANDREW L LOFFGREN                           VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1073   ANDREW L. SINES-EZELL                       VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1074   ANDREW LANGELIER                            VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1075   ANDREW LARANANG CRUZ                        VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1076   ANDREW LAWRENCE BOSTROM                     VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 98 of 2251 to Schedule E/F Part 1

         Case: 19-30088        Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 99 of
                                                           688
Pacific Gas and Electric Company                                                              Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U      D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1077   ANDREW LAWRENCE FEE                         VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1078   ANDREW LOPEZ                                VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1079   ANDREW LOPEZ                                VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1080   ANDREW LOUIS LUMBERT                        VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1081   ANDREW LUND                                 VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1082   ANDREW LUTTER                               VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1083   ANDREW M. CASTAGNOLA                        VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1084   ANDREW MACDONALD                            VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1085   ANDREW MANZELLA                             VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1086   ANDREW MCLELLAN                             VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1087   ANDREW MICHAEL DOMINGUEZ                    VARIOUS                                       UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 99 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                     Page 100
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1088   ANDREW MICHAEL VACCAREZZA                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1089   ANDREW NATHAN WHITEMAN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1090   ANDREW NAVARRETTE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1091   ANDREW NGOC VU                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1092   ANDREW OTTEN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1093   ANDREW P ABRANCHES                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1094   ANDREW P CHAVEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1095   ANDREW P SOWELL                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1096   ANDREW P. EVERSON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1097   ANDREW PARKS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1098   ANDREW PATRICK GOODWIN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 100 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 101
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1099   ANDREW PAUL RAMIREZ                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1100   ANDREW PETER WILSON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1101   ANDREW PRIBOR                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1102   ANDREW R SIMMONS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1103   ANDREW RACETTE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1104   ANDREW ROBERT BOSLEY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1105   ANDREW ROBERT VENEGAS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1106   ANDREW RYAN CUMMINGS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1107   ANDREW S CHESTNUT                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1108   ANDREW S GROVE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1109   ANDREW S KLINGLER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 101 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 102
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1110   ANDREW S LEE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1111   ANDREW S MARSHALL                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1112   ANDREW S PFARR                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1113   ANDREW S. MANN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1114   ANDREW S. MATHIS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1115   ANDREW SHUI                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1116   ANDREW SLOTNICK                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1117   ANDREW STEVEN ACE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1118   ANDREW STEVEN FLORIO                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1119   ANDREW T ZARAGOSA JR.                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1120   ANDREW T. KAMIMURA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 102 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 103
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1121   ANDREW TALBOT                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1122   ANDREW THIBODEAU                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1123   ANDREW THOMAS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1124   ANDREW THOMAS FLUSS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1125   ANDREW THOMAS MYERS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1126   ANDREW TRAN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1127   ANDREW W. TROMBLEY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1128   ANDREW WAGGONER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1129   ANDREW WARWICK                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1130   ANDREW WELLS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1131   ANDREW WIERDA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 103 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 104
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1132   ANDREW WILLIAM ALLEN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1133   ANDREY LEONIDOVICH PALKO                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1134   ANDRIA L MARTINEZ-CARDENAS                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1135   ANDY CHOW                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1136   ANDY DAN URTEAGA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1137   ANDY J MELLO                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1138   ANDY JOHN WENZEL                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1139   ANDY KHUU                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1140   ANDY LEE LESTER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1141   ANDY LEE MONTES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1142   ANDY MARTINEZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 104 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 105
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1143   ANDY RACE                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1144   ANDY ROBERT BIRKHOLZ                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1145   ANDY T WELCH                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1146   ANDY TAN                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1147   ANEE EMMA BASSO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1148   ANESSA MARIE KINNEBREW                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1149   ANGEL A FLORES                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1150   ANGEL ALEJANDRO AGUILAR                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1151   ANGEL ANTHONY SALAZAR                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1152   ANGEL ARREDONDO JR.                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1153   ANGEL B. ESPIRITU                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 105 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 106
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1154   ANGEL EDGARDO CASTANEDA                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1155   ANGEL FLORES MARTIN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1156   ANGEL HERRERA V                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1157   ANGEL L GALVEZ-JARVIS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1158   ANGEL L MARTINEZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1159   ANGEL LUV MARCHAND                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1160   ANGEL MANCILLA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1161   ANGEL MOLINA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1162   ANGEL MORSE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1163   ANGEL OSVALDO VALDEZ III                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1164   ANGEL R DURAN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 106 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 107
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1165   ANGEL RAMOS                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1166   ANGEL ROSE BURGMAN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1167   ANGEL WILTZ                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1168   ANGELA A RODRIGUEZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1169   ANGELA A. RAMIREZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1170   ANGELA ALEXANDREA GUMBAN                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1171   ANGELA ANTONETTE FOX                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1172   ANGELA BATES                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1173   ANGELA BRITTON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1174   ANGELA CHRISTINE SNIDER                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1175   ANGELA DAVIS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 107 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 108
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1176   ANGELA DEIANA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1177   ANGELA E BILLINGS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1178   ANGELA ELIZABETH HIERRO                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1179   ANGELA ELIZABETH KAPPES                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1180   ANGELA ESPINO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1181   ANGELA GRAH                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1182   ANGELA HILLIARD                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1183   ANGELA JENNIFER HALL                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1184   ANGELA JIANTAO XIAN HU                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1185   ANGELA L BENNETT                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1186   ANGELA L MCKINNON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 108 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 109
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1187   ANGELA LOMBARDI                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1188   ANGELA LYALL                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1189   ANGELA M SIMMONS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1190   ANGELA M. VALLEE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1191   ANGELA MARGARET TREVORS                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1192   ANGELA MCDONALD                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1193   ANGELA MENDEZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1194   ANGELA MOORE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1195   ANGELA POWELL FELICIANO                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1196   ANGELA REBECCA REISING                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1197   ANGELA ROBERTSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 109 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 110
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1198   ANGELA RODRIGUEZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1199   ANGELA S PLACENCIA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1200   ANGELA SHORT HEENEY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1201   ANGELA STUDER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1202   ANGELA TORR                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1203   ANGELA WONG                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1204   ANGELIA PECK HOON LIM                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1205   ANGELICA CHANETTA JONES                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1206   ANGELICA GARZA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1207   ANGELICA M. ALTAMIRANO                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1208   ANGELICA MARIA ELIZONDO                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 110 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 111
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1209   ANGELICA MARTINEZ FLORES                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1210   ANGELICA MENDEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1211   ANGELICA VALDIVIA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1212   ANGELICA VICTORIA GONZALEZ                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1213   ANGELINA ANTOINETTE RAREY                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1214   ANGELINA LEIGH TERRY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1215   ANGELINA M GIBSON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1216   ANGELINA M PARKS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1217   ANGELINA M RAMIREZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1218   ANGELINA NUNEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1219   ANGELINA SIU                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 111 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 112
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1220   ANGELINA TRAN GILARDONI                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1221   ANGELINA Y LI                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1222   ANGELISA PARRISH                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1223   ANGELITA NARANJO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1224   ANGELITA VALDEZ TAPANG-                     VARIOUS                                        UNDETERMINED UNDETERMINED
         DANIELS
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.1225   ANGELITO LEANDRO DE LA CERNA                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1226   ANGELITO OCAMPO VIRAY                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1227   ANGELO CERECA LERMA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1228   ANGELO CHRISTOPHER ROBERT                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CLOUSE
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.1229   ANGELO FIGUEROA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1230   ANGELO LUIS VELEZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 112 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 113
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1231   ANGELO MICHAEL CHRISTAKIS                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1232   ANGELO TREVINO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1233   ANGIE F BRIGHT                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1234   ANGIE J MONROE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1235   ANGIE LUZ                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1236   ANGIE NICOLE RODRIGUEZ                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1237   ANGIE WONG                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1238   ANH D. DONG                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1239   ANH LAO                                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1240   ANH MY NGUYEN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1241   ANH T TRUONG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 113 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 114
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1242   ANHTHUY LE                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1243   ANIETANG ABIA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1244   ANIL JACOB                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1245   ANIL SAKA                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1246   ANITA K SINGH                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1247   ANITA L CHAVEZ CERVANTES                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1248   ANITA LOUISE LONG                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1249   ANITA MAC KUSICK                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1250   ANITA MARTINEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1251   ANITA MICHELLE MAXEY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1252   ANITRA THOMAS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 114 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 115
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1253   ANJA GILBERT                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1254   ANJANETTE JONES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1255   ANN C CADUNGUG                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1256   ANN DENISE KLOOSE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1257   ANN FRANCES CAMPERSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1258   ANN H KIM                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1259   ANN HARTER DENISON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1260   ANN KIZER                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1261   ANN M. ROBBINS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1262   ANN MARIA SIMMONS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1263   ANN MARIE MCCARTY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 115 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 116
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1264   ANN RELICH                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1265   ANN ROBIN CHELINI                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1266   ANN SEGESMAN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1267   ANNA BALATTI BROOKS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1268   ANNA BERNAL                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1269   ANNA FRAZER                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1270   ANNA GRACE MAKAR                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1271   ANNA HERNANDEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1272   ANNA HETTIG                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1273   ANNA KEOHI                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1274   ANNA KIM TAO-                               VARIOUS                                        UNDETERMINED UNDETERMINED
         THAMMEUANGKHUN
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE


                                             Page 116 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 117
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1275   ANNA LEE                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1276   ANNA LEE FOGLESONG                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1277   ANNA LEWIS                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1278   ANNA LINDA LEE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1279   ANNA LOURDES SALINERO                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1280   ANNA M ENRIQUEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1281   ANNA M GIRON                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1282   ANNA M TERRILL                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1283   ANNA M TURNER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1284   ANNA MARIA RODRIGUEZ                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1285   ANNA MARIE MAHABADI                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 117 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 118
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1286   ANNA MERCADO                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1287   ANNA NAZARIO-TAHSINI                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1288   ANNA REBEKAH SARMIENTO                      VARIOUS                                        UNDETERMINED UNDETERMINED
         SINNING
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.1289   ANNA SANCHEZ                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1290   ANNA SHOEMAKER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1291   ANNA SMIDEBUSH                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1292   ANNA USACH                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1293   ANNA WILLIAMS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1294   ANNABELLE LOUIE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1295   ANNALESA KATHERINE MORLOCK                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1296   ANNAMARIA S KING                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 118 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 119
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1297   ANNE ADDISON                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1298   ANNE CHUNG                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1299   ANNE E AGIN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1300   ANNE E. CAIRNEY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1301   ANNE M BUHLER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1302   ANNE M SAWHILL                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1303   ANNE MARCUS                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1304   ANNE MARGARET P BEECH                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1305   ANNE MARGARET SINGLETON                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1306   ANNE MARIE NUNEZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1307   ANNE PENDLETON CONNER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 119 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 120
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1308   ANNE-LISE LAURAIN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1309   ANNE-MARI ESCOVER SEBERGER                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1310   ANNEMARIE FANONI                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1311   ANNE-MARIE SHATARA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1312   ANNE-REED ARNAUDO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1313   ANNETA AVADESIAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1314   ANNETTE B HATCHIE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1315   ANNETTE FARAGLIA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1316   ANNETTE GUILLORY SIMON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1317   ANNETTE GUO QUON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1318   ANNETTE HERNANDEZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 120 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 121
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1319   ANNETTE KEE-WING CHOI                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1320   ANNETTE LEE HUANG                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1321   ANNETTE LYNN TEAGARDEN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1322   ANNETTE MACIEL                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1323   ANNETTE MARIE MALDONADO                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1324   ANNETTE MARIE TAYLOR                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1325   ANNIE A WARD                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1326   ANNIE BOYD                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1327   ANNIE G MORENO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1328   ANNIE L MAH                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1329   ANNIE MEI HAI HO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 121 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 122
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1330   ANNIE SHI                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1331   ANNIE TRAN                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1332   ANNMARIE BAUTISTA ROLDAN                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1333   ANN-MARIE ELIZABETH CANNON                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1334   ANN-MARIE K CARDOSO                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1335   ANNTOINETTE MARIE GARCIA                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1336   ANOUSACK INTHAVONG                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1337   ANSON WONG                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1338   ANTARIO L. DEMERY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1339   ANTE LOVRIC                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1340   ANTHEA G MA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 122 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 123
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1341   ANTHEA LIM                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1342   ANTHONY A GIBSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1343   ANTHONY ABALOS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1344   ANTHONY ALEX MONTANEZ                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1345   ANTHONY ALLEN BELIEW                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1346   ANTHONY ALOYSIUS LEGRAND                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1347   ANTHONY ALVARADO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1348   ANTHONY ANDREW BROWN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1349   ANTHONY B ORTEGA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1350   ANTHONY BANCHIO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1351   ANTHONY BATT                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 123 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 124
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1352   ANTHONY BATTIATO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1353   ANTHONY BENSON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1354   ANTHONY BLUMKA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1355   ANTHONY BOZMAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1356   ANTHONY BREWER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1357   ANTHONY BRIAN KEIR                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1358   ANTHONY BROWN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1359   ANTHONY BUSTAMANTE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1360   ANTHONY C ABDULLA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1361   ANTHONY CHAN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1362   ANTHONY CHARLES KERBER                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 124 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 125
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1363   ANTHONY CHAVEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1364   ANTHONY CHAZEN MCNINCH                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1366   ANTHONY CHEUNG                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1365   ANTHONY CHEUNG                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1367   ANTHONY CHIU-YUEN CHAN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1368   ANTHONY CHRISTIAN LAPIERRE                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1369   ANTHONY CHRISTOPHER MILLER                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1370   ANTHONY CLAVIO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1371   ANTHONY CORALES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1372   ANTHONY CRANE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1373   ANTHONY CURTIS ACOSTA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 125 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 126
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1374   ANTHONY D DAMICO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1375   ANTHONY D DAVIS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1376   ANTHONY D JONES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1377   ANTHONY D QUEEN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1378   ANTHONY D VITORELO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1379   ANTHONY DAVID ARROSTUTO                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1380   ANTHONY DAVID FARMER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1381   ANTHONY DAVID GARIBALDI                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1382   ANTHONY DONALD GEORGE                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1383   ANTHONY DONGALLO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1384   ANTHONY E GERREN JR.                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 126 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 127
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1385   ANTHONY E GREEN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1386   ANTHONY EDWARD NORMAN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1387   ANTHONY EDWARD RIBEIRO                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1388   ANTHONY EDWARD ROBLES III                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1389   ANTHONY ERIC ALEXANDER                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1390   ANTHONY EUGENE VILLARREAL                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1391   ANTHONY F THOMPSON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1392   ANTHONY FRANCIS WINKLER                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1393   ANTHONY G. CHIMIENTI                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1394   ANTHONY GARISTO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1395   ANTHONY GERARD DITO                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 127 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 128
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1396   ANTHONY GILMER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1397   ANTHONY GOLIS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1398   ANTHONY GOMEZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1399   ANTHONY GONZALES                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1400   ANTHONY GRASER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1401   ANTHONY HURTADO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1402   ANTHONY IGNATIUS DE LONG                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1403   ANTHONY J ALBRIGHT                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1404   ANTHONY J CARVALHO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1405   ANTHONY J MARTINEZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1406   ANTHONY J ZACK                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 128 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 129
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1407   ANTHONY J ZAMORA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1408   ANTHONY JAMES BALISTRERI                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1409   ANTHONY JAMES CASTALDO                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1410   ANTHONY JAMES KNAAPEN JR.                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1411   ANTHONY JAY SWESEY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1412   ANTHONY JENSEN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1413   ANTHONY JERALD FULLER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1414   ANTHONY JOHN BEST                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1415   ANTHONY JOHN GIGLIOTTI                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1416   ANTHONY JOHN RODRIGUEZ                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1417   ANTHONY JOHN ZAMORA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 129 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 130
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1418   ANTHONY JOHNSTONE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1419   ANTHONY JOSE DART                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1420   ANTHONY JOSEPH CHAPPELLE                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1421   ANTHONY JOSEPH HILL                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1422   ANTHONY JOSEPH HUMBERT                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1423   ANTHONY JOSEPH LUCERO                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1424   ANTHONY JOSEPH MANFREDA                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1425   ANTHONY JOSEPH SOUDER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1426   ANTHONY JOSEPH WILLIAMS SR.                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1427   ANTHONY JULIAN GARCIA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1428   ANTHONY K GINTER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 130 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 131
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1429   ANTHONY KEVIN LOMMEN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1430   ANTHONY KIYOSHI SAKAMOTO                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1431   ANTHONY KOK KHING                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1432   ANTHONY KOVACS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1433   ANTHONY KWONG                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1434   ANTHONY L BREVIL                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1435   ANTHONY L HIDALGO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1436   ANTHONY L LONGORIA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1437   ANTHONY LEE BERUMEN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1438   ANTHONY LEE MILES                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1439   ANTHONY LEVI BOTTOMS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 131 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 132
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1440   ANTHONY LEWIS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1441   ANTHONY M CAPPELLUTI                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1442   ANTHONY M RAPADAS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1443   ANTHONY M. LANCIERI                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1444   ANTHONY M. SMITH                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1445   ANTHONY MACHI                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1446   ANTHONY MALNATI                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1447   ANTHONY MARK NAREZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1448   ANTHONY MARTIN CARDENAS                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1449   ANTHONY MASTERSON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1450   ANTHONY MAURICE SMITH                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 132 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 133
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1451   ANTHONY MCDANIEL                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1452   ANTHONY MERLONGHI                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1453   ANTHONY MICHAEL BAGALA                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1454   ANTHONY MICHAEL CHAVEZ                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1455   ANTHONY MICHAEL                             VARIOUS                                        UNDETERMINED UNDETERMINED
         D'ALESSANDRO
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.1456   ANTHONY MICHAEL DELANEY                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1457   ANTHONY MICHAEL HOLGUIN                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1458   ANTHONY MICHAEL KENNERLY                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1459   ANTHONY MICHAEL PEZZOLA                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1460   ANTHONY MICHAEL SEEMSTER                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1461   ANTHONY MORABE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 133 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 134
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1462   ANTHONY MUTO                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1463   ANTHONY NATHAN-FUNK                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1464   ANTHONY O ESPOSITO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1465   ANTHONY OSTI                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1466   ANTHONY P HARJO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1467   ANTHONY P NOIA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1468   ANTHONY P. SMITH JR.                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1469   ANTHONY PASION                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1470   ANTHONY PAUL SUMMERS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1471   ANTHONY PETTI                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1472   ANTHONY PHAN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 134 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 135
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1473   ANTHONY PONNAY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1474   ANTHONY R CONTRERAS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1475   ANTHONY R FLORES                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1476   ANTHONY R GALLIGANI                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1477   ANTHONY R MARINO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1478   ANTHONY R NEEDHAM                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1479   ANTHONY R POWELL                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1480   ANTHONY R WATSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1481   ANTHONY RAY VIRRUETA JR.                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1482   ANTHONY RESTO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1483   ANTHONY RHODES                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 135 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 136
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1484   ANTHONY RICE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1485   ANTHONY ROBERT BROWN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1486   ANTHONY ROBERT MOLINA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1487   ANTHONY RODRIGUEZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1488   ANTHONY RYAN PENA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1489   ANTHONY S REANO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1490   ANTHONY SAL LA RUSSA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1491   ANTHONY SALOMONE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1492   ANTHONY SAN DIEGO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1493   ANTHONY SANCHEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1494   ANTHONY SANTOS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 136 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 137
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1495   ANTHONY SARGANIS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1496   ANTHONY SARTORIO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1497   ANTHONY SCALIA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1498   ANTHONY SCHMIDT                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1499   ANTHONY SCOTT ADAMS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1500   ANTHONY SMERNES III                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1501   ANTHONY STEVEN RISO JR.                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1502   ANTHONY TODD LAFON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1503   ANTHONY TRAFICAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1504   ANTHONY VALENCIA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1505   ANTHONY VASCONEZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 137 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 138
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1506   ANTHONY W. OXENDINE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1507   ANTHONY WALLS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1508   ANTHONY WAYNE REED                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1509   ANTHONY WRIGHT                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1510   ANTHONY XAVIER WILLIAMS                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1511   ANTHONY YUSON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1512   ANTHONY ZEPEDA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1513   ANTOINETTE GALESTE PEREZ                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1514   ANTOINETTE J LEE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1515   ANTOINETTE MARIE LUCCHESE                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1516   ANTON A HAGEN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 138 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 139
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1517   ANTON BAHAMONDES                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1518   ANTONETTE CARRERA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1519   ANTONIA SANTOS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1520   ANTONIO ALEXANDER MURPHY                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1521   ANTONIO ANGEL CABUTO                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1522   ANTONIO AYALA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1523   ANTONIO BUELNA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1524   ANTONIO CRUZ SAN NICOLAS                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1525   ANTONIO D CISNEROS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1526   ANTONIO D. OROZCO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1527   ANTONIO EMIDIO AMARAL                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 139 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 140
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1528   ANTONIO ENDAYA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1529   ANTONIO FERNANDEZ ROCHA                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1530   ANTONIO GONZALEZ JR.                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1531   ANTONIO HERNANDEZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1532   ANTONIO HURTADO JR.                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1533   ANTONIO JERMANE LAGOMARSINO                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1534   ANTONIO LOUIS RAEL                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1535   ANTONIO M JUAREZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1536   ANTONIO M MISITA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1537   ANTONIO M. SENTEIO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1538   ANTONIO MAGBITANG                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 140 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 141
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1539   ANTONIO MICHAEL DAISLEY                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1540   ANTONIO MIGUEL CHAN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1541   ANTONIO MIGUEL MEDRANO                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1542   ANTONIO MOLINA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1543   ANTONIO MONTALVO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1544   ANTONIO NAVARRO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1545   ANTONIO PULIDO JR.                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1546   ANTONIO R. MONTOYA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1547   ANTONIO SCOTT                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1548   ANTONIO VILLON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1549   ANTONIO VINCENT VITALE                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 141 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 142
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1550   ANTONIO ZAVALA LOPEZ                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1551   ANU VEGE                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1552   ANUPAMA PANDEY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1553   ANUREET KAUR GREWAL                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1554   APARNA AVALA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1555   APARNA NARANG                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1556   APARNA SHARMA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1557   APOORV MATHUR                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1558   APRIL A DRAKE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1559   APRIL ALBERTA CERVANTEZ                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1560   APRIL BAILEY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 142 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 143
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1561   APRIL CHARLES                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1562   APRIL DONNELLA TITUS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1563   APRIL HARRISON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1564   APRIL KENNEDY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1565   APRIL LEE SCHNEIDER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1566   APRIL LYNN KENNEDY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1567   APRIL LYNN ZEARBAUGH                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1568   APRIL MARTINEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1569   APRIL SUSANA ABAD-GRESHAM                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1570   APRIL WILSON                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1571   AQUILA JOHN DOUDNA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 143 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 144
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1572   ARACELI FERNANDEZ-CHAVEZ                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1573   ARACELI M MAGANA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1574   ARAM YOO                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1575   ARAMMA AISHA WOODSON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1576   ARASH NEGARANDEH                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1577   ARAVINDA PRASAD                             VARIOUS                                        UNDETERMINED UNDETERMINED
         SAMAYAMANTHULA
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.1578   ARCELIA ZARATE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1579   ARCHANGEL MICHAEL YANEZ                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1580   ARCHER R KRUGMAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1581   ARCHIE A STEELE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1582   ARCHIMEDES CALISIN GATAN                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 144 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 145
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1583   ARCHIMEDES S RAMOS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1584   AREN MICHAEL GAUTHIER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1585   AREN TURPENING                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1586   ARGENIS CONTRERAS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1587   ARGUSTER B MILLER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1588   ARHUM SYED ALI                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1589   ARIANA VANRENEN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1590   ARIANNA SENTEIO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1591   ARIC HAL PETERSON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1592   ARIC MONTGOMERY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1593   ARIC RONALD VAN HOOSEAR                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 145 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 146
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1594   ARICK JOSEF RASMUSSEN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1595   ARIE A FOSTER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1596   ARIE PAULE                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1597   ARIEL JACOB                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1598   ARIEL KAYLA MAK                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1599   ARIEL LEONETTI                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1600   ARIEL MALDONADO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1601   ARIEL TIEN HO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1602   ARIEL VERONICA CHAN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1603   ARIELA RAMIREZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1604   ARIENNE D. HOLMES                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 146 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 147
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1605   ARIF KHALIK JR.                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1606   ARIK ALIN MILLET                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1607   ARINA V. FEDOROVA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1608   ARINZE ANORUO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1609   ARIS THEODORE KARNEGAS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1610   ARISTOTLE BALLESTEROS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1611   ARJEN MEIMA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1612   ARLEEN MAE MYERS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1613   ARLEN G BOBB                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1614   ARLEN GREGORIO JR.                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1615   ARLENE E. TEVES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 147 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 148
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1616   ARLENE RELUCIO CORPUS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1617   ARLENE TECZON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1618   ARLIS LYNNWOOD WATSON JR.                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1619   ARLON RAY ABLES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1620   ARMAND RAINS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1621   ARMANDO ANTHONY GARCIA                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1622   ARMANDO ARREDONDO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1623   ARMANDO B CHANG                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1624   ARMANDO BARRIGA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1625   ARMANDO CHAVEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1626   ARMANDO DUDLEY WILKINS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 148 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 149
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1627   ARMANDO JAVIER COLON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1628   ARMANDO JORGE CEDANO                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1629   ARMANDO LIMON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1630   ARMANDO LOPEZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1631   ARMANDO M DURAN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1632   ARMANDO MORALES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1633   ARMANDO O SCHOPP                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1634   ARMANDO OLIVAREZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1635   ARMANDO RIOS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1636   ARMANDO ROJAS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1637   ARMANDO SERGIO RODRIGUEZ                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 149 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 150
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1638   ARMANDO VASQUEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1639   ARMANDO VELASCO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1640   ARMANDO VERA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1641   ARMSTEAD WARD JR.                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1642   ARNITA JUNE LENEIR                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1643   ARNOLD C. TORRES                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1644   ARNOLD DAVID SIOCO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1645   ARNULFO CHRISTOPHER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         GONZALEZ JR.
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.1646   ARON BROUILLETTE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1647   ARON J HUERTA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1648   ARON MCDANIEL                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 150 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 151
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1649   ARON MICHAEL ESCOBAR SR.                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1650   ARSEN VLADIMIROVICH                         VARIOUS                                        UNDETERMINED UNDETERMINED
         MEZHERITSKIY
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.1651   ARSENIO ARMAND BREWER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1652   ARSHAD HASAN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1653   ARSHAD ISMAIL                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1654   ART EDWARD CERVANTES III                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1655   ARTEMIO HERNANDEZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1656   ARTEMISA REBECCA GUZMAN-                    VARIOUS                                        UNDETERMINED UNDETERMINED
         NINO
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.1657   ARTHUR A DE LA ROCHA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1658   ARTHUR ASPEN ABEL                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1659   ARTHUR DAVID GALLARDO                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 151 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 152
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1660   ARTHUR DUDLEY III                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1661   ARTHUR ESTEVAN MAREZ                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1662   ARTHUR G MENDES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1663   ARTHUR GUNTHER VANDERLICK                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1664   ARTHUR GUS PELAYO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1665   ARTHUR IWASAKI                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1666   ARTHUR J TOW                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1667   ARTHUR JONATHAN LYNCH                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1668   ARTHUR KENNETH MCAULEY                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1669   ARTHUR LOPEZ                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1670   ARTHUR M VIRAY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 152 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 153
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1671   ARTHUR MOONEYHAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1672   ARTHUR OWEN GILMORE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1673   ARTHUR RAY MAYFIELD                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1674   ARTHUR ROBERT STIGILE-WRIGHT                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1675   ARTHUR S MORTORFF                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1676   ARTHUR SASAKI                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1677   ARTHUR SIEDSCHLAG                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1678   ARTHUR TANTICO DOCTO                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1679   ARTHUR W CORTEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1680   ARTI BHATT DAVE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1681   ARTURO BALUYOT FONTANILLA                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 153 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 154
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1682   ARTURO C TALAVERA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1683   ARTURO CAMPOS JR.                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1684   ARTURO GAMBAN BONDOC                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1685   ARTURO GARCIA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1686   ARTURO HERNANDEZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1687   ARTURO LOMELI GONZALEZ                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1688   ARTURO LOPEZ                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1689   ARTURO LOZA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1690   ARTURO PALACIOS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1691   ARTURO ROJAS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1692   ARUN KALIDOSS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 154 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 155
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1693   ARUN KUMAR                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1694   ARVIND SIMHADRI                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1695   ARZU OZBEK                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1696   ASHA AYANNA HUNTER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1697   ASHIKUR RAHMAN KHAN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1698   ASHLEIGH BENET ANNE HODOH                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1699   ASHLEY BOLES                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1700   ASHLEY BROOKE ARMS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1701   ASHLEY DARNELL WRIGHT                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1702   ASHLEY DENISE LINDSAY                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1703   ASHLEY ELIZABETH ZIRBEL                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 155 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 156
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1704   ASHLEY FLORES                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1705   ASHLEY HILDE BALLOU                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1706   ASHLEY JANE WILLIAMS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1707   ASHLEY JEAN GRINBERG                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1708   ASHLEY JEAN STRITT                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1709   ASHLEY JOURDAN TAYLOR                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1710   ASHLEY KAREE' REDMAN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1711   ASHLEY KIRK MCDERMOTT                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1712   ASHLEY LAUREN WAIN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1713   ASHLEY LEANNE STUART                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1714   ASHLEY LYNN GREEN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 156 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 157
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1715   ASHLEY MARIE CHARLTON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1716   ASHLEY MARIE DELPH                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1717   ASHLEY MARIE FINLEY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1718   ASHLEY MARQUARDT                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1719   ASHLEY MAWHORTER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1720   ASHLEY MICHELLE PRECISSI                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1721   ASHLEY N JOHNSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1722   ASHLEY NICOLE CERVANTES                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1723   ASHLEY NICOLE GARCIA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1724   ASHLEY NICOLE LAMB                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1725   ASHLEY PERRY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 157 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 158
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1726   ASHLEY RAMIREZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1727   ASHLEY SHERIE HALL                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1728   ASHLEY TASSELMYER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1729   ASHLEY TORRES-DELGADO                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1730   ASHLEY VICTORIA BACCARI                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1731   ASHLEY WILLIAMS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1732   ASHLI RODDICK                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1733   ASHLIE R. SIMPSON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1734   ASHOK PITHADIYA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1735   ASHOK VARADHAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1736   ASHPINDER KAUR KANG                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 158 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 159
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1737   ASHRAF N. RAGEH                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1738   ASHTON COOPER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1739   ASHTON PAYNE SWANK                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1740   ASHWINI JAMES KUMAR                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1741   ASHWINI MANI                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1742   ASHWINI OAK                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1743   ASSANE FALL                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1744   ASTER MEHARI                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1745   ASTUL ALEJANDRO IGLESIAS                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1746   ASUNCION CUARESMA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1747   ATHENA GRACE BRAZIL                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 159 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 160
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1748   AUCEL S. GAMBOA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1749   AUDIE ALFRED VERDUCCI                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1750   AUDIE JAMES MURPHY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1751   AUDRA THERESA TORRES                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1752   AUDREY CHEON                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1753   AUDREY DURAN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1754   AUDREY MARSALEK                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1755   AUDREY RUF                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1756   AUGUST AARON MCDANIEL                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1757   AUGUST S GOMES                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1758   AUGUSTINE FRANKS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 160 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 161
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1759   AUGUSTINE GONZALEZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1760   AUGUSTINE LEDESMA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1761   AUGUSTINE LOPEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1762   AUGUSTO CALIBO SAGUINDEL                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1763   AURORA MARTINEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1764   AUSTIN A. STATZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1765   AUSTIN ALAN HASTINGS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1766   AUSTIN ANGELO NAKAGAWA                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1767   AUSTIN ANTHONY GRAHAM                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1768   AUSTIN C NEVES                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1769   AUSTIN CHENG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 161 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 162
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1770   AUSTIN CLAY WALLACE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1771   AUSTIN COLE LANZI                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1772   AUSTIN CONNER NORDMAN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1773   AUSTIN D MCMILLIN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1774   AUSTIN FREE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1775   AUSTIN L PICKERING                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1776   AUSTIN L. NICHOLS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1777   AUSTIN LEE                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1778   AUSTIN LEMMONS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1779   AUSTIN LUEDTKE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1780   AUSTIN MARCUS CONRAD                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 162 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 163
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1781   AUSTIN MARTIN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1782   AUSTIN MCGILL                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1783   AUSTIN MICHAEL FORE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1784   AUSTIN MICHAEL MILNER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1785   AUSTIN PAULSEN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1786   AUSTIN ROACH                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1787   AUSTIN ROMEO TREVINO                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1788   AUSTIN TAYLOR LEEN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1789   AUSTIN WARD SHARP                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1790   AUTUMN BASSARD                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1791   AUTUMN LEE CANTU                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 163 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 164
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1792   AUTUMN S DONELSON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1793   AVA MARIE GUERRA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1794   AVELINO FIGUEROA JR.                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1795   AVERIE ZHENG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1796   AVERY CLIFTON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1797   AVERY JONES                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1798   AVERY PERALES                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1799   AVERY Z ARJO                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1800   AVINASH J SINGH                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1801   AVRINDER SINGH BASI                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1802   AXEL ALVAREZ                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 164 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 165
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1803   AXEL LAMBERT                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1804   AYANNA CLOY                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1805   AYODEJI O SONOIKI                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1806   AYODEJI V OJO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1807   AYRIANA LAMBERT                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1808   AYTEGEB T ALEMU                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1809   AZ JAMES SUTTON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1810   AZADEH FAGHIHI                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1811   AZIZA TARIN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1812   AZMAT S MUKHTAR                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1813   AZUCENA SCHEER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 165 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 166
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1814   BABEETA KAUR NAGRA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1815   BAHAR HAJIAN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1816   BAHMAN GHARIB                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1817   BAILEY ERICKSON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1818   BALAJI VENKATARAMAN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1819   BALARAM NAIR                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1820   BALBIR SINGH LALLIAN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1821   BALJIT SINGH GABHI                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1822   BALPREET SINGH SANDHU                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1823   BAMBI TRUONG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1824   BAN T WONG                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 166 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 167
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1825   BANGALORE VIJAYRAGHAVAN                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1826   BARAKAH BIBB-SMITH                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1827   BARBARA A EARLE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1828   BARBARA ANN GRIMM                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1829   BARBARA ANN JOYCE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1830   BARBARA ANN LILLY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1831   BARBARA ANN PATNODE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1832   BARBARA ANN PEDERSEN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1833   BARBARA ANN ROTTA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1834   BARBARA BAYLEY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1835   BARBARA D HOGAN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 167 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 168
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1836   BARBARA E LAZZARI                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1837   BARBARA ELAINE WILDONER                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1838   BARBARA EMMA SERVER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1839   BARBARA HEIMGARTNER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1840   BARBARA J AKER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1841   BARBARA J BUTTERFIELD                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1842   BARBARA JEAN BARFIELD                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1843   BARBARA JEAN O'NEILL                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1844   BARBARA L CONTRERAS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1845   BARBARA L JOHNSON-GRIFFIN                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1846   BARBARA LEYVA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 168 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 169
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1847   BARBARA LYNN MASON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1848   BARBARA MOSES                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1849   BARBARA NARDI                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1850   BARBARA R VEGAS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1851   BARBARA RODIEK                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1852   BARBARA SUSAN FISHER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1853   BARBARA TEAGUE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1854   BARBARA THORNHILL                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1855   BARBRETTA RASHA JENKINS                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1856   BARNABAS SOLOMON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1857   BARNABY DALE LANGE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 169 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 170
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1858   BARNEY E POWER III                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1859   BARON PAUL LANG                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1860   BARRY A RAWLINS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1861   BARRY D MITCHELL                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1862   BARRY DAVID MCDONALD                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1863   BARRY DOUGLAS GLARROW                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1864   BARRY GENE ROGERS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1865   BARRY JOEL MCLAMB                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1866   BARRY JONES JR.                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1867   BARRY PATRICK ROSE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1868   BARRY RODNEY PRIOR                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 170 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 171
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1869   BARRY YEE-FEI WONG                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1870   BART GARDNER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1871   BART GREGORY DUREN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1872   BARTON H HANEY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1873   BARTON STARR THOMPSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1874   BARTT EMERSON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1875   BASHIR ABDI ALI                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1876   BASIL GEORGE MARKOS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1877   BEATRICE ANDREWS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1878   BEATRICE ANN HEISE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1879   BEATRICE LOPEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 171 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 172
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1880   BEATRIX HELEN GREENWELL                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1881   BEATRIZ ALDRETE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1882   BEATRIZ LUNA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1883   BEATRIZ PRADO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1884   BEATRIZ RODRIGUEZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1885   BEAU D DANIELI                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1886   BEAU E BENEDIX                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1887   BEAU INNES ANDERSON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1888   BEAU J ALLEN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1889   BEAU MICHAEL POWELL                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1890   BEAU THOMAS SLATON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 172 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 173
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1891   BECKLYN NICOLE GOODWIN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1892   BECKY APARICIO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1893   BECKY GREER                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1894   BECKY S PELLETIER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1895   BECKY XIN ZHU                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1896   BEHROOZ SHAKIBNIA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1897   BEI XIE                                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1898   BELA K DESHPANDE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1899   BELAL ABDUL-HADI                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1900   BELGUTEI ENKHBILEG                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1901   BELINDA ANN GURSKY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 173 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 174
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1902   BELINDA E RAMIREZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1903   BELINDA ELENA ESPINOZA                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1904   BELINDA L LEE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1905   BELINDA VIZUET                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1906   BELINDA WRIGHT                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1907   BELIS AKSOY SLY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1908   BELLA R GARCIA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1909   BELLA SHAMOUN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1910   BEN A DRURY                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1911   BEN A LEPAGE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1912   BEN AARON COONEY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 174 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 175
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1913   BEN AARON JENNINGS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1914   BEN BACHUS BENTLER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1915   BEN DAWSON BOARDWAY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1916   BEN DOMALAOG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1917   BEN DOYLE                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1918   BEN EDWARD HUBBELL                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1919   BEN KINCHELOE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1920   BEN LY                                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1921   BEN MCFADDEN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1922   BEN MORALES                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1923   BEN NGUYEN                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 175 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 176
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1924   BEN S CECILIA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1925   BEN SMITH                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1926   BEN TAYLOR                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1927   BEN THOMAS RILEY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1928   BEN TORRE                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1929   BEN VILLAGRA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1930   BEN WILLIAM ROOTRING                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1931   BENEDICT CHUN-CHAK CHU                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1932   BENEDICT CHUNG                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1933   BENEDICT J ALMARIO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1934   BENHAN NIE                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 176 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 177
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1935   BENIWENDE KABRE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1936   BENJAMIN A HICKMAN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1937   BENJAMIN A HULLIGAN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1938   BENJAMIN ALBERT BAUR                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1939   BENJAMIN BOYD WHITTAKER                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1940   BENJAMIN BROWN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1941   BENJAMIN C BENTON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1942   BENJAMIN C SOULE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1943   BENJAMIN C TAI                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1944   BENJAMIN CAIN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1945   BENJAMIN CARLIN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 177 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 178
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1946   BENJAMIN CARTER BRIDEGROOM                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1947   BENJAMIN COCHRANE CAMPBELL                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1948   BENJAMIN CORNEJO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1949   BENJAMIN DEL MUNDO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1950   BENJAMIN DEUTSCH                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1951   BENJAMIN EGAN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1952   BENJAMIN FRANCIS GIRARD                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1953   BENJAMIN GARCIA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1954   BENJAMIN GEORGE DEQUIN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1955   BENJAMIN HARRISON WHEELER                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1956   BENJAMIN J VALDIVIA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 178 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 179
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1957   BENJAMIN JACOB BOVARNICK                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1958   BENJAMIN JACOB HART                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1959   BENJAMIN JAMES FONTANA                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1960   BENJAMIN JAMES HARRIS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1961   BENJAMIN JAMES KIMBALL                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1962   BENJAMIN JAMES REINHART                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1963   BENJAMIN JAMES STOCKINGER                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1964   BENJAMIN JAMES THOMPSON                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1965   BENJAMIN KEANE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1966   BENJAMIN KO                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1967   BENJAMIN LEE ARVIG                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 179 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 180
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1968   BENJAMIN LEONARD LUNA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1969   BENJAMIN LOMELI                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1970   BENJAMIN LOREN PEYRUCAIN                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1971   BENJAMIN LOUWAERT                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1972   BENJAMIN LYNN MURPHY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1973   BENJAMIN M. KOLNOWSKI                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1974   BENJAMIN MEYERS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1975   BENJAMIN MICHAEL EUFEMI                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1976   BENJAMIN MICHAEL HILDERBRAND                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1977   BENJAMIN MICHAEL MILLER                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1979   BENJAMIN MOORE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 180 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 181
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1978   BENJAMIN MOORE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1980   BENJAMIN NG                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1981   BENJAMIN NORDSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1982   BENJAMIN OPILAS CASTILLO JR.                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1983   BENJAMIN P JESSEE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1984   BENJAMIN PARROTT                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1985   BENJAMIN PEARCE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1986   BENJAMIN PHILIP GORGAS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1987   BENJAMIN POTTS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1988   BENJAMIN RAY MCMULLEN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1989   BENJAMIN ROBERT BUSHNELL                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 181 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 182
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.1990   BENJAMIN SANDERSON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1991   BENJAMIN SOTO JR.                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1992   BENJAMIN STILLMAN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1993   BENJAMIN TAYLOR ROOS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1994   BENJAMIN THOMPSON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1995   BENJAMIN WILLIAMS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1996   BENNETT DANIEL CHABOT                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1997   BENNETT JOHN FRANZEL                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1998   BENNIE B. BARNES                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.1999   BENNY G GARCIA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2000   BENNY LEE THORP                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 182 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 183
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2001   BENNY WU                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2002   BENOIT FRANCOIS JOSEPH                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CICERON
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.2003   BENSON K WONG                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2004   BENSON THOMAS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2005   BENSON W CHAN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2006   BERACHO JAMES JIMENEZ                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2007   BERENICE CASSANDRA PASELIO                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2008   BERLIN TAYA RAYDELVAL                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2009   BERNABE VACA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2010   BERNADETTE M SANTO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2011   BERNARD A. COWENS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 183 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 184
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2012   BERNARD S TATERA JR.                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2013   BERNARD VINCENT HILDEBRAND                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2014   BERNARD W GORDON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2015   BERNARDINE K WARFORD                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2016   BERNARDO GREGORIO CORTES                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2017   BERNARDO SOLIS ECHEVESTE                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2018   BERNHARD JOCHUM                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2019   BERNIE A PACIO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2020   BERNIE DEVERA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2021   BERRY C NG                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2022   BERT FRIEL                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 184 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 185
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2023   BERTA ALICIA JANG                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2024   BERTA LOPEZ                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2025   BERTA VARGAS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2026   BERTHA A YORKE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2027   BERTHA MORALES                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2028   BETH A. BUCK                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2029   BETH L JOHNSON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2030   BETH LOUISE PADUA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2031   BETH M WINKLER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2032   BETHANY BRITTAIN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2033   BETHANY DECKER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 185 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 186
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2034   BETHANY GESSELE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2035   BETH-ISA TEPPER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2036   BETSY HOLLANDER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2037   BETSY MARIE WEISGERBER                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2038   BETSY MIRIAM BRUNSWICK                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2039   BETTINA CROSS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2040   BETTY A. WALKER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2041   BETTY ANN LUIS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2042   BETTY DEAN GUZMAN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2043   BETTY JO LANE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2044   BETTY KATHLEEN TRUJILLO                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 186 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 187
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2045   BETTY P CHEN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2046   BEULAH DOREN BALDWIN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2047   BEVERLEY J HUGHES                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2048   BEVERLY A PARKER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2049   BEVERLY JANE SCROGGINS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2050   BEVERLY JOAN JONES                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2051   BHAVANA TANGRI                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2052   BHAVESH N GOSAR                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2053   BHAVINI AMIN SHAH                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2054   BHAVYA THEJA SRI SOMAVARAPU                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2055   BHAWANA VEENU                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 187 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 188
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2056   BIANCA ALMEIDA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2057   BIANCA BRADLEY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2058   BIANCA HARRIS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2059   BIANCA IBETH MONTANEZ                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2060   BIANEY MADRIGAL RINCON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2061   BIENVENIDO A ACOSTA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2062   BILL ALLEN STOUFFER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2063   BILL CLAYTON CONKLIN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2064   BILL CLIFFORD MCDONALD                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2065   BILL JOE DUTRA JR.                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2066   BILL LALONE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 188 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 189
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2067   BILL MICHAEL SMITH                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2068   BILL RISTEVSKI                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2069   BILLIE BASSETT                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2070   BILLIE HENDERSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2071   BILLIE J BRINKLEY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2072   BILLIE NEWBOLD                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2073   BILLY CHARLES WILLIAMS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2074   BILLY COSTA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2075   BILLY DEAN GLENN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2076   BILLY GLEN WINCHESTER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2077   BILLY SHELTON WOODS II                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 189 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 190
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2078   BILLY STATHOPOULOS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2079   BILLY WAYNE HAMILTON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2080   BILLY YAN-KIT MAN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2081   BILLY YOUNG                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2082   BIN LI                                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2083   BIN LU                                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2084   BING BING KWAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2085   BING NANCY YAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2086   BINIAM SEMERE MENGISTEAB                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2087   BLAINE ALAN COBB                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2088   BLAIR CARMICHAEL                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 190 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 191
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2089   BLAIR JONES                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2090   BLAIR MARTIN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2091   BLAIR ZIMMERMAN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2092   BLAKE AARON PETERS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2093   BLAKE BORDISSO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2094   BLAKE C GOSS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2095   BLAKE H BAKER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2096   BLAKE MUSIELAK                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2097   BLAKE REDDING                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2098   BLAKE VERNON KELSEY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2099   BLAKE WAYNE BURNETT                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 191 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 192
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2100   BLANCA A CABRERA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2101   BLANCA AURORA MARTINEZ-                     VARIOUS                                        UNDETERMINED UNDETERMINED
         SALDANA
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.2102   BLANE W ROBERTSON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2103   BLESILDA DUTERTE V                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2104   BOB YONG KIM                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2105   BOBBIE A WEECK                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2106   BOBBIE JO GUTIERREZ CHAPA                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2107   BOBBY A DANTE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2108   BOBBY ANTHONY HUERTA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2109   BOBBY BOWMAN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2110   BOBBY CARL SIMPSON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 192 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 193
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2111   BOBBY H LAU                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2112   BOBBY LOUIS EDWARDS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2113   BOBBY MING                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2114   BOBBY OKAZAKI                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2115   BOBBY PORRAS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2116   BOBBY RAY MURPHY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2117   BOBBY RAY VELASQUEZ                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2118   BOBBY W THOMAS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2119   BOBBY WANDICK                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2120   BOBI JOANNA JACQUES                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2121   BODIE F. THORPE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 193 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 194
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2122   BOMANI MONTSHO GREEN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2123   BO-NIEN WONG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2124   BONNIE BETH TITONE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2125   BONNIE EVELYN JUNGERBERG                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2126   BONNIE G MCCANN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2127   BONNIE JEAN SIVESIND                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2128   BONNIE MAXINE ANDERSON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2129   BONNIE SAE JUNG                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2130   BONNIE SCHEM                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2131   BONNIE TONG                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2132   BONNIE VETTERLI                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 194 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 195
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2133   BOONE SAYAVONG                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2134   BORIS F ANDINO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2135   BORIS FRENKEL                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2136   BORIS GANKIN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2137   BORIS GOLDBERG                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2138   BOUNLA PHAKONKHAM                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2139   BOUNMA MOUA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2140   BOUNMY DAOHEUANG                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2141   BOYD A BENNETT                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2142   BOYEE SUZANNA WONG                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2143   BRAD A MARTIN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 195 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 196
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2144   BRAD COURTRIGHT                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2145   BRAD E CARR                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2146   BRAD GOOSTREE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2147   BRAD HANSEN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2148   BRAD J SOBRERO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2149   BRAD JOAQUIN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2150   BRAD KOELLING                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2151   BRAD L HUSKEY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2152   BRAD LEE AUSTIN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2153   BRAD LEE FLOYD                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2154   BRAD LEE ROGERS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 196 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 197
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2155   BRAD MATLOCK                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2156   BRAD MOORE                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2157   BRAD N FLEET                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2158   BRAD WETSTONE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2159   BRAD WILLIAM CROTTEAU                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2160   BRADEN SCOTT ROBERTS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2161   BRADEN WARRENDER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2162   BRADFORD LEE CHAMBERS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2163   BRADFORD PAUL ANDERSON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2164   BRADLEY A MARCHANT                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2165   BRADLEY A PARKS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 197 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 198
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2166   BRADLEY ALLEN LAYTON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2167   BRADLEY ARLO WOOD                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2168   BRADLEY BALBONI                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2169   BRADLEY C WHITE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2170   BRADLEY CRAIG LARSON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2171   BRADLEY CRANSTON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2172   BRADLEY D ENS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2173   BRADLEY DAVID HUSA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2174   BRADLEY DEAN KELLY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2175   BRADLEY ELIZABETH KIMBALL                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2176   BRADLEY EVAN BOLEY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 198 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 199
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2177   BRADLEY FEATHERSTON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2178   BRADLEY GALLOWAY HARRIS                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2179   BRADLEY GUTNIK                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2180   BRADLEY HIDEO TSUJI                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2181   BRADLEY J. DAVIS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2182   BRADLEY K PHARRIS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2183   BRADLEY LEVI TIETJENS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2184   BRADLEY LOGAN MEINBERG                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2185   BRADLEY MICHAEL SCOTT                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2186   BRADLEY MIRAU                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2187   BRADLEY MYERS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 199 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 200
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2188   BRADLEY PEREZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2189   BRADLEY RACE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2190   BRADLEY SCOTT BLACKMON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2191   BRADLEY STEVEN HUEBER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2192   BRADLEY WAYNE HOSTLER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2193   BRADLEY WAYNE KELLER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2194   BRADLEY WEBB                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2195   BRADLEY WILLIAM BOND                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2196   BRADY KENNETH KAUMANS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2197   BRANDEN BEZZANT                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2198   BRANDEN JOSEPH DUPONT                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 200 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 201
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2199   BRANDI L JONES                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2200   BRANDI MICHELLE MERLO                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2201   BRANDI WHITING                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2202   BRANDIE GAFNER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2203   BRANDIE TINSLEY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2204   BRANDIN FOREMAN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2205   BRANDON ALAN JONES                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2206   BRANDON ALAN MCLEAN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2207   BRANDON ANDREW ROBERT NOTT                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2208   BRANDON ANTHONY NIELD                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2209   BRANDON ANTHONY PETERSON                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 201 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 202
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2210   BRANDON BILLINGSLEY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2211   BRANDON C BANCHIO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2212   BRANDON CARDOZA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2213   BRANDON CARLIS ROBERT                       VARIOUS                                        UNDETERMINED UNDETERMINED
         JOHANSON
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.2214   BRANDON CHARGIN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2215   BRANDON COLE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2216   BRANDON CRIFASI                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2217   BRANDON CRISTOBAL ASUELO                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2218   BRANDON CURTIS GRAHAM                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2219   BRANDON D CHAMPION                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2220   BRANDON D LEE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 202 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 203
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2221   BRANDON DAHL                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2222   BRANDON DAVID DANCE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2223   BRANDON DEL GAIZO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2224   BRANDON DENIS EDGINGTON                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2225   BRANDON DIETERLE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2226   BRANDON E MACIE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2227   BRANDON ELLIS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2228   BRANDON FOSSELMAN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2229   BRANDON GONZALES                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2230   BRANDON GRIFFIN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2231   BRANDON GROSS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 203 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 204
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2232   BRANDON HATCHER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2233   BRANDON HODGKINSON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2234   BRANDON J GORHAM                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2235   BRANDON J KNOCH                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2236   BRANDON JAMES CURRY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2237   BRANDON JAMES KRISELL                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2238   BRANDON JAMES ROBLES                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2239   BRANDON JAYE HAM                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2240   BRANDON JAZMIN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2241   BRANDON JEFFREY BURNETT                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2242   BRANDON JEREMY CHANDLER                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 204 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 205
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2243   BRANDON JOHN KLUMB                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2244   BRANDON JOHN WILSON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2245   BRANDON JOSEPH ANDRADE                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2246   BRANDON JOSEPH DOOLEY                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2247   BRANDON JOSEPH ROUX                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2248   BRANDON KEITH BACIGALUPI                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2249   BRANDON KEKOA LOW                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2250   BRANDON KING                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2251   BRANDON KIRK                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2252   BRANDON KNIGHT SMITH                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2253   BRANDON L BOURNONVILLE                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 205 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 206
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2254   BRANDON L VU                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2255   BRANDON LEE BASCHERINI                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2256   BRANDON LEE SANDERS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2257   BRANDON LIDDELL                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2258   BRANDON LLOYD KING                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2259   BRANDON M. DESFORGES                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2260   BRANDON M. GLANTZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2261   BRANDON MAIO                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2262   BRANDON MCMAHON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2263   BRANDON MICHAEL BONNER                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2264   BRANDON MICHAEL FAHRMEYER                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 206 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 207
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2265   BRANDON MICHAEL GUILLEN                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2266   BRANDON MICHAEL JORDAN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2267   BRANDON MIKEL NORTHCUTT                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2268   BRANDON MILES RODOTA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2269   BRANDON MOORE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2270   BRANDON NOEL YARBROUGH                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2271   BRANDON OBERBAUER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2272   BRANDON P ROA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2273   BRANDON PATRICK YEE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2274   BRANDON PAUL DESART                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2275   BRANDON PINTANE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 207 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 208
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2276   BRANDON R CRUZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2277   BRANDON R FECHTER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2278   BRANDON RAY WINOKUR                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2279   BRANDON RIDLEY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2280   BRANDON RINGLSTETTER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2281   BRANDON ROBERT GILLESPIE                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2282   BRANDON RUFF                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2283   BRANDON RUSS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2284   BRANDON RYAN TROUTMAN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2285   BRANDON S MAININI                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2286   BRANDON S. THOMPSON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 208 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 209
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2287   BRANDON SCOTT DAVIS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2288   BRANDON SCOTT EGGLESTON                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2289   BRANDON SCOTT FERGUSON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2290   BRANDON SCOTT WONG                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2291   BRANDON THOMAS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2292   BRANDON THOMPSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2293   BRANDON UMPHLETT                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2294   BRANDON VICKNER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2295   BRANDON VICTOR KLOBUCAR                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2296   BRANDON WEST                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2297   BRANDON WILLIAM BRANCH                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 209 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 210
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2298   BRANDON WILSON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2299   BRANDON WRIGHT                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2300   BRANDT LAEMMLEN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2301   BRANDY DESHEONA TAYLOR                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2302   BRANDY GIBB                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2303   BRANDY LEIGH LOPEZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2304   BRANDY PRISCILLA BATZE                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2305   BRANDY RENEE DAVIS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2306   BRANON JOSHUA PETERSON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2307   BRANSON E MILLS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2308   BRANT ALLAN SNYDER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 210 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 211
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2309   BRAULIO ESTRADA JR.                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2310   BRAULIO ROMO LARA JR.                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2311   BREANA JONES                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2312   BREANNA MICHELLE SIORDIA                    VARIOUS                                        UNDETERMINED UNDETERMINED
         PETERS
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.2313   BREANNA MORGAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2314   BREE ANNA SPRADLING                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2315   BREEANA ALBINA RUSCA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2316   BREESA COLLYER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2317   BRENDA A HARRIS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2318   BRENDA CAROL ODGERS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2319   BRENDA CARRETERO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 211 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 212
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2320   BRENDA ELRICH                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2321   BRENDA GARECHT                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2322   BRENDA GAYLE MARTIN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2323   BRENDA GONZALES-                            VARIOUS                                        UNDETERMINED UNDETERMINED
         RESSURRECCION
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.2324   BRENDA KAY MARTINEZ                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2325   BRENDA L. VALENCIA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2326   BRENDA LEIGH LEGGE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2327   BRENDA LYNN BALDWIN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2328   BRENDA MARIE DI MAGGIO                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2329   BRENDA MICHELLE BALCAZAR                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2330   BRENDA MOORE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 212 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 213
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2331   BRENDA OROZCO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2332   BRENDA PICO                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2333   BRENDA ROBINSON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2334   BRENDA S LEE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2335   BRENDA VENKER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2336   BRENDA VERENICE HERNANDEZ                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2337   BRENDA YVONNE BRACAMONTES                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2338   BRENDAN A KEARNEY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2339   BRENDAN GILBERT                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2340   BRENDAN HENRY POWER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2341   BRENDAN KROTKI                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 213 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 214
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2342   BRENDAN P. DOOHER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2343   BRENDAN SEAN HAVENAR-                       VARIOUS                                        UNDETERMINED UNDETERMINED
         DAUGHTON
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.2344   BRENDAN SELL LUCKER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2345   BRENDAN T MURPHY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2346   BRENDAN WADE GRAVES                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2347   BRENDEN CHRISTOPHER KELSO                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2348   BRENDON MICHAEL JONES                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2349   BRENNA JUSTINE DONNELLAN                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2350   BRENNEN SWANSON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2351   BRENT ALLAN MARTIN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2352   BRENT D BALLARD                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 214 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 215
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2353   BRENT DAVID SAMUELS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2354   BRENT DAVIS PARKER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2355   BRENT DRAWVER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2356   BRENT E. BIRD JR.                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2357   BRENT GILMER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2358   BRENT HOSFORD                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2359   BRENT J BISHOP                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2360   BRENT JAMES DVORACEK                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2361   BRENT L KIRCHNER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2362   BRENT LEVERETT                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2363   BRENT LEWIS LEONARD                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 215 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 216
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2364   BRENT MAEDA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2365   BRENT MATTHEW MORGAN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2366   BRENT MICHAEL HALL                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2367   BRENT MICHAEL SULLIVAN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2368   BRENT NAVARRO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2369   BRENT PHILLIP LOCKLIN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2370   BRENT R PATERA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2371   BRENT RICHARD FOLEY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2372   BRENT ROBERT HAMILTON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2373   BRENT S MARANGI                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2374   BRENT SORENSEN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 216 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 217
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2375   BRENT STERLING RENSHAW                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2376   BRENT T DU PONT                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2377   BRENT WULLENWABER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2378   BRENTON ALLEN LANKFORD                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2379   BRENTON SCOTT TROTTER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2380   BRENTON SHOAF                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2381   BRET A SCHEIDING                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2382   BRET ALLEN MARTIN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2383   BRET BAILEY                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2384   BRET CHARLES MUELLER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2385   BRET E DETO                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 217 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 218
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2386   BRET J HEMBREE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2387   BRET JAY NISSEN II                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2388   BRET M. CHAMNESS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2389   BRET MARTIN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2390   BRET MICHAEL BLAU                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2391   BRETT ANDERSON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2392   BRETT ARTHUR DAHLEM                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2393   BRETT BAYMA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2394   BRETT BERTAO                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2395   BRETT BRUSATORI                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2396   BRETT CHRISTOPHER CRANDALL                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 218 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 219
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2397   BRETT CURTIS LUNDY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2398   BRETT DAVID DANIELSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2399   BRETT DAVID INGRAM                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2400   BRETT DWAYNE MCKINNEY                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2401   BRETT DYAR                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2402   BRETT E CONNOLLY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2403   BRETT EDWARD ADNEY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2404   BRETT ERIC AMUNDSEN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2405   BRETT ERNEST NEVOLI                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2406   BRETT EVERLING                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2407   BRETT FICKEL                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 219 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 220
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2408   BRETT GEORGE ARATA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2409   BRETT GIOCOMO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2410   BRETT HUMPHREY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2411   BRETT JARED MOONEYHAM                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2412   BRETT JOHN CLARE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2413   BRETT JOSEPH WOLTERMAN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2414   BRETT KENNETH MILLER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2415   BRETT KLEINSMITH                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2416   BRETT L BURKET                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2417   BRETT LANGAN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2418   BRETT M GINES                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 220 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 221
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2419   BRETT MICHAEL SMITH                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2420   BRETT MORGAN WHITCOMB                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2421   BRETT MUSGROVE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2422   BRETT PITTMAN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2423   BRETT R HENDRIX                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2424   BRETT REYNOLDS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2425   BRETT SEARLE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2426   BRETT SOUTHARD                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2427   BRETT W DRAKE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2428   BRIA KAI GOGGINS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2429   BRIAN A BOGDANOFF                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 221 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 222
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2430   BRIAN A. AVELAR                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2431   BRIAN ADAM KARPINSKI                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2432   BRIAN ALLEN COLLIER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2433   BRIAN ALLEN GRISWOLD                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2434   BRIAN AMBROSINI                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2435   BRIAN ANDREW GORDON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2436   BRIAN ANTHONY GONZALES                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2437   BRIAN ANTHONY HALL                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2438   BRIAN ANTHONY WITRYKUS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2439   BRIAN ARCHER WORLEY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2440   BRIAN ARNOULT                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 222 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 223
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2441   BRIAN ARTHUR SMITH                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2442   BRIAN B SIMPLICIANO                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2443   BRIAN B. BUI                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2444   BRIAN BARBIER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2445   BRIAN BARNES                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2446   BRIAN BARRY MCMILLS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2447   BRIAN BECK                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2448   BRIAN BLUFORD                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2449   BRIAN BOBBY WALLS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2450   BRIAN BORREGO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2451   BRIAN BOTTARI                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 223 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 224
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2452   BRIAN BOYD                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2453   BRIAN BREUER-HARBERTS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2454   BRIAN BUTLER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2455   BRIAN C FONG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2456   BRIAN C GRAHAM                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2457   BRIAN C LEASBURG                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2458   BRIAN C MAULE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2459   BRIAN C RODRIGUEZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2460   BRIAN C SOULAGES                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2461   BRIAN C YOUNG                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2462   BRIAN C. BEDORD                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 224 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 225
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2463   BRIAN C. JESCHKE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2464   BRIAN CHRISTIAN REOME                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2465   BRIAN CHUL GYUN SHIN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2466   BRIAN CROFT SAWYER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2467   BRIAN DALE BERGLUND                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2468   BRIAN DALE SEDER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2469   BRIAN D'ANDREA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2470   BRIAN DANIEL DORAIS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2471   BRIAN DAVID BRAINERD                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2472   BRIAN DAVID CROUSE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2473   BRIAN DAVID HAYWOOD                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 225 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 226
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2474   BRIAN DAVID KLINGERMAN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2475   BRIAN DAVID MURO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2476   BRIAN DAVID RICHARDSON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2477   BRIAN DAVID ROEDER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2478   BRIAN DAVID WOLCOTT                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2479   BRIAN DAVIS II                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2480   BRIAN DEAN BULLEN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2481   BRIAN DECAIRES                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2482   BRIAN DELANEY HOUSE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2483   BRIAN DELGADO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2484   BRIAN DELLOSSO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 226 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 227
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2485   BRIAN DETRICK                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2486   BRIAN DICKERSON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2487   BRIAN DICKSA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2488   BRIAN DIMOS                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2489   BRIAN DROULLARD                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2490   BRIAN DUNGEY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2491   BRIAN DWAYNE HUFFMAN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2492   BRIAN E MCQUADE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2493   BRIAN E. DOUBLEDEE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2494   BRIAN EARL MEREDITH                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2495   BRIAN EARL WHEELER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 227 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 228
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2496   BRIAN EARLEY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2497   BRIAN EDWARD LINCOLN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2498   BRIAN EDWARD SOUZA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2499   BRIAN ENGLETON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2500   BRIAN EUGENE MARYMEE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2501   BRIAN FITZGERALD                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2502   BRIAN FRANK LEADER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2503   BRIAN GENE BOATMAN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2504   BRIAN GOODWIN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2505   BRIAN HARVEY GARBER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2506   BRIAN HONG                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 228 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 229
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2507   BRIAN J HATFIELD                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2508   BRIAN J MICKELSON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2509   BRIAN J WONG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2510   BRIAN J WRIGHT                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2511   BRIAN J. BARTHMAN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2512   BRIAN J. FULKERSON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2513   BRIAN J. HARDWICK                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2514   BRIAN J. HARRELL                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2515   BRIAN JACKSON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2516   BRIAN JACOB TOWNSEND                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2517   BRIAN JAMES BIANCARDI                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 229 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 230
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2518   BRIAN JAMES COOK                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2519   BRIAN JAMES DIEMER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2520   BRIAN JAMES MULLINS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2521   BRIAN JAMES RICHARDS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2522   BRIAN JASON BIGORNIA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2523   BRIAN JAY HITSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2524   BRIAN JEFFREY MCCOY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2525   BRIAN JOHN CERRUTI                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2526   BRIAN JOHN MCNERNEY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2527   BRIAN JOSEPH DEURLOO                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2528   BRIAN JOSEPH SMITH                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 230 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 231
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2529   BRIAN JOSEPH SWANSON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2530   BRIAN JOSHUA HICKS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2531   BRIAN K. HOFFMAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2532   BRIAN KEITH AGNEW                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2533   BRIAN KEITH CONTRERAS JR.                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2534   BRIAN KEITH FARMER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2535   BRIAN KEITH OWENS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2536   BRIAN KEITH WOOSLEY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2537   BRIAN KEITH WRIGHT                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2538   BRIAN KEITH ZELLER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2539   BRIAN KELLY ASHBROOK                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 231 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 232
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2540   BRIAN KENNETH MARIETTE                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2541   BRIAN KENT STACH                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2542   BRIAN KENZO TASHIRO                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2543   BRIAN KETELSEN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2544   BRIAN KIETH VOSBURG                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2545   BRIAN KIME                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2546   BRIAN KIRIN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2547   BRIAN KIRK                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2548   BRIAN L CAMPBELL                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2549   BRIAN L SHADE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2550   BRIAN LAWRENCE OLIVER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 232 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 233
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2551   BRIAN LEASURE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2552   BRIAN LEE BURNHAM                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2553   BRIAN LEE BUSCHER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2554   BRIAN LEE CARPENTER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2555   BRIAN LEE OSGOOD                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2556   BRIAN LLOYD MERLO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2557   BRIAN LUCAS GEARHART                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2558   BRIAN LUCERO                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2559   BRIAN LUDWICK                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2560   BRIAN LYNN GINES                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2561   BRIAN M ALLRED                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 233 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 234
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2562   BRIAN M LUBECK                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2563   BRIAN M. LAMBERT                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2564   BRIAN M. REYNAUD                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2565   BRIAN MACLEAN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2566   BRIAN MAFFEI                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2567   BRIAN MAGLAYA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2568   BRIAN MAN TO                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2569   BRIAN MARINO                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2570   BRIAN MARK OLIVER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2571   BRIAN MARTIN ELDRED                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2572   BRIAN MATTHEW GRADDY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 234 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 235
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2573   BRIAN MATTHEW HAUPERT                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2574   BRIAN MCCLANAHAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2575   BRIAN MICHAEL BAKER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2576   BRIAN MICHAEL GLENN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2577   BRIAN MOHR                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2578   BRIAN MORRIS WONG                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2579   BRIAN NEIL DOUGHERTY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2580   BRIAN NEIL PATRICK                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2581   BRIAN NICHOLAS OLSEN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2582   BRIAN NUGENT                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2583   BRIAN O SOUTHWORTH                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 235 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 236
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2584   BRIAN P. ROBERTS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2585   BRIAN PAGE STURTEVANT                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2586   BRIAN PATRIC MURPHY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2587   BRIAN PATRICK BUSBY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2588   BRIAN PATRICK DAVIDSON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2589   BRIAN PATRICK HATCH                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2590   BRIAN PATRICK KIRCHNER                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2591   BRIAN PATRICK MEAGHER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2592   BRIAN PATRICK OLIVOLO                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2593   BRIAN PATRICK RILEY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2594   BRIAN PAUL ROCHA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 236 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 237
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2595   BRIAN PAUL RUTHERFORD                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2596   BRIAN PELHAM                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2597   BRIAN PETER ALBEE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2598   BRIAN PHILIP HOEPKER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2599   BRIAN PHILLIPS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2600   BRIAN PHILLIPS WALKER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2601   BRIAN PILGRIM                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2602   BRIAN PLACE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2603   BRIAN POE                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2604   BRIAN PRINCE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2605   BRIAN R ALEXANDER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 237 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 238
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2606   BRIAN R. EBDING                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2607   BRIAN RAMOS VALENTIN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2608   BRIAN RENENGER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2609   BRIAN RICHARD SLOAN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2610   BRIAN RITCHIE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2611   BRIAN ROBERT BETSCHART                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2612   BRIAN ROBERT MARKS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2613   BRIAN ROBERT MYERS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2614   BRIAN ROBERT STOUT                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2615   BRIAN ROCHE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2616   BRIAN ROLAND SMITH                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 238 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 239
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2617   BRIAN ROSS JOHNSEN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2618   BRIAN RUSSELL VOYLES                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2619   BRIAN S AFFLECK                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2620   BRIAN S MADIGAN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2621   BRIAN S. BAILEY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2622   BRIAN SCHARDT                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2623   BRIAN SCOTT CEDERLOF                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2624   BRIAN SCOTT SHERRILL                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2625   BRIAN SCOTT SMITH                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2626   BRIAN SCOTT SPIROU                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2627   BRIAN SEAL LOW                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 239 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 240
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2628   BRIAN SHORT                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2629   BRIAN SINCLAIR                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2630   BRIAN SITTARICH                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2631   BRIAN SIZEMORE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2632   BRIAN SOLOMON CAWARING                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2633   BRIAN SOUTHERS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2634   BRIAN SPJUT                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2635   BRIAN STANDISH                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2636   BRIAN STANSBURY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2637   BRIAN SWANSON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2638   BRIAN T ISTVANICK                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 240 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 241
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2639   BRIAN T KASARJIAN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2640   BRIAN T MOORE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2641   BRIAN THEODORE ADAMS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2642   BRIAN THOMAS ARD                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2643   BRIAN THOMAS BISHOP                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2644   BRIAN THOMAS HULTGREN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2645   BRIAN THOMAS REILLY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2646   BRIAN THOMAS RODRIGUEZ                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2647   BRIAN TODD WELCH                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2648   BRIAN TONEGATO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2649   BRIAN TURPIN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 241 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 242
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2650   BRIAN TYLER HAAS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2651   BRIAN VACA                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2652   BRIAN W CORSE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2653   BRIAN WALSH                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2654   BRIAN WARD                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2655   BRIAN WATT                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2656   BRIAN WAYNE RUSSELL                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2657   BRIAN WILLIAM BUTLER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2658   BRIAN WILLIAM CARRY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2659   BRIAN WILLIAMSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2660   BRIAN WILSON                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 242 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 243
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2661   BRIAN YATES                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2662   BRIAN ZACHARY KING                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2663   BRIAN ZANDARSKI                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2664   BRIANA KAY GARDNER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2665   BRIANA MARIE JAKELL                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2666   BRIANNE D VILLEGAS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2667   BRIANNE MARIE CHAMBERS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2668   BRIDGET JONES ENGBRETSON                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2669   BRIDGET SUE MILLER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2670   BRIDGETT SORENSON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2671   BRIDGETTE THOMAS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 243 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 244
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2672   BRIELLE WALDING                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2673   BRIEN K WHITLOCK                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2674   BRIENDEN A REALPH                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2675   BRIGETTE M BERMODES                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2676   BRIGITTE SAFISHA BLACKBURN                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2677   BRINDUSA OANA ENACHESCU                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2678   BRITANY BAKER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2679   BRITNEY HALE-BARNES                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2680   BRITT U BUSBY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2681   BRITT WASSON                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2682   BRITTA VICTOR BRADSHAW                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 244 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 245
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2683   BRITTANI WARREN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2684   BRITTANY BEAU BESTON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2685   BRITTANY IRENE HANNAH                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2686   BRITTANY LEEAH POTTER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2687   BRITTANY MARGARITA MARTINEZ                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2688   BRITTANY MCKANNAY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2689   BRITTANY SHIU PON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2690   BRITTNEY A GOLDIE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2691   BRITTNEY ANGELASTRO                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2692   BRITTNEY ASHLEY GORDON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2693   BRITTNEY D LANE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 245 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 246
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2694   BRITTNEY NICOLE BOOLOOTIAN                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2695   BRITTNEY SANTANA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2696   BRITTON DWAYNE ANDERSON                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2697   BRITTON J ELLINGTON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2698   BRITTON STUART                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2699   BROCK ARRON ALLEN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2700   BROCK GARTH BOYES                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2701   BRODERICK JASON BARRETT                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2702   BRODY JONATHAN MANES                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2703   BRODY THOMAS JERALD BAKER                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2704   BRONSON INGEMANSSON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 246 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 247
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2705   BROOKE A REILLY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2706   BROOKE ALYSSA THOMPSON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2707   BROOKE B THOMPSON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2708   BROOKE DIANE WILLIAMS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2709   BROOKE KEETON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2710   BROOKE MICHAEL REMICK                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2711   BROOKE RAQUELLE BIGLEY                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2712   BROOKLYN SAEED                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2713   BROOKS CHRISTIAN THORUP                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2714   BRUCE A BABER JR.                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2715   BRUCE A WARD                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 247 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 248
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2716   BRUCE A. RENO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2717   BRUCE ALAN PITCHER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2718   BRUCE ALLAN MANDEL                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2719   BRUCE ALLEN ARMSTRONG                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2720   BRUCE ANDREW SMITH                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2721   BRUCE D AVERY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2722   BRUCE D. SAWLE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2723   BRUCE DAVID LEWIS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2724   BRUCE DAVIS                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2725   BRUCE DINSMOOR                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2726   BRUCE E RYAN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 248 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 249
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2727   BRUCE EDWARD RICHARDSON III                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2728   BRUCE EDWARD VAROZZA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2729   BRUCE ERIC ROBERTS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2730   BRUCE F CIPRIANO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2731   BRUCE IRVING TRIPP                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2732   BRUCE JOSEPH GOLLICKER JR.                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2733   BRUCE L FULBRIGHT                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2734   BRUCE L KING                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2735   BRUCE LEE PERRY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2736   BRUCE LOZANO                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2737   BRUCE MCHENRY HARBERT                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 249 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 250
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2738   BRUCE NINO ARELLANO                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2739   BRUCE OWEN BOYKIN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2740   BRUCE RUSSELL DRAVLAND                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2741   BRUCE THAL SMITH                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2742   BRUCE WAYNE RIGGS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2743   BRUCE WILLIAMS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2744   BRUCE WISKEL                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2745   BRYAN A. KETCH                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2746   BRYAN ANTHONY FOX                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2747   BRYAN ARLINE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2748   BRYAN ARRON ALLEN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 250 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 251
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2749   BRYAN ASE STORNETTA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2750   BRYAN AUSTIN JOHNSON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2751   BRYAN BARR                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2752   BRYAN C. RASMUSSEN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2753   BRYAN CABIGAS RUTLAND                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2754   BRYAN CASE                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2755   BRYAN CHARLES ANDERSON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2756   BRYAN CHRISTOPHER SMITH                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2757   BRYAN CUNNINGHAM                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2758   BRYAN D ALTKNECHT                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2759   BRYAN D LEIH                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 251 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 252
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2760   BRYAN DAT NGUYEN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2761   BRYAN E BAUER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2762   BRYAN E. KAMBA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2763   BRYAN ELLIJAH WAMUNGA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2764   BRYAN FRANCIS HENNESSY                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2765   BRYAN FRANS FRYKSDALE                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2766   BRYAN GIACHINTO CASE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2767   BRYAN GONZALES                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2768   BRYAN HEAD                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2769   BRYAN HICKEY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2770   BRYAN HIPLEY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 252 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 253
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2771   BRYAN IMM                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2772   BRYAN J FURTADO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2773   BRYAN J TEAGARDEN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2774   BRYAN J. DAVIS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2775   BRYAN JAMES DURR                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2776   BRYAN JAMES REICH                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2777   BRYAN JAMES ROSTEN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2778   BRYAN JEREMY PARRISH                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2779   BRYAN JOHN REEVES                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2780   BRYAN JOHNSON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2781   BRYAN JOSEPH BURNS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 253 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 254
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2782   BRYAN K. GORDON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2783   BRYAN KEITH WILLIAMS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2784   BRYAN KUHN                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2785   BRYAN L JONES                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2786   BRYAN L KANE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2787   BRYAN LEE GARNER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2788   BRYAN M ANDERSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2789   BRYAN M BUSICK                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2790   BRYAN M SMALL                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2791   BRYAN MICHAUD                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2792   BRYAN NATHAN CHOATE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 254 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 255
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2793   BRYAN O BRIDGES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2794   BRYAN P CARROLL                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2795   BRYAN R MICHAELIS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2796   BRYAN RICHARD SARGENT                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2797   BRYAN SALO                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2798   BRYAN SCOTT MOORE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2799   BRYAN SCOTT PLANK                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2800   BRYAN SPARKS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2801   BRYAN STEPHEN FORNEY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2802   BRYAN T ROBLEDO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2803   BRYAN TEEFY                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 255 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 256
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2804   BRYAN THOMAS GALVAN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2805   BRYAN THOMAS HINKLE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2806   BRYAN THOMAS MORRISON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2807   BRYAN VINCENT                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2808   BRYAN WILLIAM POWELL                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2809   BRYAN WOLFENBARGER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2810   BRYAN WONG                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2811   BRYAN YARBROUGH SZUCS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2812   BRYANT DANIEL JARUS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2813   BRYANT FREDERICK SKASKIW                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2814   BRYCE A. BAKER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 256 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 257
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2815   BRYCE ALAN STANGER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2816   BRYCE ALLEN CHAMBERLAIN                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2817   BRYCE ALLEN LLOYD                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2818   BRYCE ANTHONY DIAS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2819   BRYCE DAVID POLIQUIN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2820   BRYCE DONALDSON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2821   BRYCE ELLIOTT YOUNGDALE                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2822   BRYCE GARLAND BIGELOW                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2823   BRYCE GIOVANNI MELANI                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2824   BRYCE GREENAWAY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2825   BRYCE JIMMY HAYES                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 257 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 258
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2826   BRYCE KELLE WARNER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2827   BRYCE LARSON                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2828   BRYCE MARTIN WILLIAMS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2829   BRYCE MCGILL                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2830   BRYN JEFFERSON JENKINS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2831   BRYON C BRACAMONTE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2832   BRYON C JONES                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2833   BRYON DANIELS WINGET                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2834   BRYON DOUGLAS CLARK                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2835   BRYON DOUGLAS OLESEN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2836   BRYON JOHNSON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 258 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 259
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2837   BRYON S BARKLEY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2838   BRYSON A WRIGHT                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2839   BRYSON DEAN HOPFE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2840   BRYSON SCOTT TIRADO                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2841   BUBACARR JALLOW                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2842   BUCK DEVLIN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2843   BUCK JOSEPH LEONARDO                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2844   BUCK NOEL                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2845   BUCK WARREN SCROGGS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2846   BUDDY WILLIFORD                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2847   BUN THOEUN KONG                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 259 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 260
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2848   BURDETTE R TRAYLOR                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2849   BURRELL JEROME WILLIAMS II                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2850   BURT SKURTUN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2851   BUSAYO FEMI OJO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2852   BYRON E MCARTHUR                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2853   BYRON JOSEPH ARRIOLA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         BACALTOS
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.2854   BYRON WAYNE SCHINDEL                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2855   C DEAN DOCKREY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2856   CA PHUONG HUYNH                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2857   CADEN WILLIAMS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2858   CAITLIN ALEXANDRA KNIAZEWYCZ                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 260 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 261
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2859   CAITLIN JAIME YEE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2860   CAITLIN JULIA MARIGOLD                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2861   CAITLIN MARY HECKATHORN                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2862   CAITLIN ROSE RIBEIRO                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2863   CALARY LYNN BLUE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2864   CALDER JOSEPH SILCOX                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2865   CALEB BRADFORD NELSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2866   CALEB C. SKILES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2867   CALEB DANIEL WATERS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2868   CALEB KISTNER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2869   CALEB LEE SHORT                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 261 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 262
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2870   CALEB LONGO                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2871   CALEB MCMILLAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2872   CALEB STONE TURNER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2873   CALEB THOMAS RALPH                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2874   CALEM W COLGATE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2875   CALVIN ANDREW LUI                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2876   CALVIN B. LEE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2877   CALVIN CHAN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2878   CALVIN CHUN KONG YU                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2879   CALVIN J BENNINGTON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2880   CALVIN K. CHAC                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 262 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 263
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2881   CALVIN M FONG                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2882   CALVIN NG                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2883   CALVIN S BLACK III                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2884   CALVIN S. YEE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2885   CALVIN T BLANKENSHIP                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2886   CALVIN W CHU                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2887   CALVIN W LEE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2888   CAMAE J POLLOCK                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2889   CAMARA L. SMITH                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2890   CAMERON ALMEIDA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2891   CAMERON B REGAN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 263 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 264
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2892   CAMERON CHARLES JOHNSON                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2893   CAMERON CHRISTENSEN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2894   CAMERON CLIFFORD                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2895   CAMERON DEAN KETTERLING                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2896   CAMERON E GRAVES                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2897   CAMERON EDWARD CAMPBELL                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2898   CAMERON FRANZ CUZNAR                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2899   CAMERON GARTH JEFFERS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2900   CAMERON HAYES BRASIER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2901   CAMERON JOSEPH KLEIN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2902   CAMERON KAHL                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 264 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 265
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2903   CAMERON KHODABAKHSH                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2904   CAMERON M CHAMPION                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2905   CAMERON MARIA CALDERON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2906   CAMERON RIGBY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2907   CAMERON SCOTT BRASFIELD                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2908   CAMERON STEPHEN HOFFMAN-                    VARIOUS                                        UNDETERMINED UNDETERMINED
         BROWN
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.2909   CAMERON T BERND                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2910   CAMERON W ROWLAND                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2911   CAMERON WINEY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2912   CAMILLE J DODDY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2913   CAMILLE LATRICE GRIFFIN                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 265 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 266
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2914   CAMILLE PAROLA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2915   CAMILLE WYLAZLOWSKI                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2916   CAMILLE ZUNIGA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2917   CANDACE CHESNUTT                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2918   CANDACE D PETERS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2919   CANDACE G BRISKEY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2920   CANDICE CHOU                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2921   CANDICE FUNG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2922   CANDICE HUEY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2923   CANDICE K CHAN WAYNE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2924   CANDICE LEANNE ANDRESEN                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 266 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 267
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2925   CANDICE R BATEMAN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2926   CANDICE SUE HENNING                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2927   CANDRA L. RICKS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2928   CANDY WILLIAMS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2929   CANDY WILLIAMS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2930   CAPUSINE DANIELLE BONDS                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2931   CARA BATEMAN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2932   CARALEE CLARKE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2933   CAREEN THAYER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2934   CAREN ELIZABETH HELZER                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2935   CAREY DAVID RAY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 267 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 268
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2936   CAREY MICHAEL BELL                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2937   CARI A BEVERIDGE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2938   CARI CUNHA                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2939   CARI CURTIS                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2940   CARIN LYNN MANNING                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2941   CARINA HERRERA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2942   CARINA YEN                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2943   CARISSA CORRAL                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2944   CARL ALLEN MONFORTE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2945   CARL BERGSTROM                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2946   CARL BRADFORD WHITCOMB                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 268 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 269
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2947   CARL D ORR                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2948   CARL D SPECK                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2949   CARL E HARLAND                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2950   CARL GUTIERREZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2951   CARL H MUNE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2952   CARL J CROSS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2953   CARL JARSCHKE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2954   CARL JOHN KISTLER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2955   CARL KENT WHATLEY JR.                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2956   CARL KLINK III                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2957   CARL L SCHOENHOFER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 269 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 270
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2958   CARL LANDINGHAM                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2959   CARL MAPLES JR.                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2960   CARL MITCHELL VANOSDEL                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2961   CARL MORGAN MACMAHON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2962   CARL OLGUIN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2963   CARL P KIRBY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2964   CARL ROBERT GORDON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2965   CARL S HESS                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2966   CARL TRAVIS ADE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2967   CARL VINCENT KOONTZ                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2968   CARL WESLEY ARTIS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 270 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 271
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2969   CARL WEST                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2970   CARL WESTON HENDERSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2971   CARL WETJEN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2972   CARL WILLIAM DRENNON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2973   CARLA ANNETTE KENDALL                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2974   CARLA KOOTSTRA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2975   CARLA M SOUZA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2976   CARLA MORSE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2977   CARLENA L WONG                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2978   CARLENE B. ANTONIO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2979   CARLET ENANG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 271 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 272
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2980   CARLITO ABIDES CORTES                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2981   CARLITO PEDREGON PIZANO                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2982   CARLO LOPEZ VITO BARRIOS                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2983   CARLO PINO RINO FEDERICONI                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2984   CARLO ROQUE DEMONTEVERDE                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2985   CARLO RUIZ                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2986   CARLO SEMBRANO SOYANGCO                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2987   CARLOS A ACEBEDO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2988   CARLOS A CASTRO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2989   CARLOS A TORRES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2990   CARLOS A VEGA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 272 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 273
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.2991   CARLOS A VIDALES                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2992   CARLOS ADOLFO RENGIFO                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2993   CARLOS ADRIAN CORTES                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2994   CARLOS ALBERTO QUINTERO                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2995   CARLOS ANTHONY VILLALOBOS                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2996   CARLOS BAUTISTA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2997   CARLOS BOBO BEDIA JR.                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2998   CARLOS BONILLA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.2999   CARLOS CAMPOS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3000   CARLOS CORONADO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3001   CARLOS CORTEZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 273 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 274
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3002   CARLOS CRUZ HERNANDEZ                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3003   CARLOS DAVID RAMOS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3004   CARLOS DAZA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3005   CARLOS DEL POZO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3006   CARLOS DELATORRE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3007   CARLOS DURAND                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3008   CARLOS EMILIANO TABOADA                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3009   CARLOS G TORRES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3010   CARLOS GARZA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3011   CARLOS GUERRERO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3012   CARLOS HERNANDEZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 274 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 275
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3013   CARLOS J OCHOA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3014   CARLOS JAIME CABRERA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3015   CARLOS JAVIER ARAQUISTAIN                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3016   CARLOS LOPEZ                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3017   CARLOS M ALVARADO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3018   CARLOS MADRIGAL                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3019   CARLOS MANUEL APONTE III                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3020   CARLOS MANUEL ESCOBAR                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3021   CARLOS MARTIN CASTRILLO JR.                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3022   CARLOS MARTINEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3023   CARLOS OLGUIN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 275 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 276
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3024   CARLOS PARNALA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3025   CARLOS PENNER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3026   CARLOS REYES                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3027   CARLOS RODGERS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3028   CARLOS RODRIGUES JR.                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3029   CARLOS RODRIGUEZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3030   CARLOS RODRIGUEZ JR.                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3031   CARLOS ROSALES                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3032   CARLOS SANCHEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3033   CARLOS SANCHEZ OCAMPO                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3034   CARLOS SANTOS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 276 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 277
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3035   CARLOS TED CASTANON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3036   CARLOS VAZQUEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3037   CARLOS W. SIERRA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3038   CARLOS ZAMORA HERNANDEZ                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3039   CARLTON A LEAR                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3040   CARLTON L JONES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3041   CARLY AMBER STUART                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3042   CARMEL BENHAIM REDELL                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3043   CARMELA RANGEL                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3044   CARMELO PEJORO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3045   CARMEN B GARCIA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 277 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 278
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3046   CARMEN BRADLEY-DIOUM                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3047   CARMEN D'ANDRIA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3048   CARMEN JOSEPHINE GOMEZ                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3049   CARMEN LEANN MANNING                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3050   CARMEN LIAL RAMIREZ                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3051   CARMEN LLOYD                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3052   CARMEN LOCKETT                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3053   CARMEN M JACKSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3054   CARMEN N ROBINSON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3055   CARMEN R. BRAVO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3056   CARMEN R. FEWLESS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 278 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 279
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3057   CARMEN ROSA CONTRERAS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3058   CARMON EUGENE HENSLEY                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3059   CAROL A HOUSE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3060   CAROL A LATHROP-RIBOLI                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3061   CAROL ANDERSON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3062   CAROL ANN BARNES                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3063   CAROL ANN ENOS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3064   CAROL ANN FLANNERY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3065   CAROL ANN MALOY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3066   CAROL ANN PERRY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3067   CAROL ANN SMITH                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 279 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 280
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3068   CAROL ANNE TOBEY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3069   CAROL CRUMP                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3070   CAROL D SMART                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3071   CAROL DIETZ-WALKER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3072   CAROL E MITCHELL                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3073   CAROL E MORALES-BURNHAM                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3074   CAROL FRANCES SCHROEDER                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3075   CAROL GILES FRANKLIN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3076   CAROL J SOFRANAC                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3077   CAROL JOAN JUNG                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3078   CAROL KRIS HARDIE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 280 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 281
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3079   CAROL L SIMIEN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3080   CAROL LEE STOCKEL                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3081   CAROL M BYCH                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3082   CAROL MANUEL                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3083   CAROL MARSDEN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3084   CAROL MCCOMBS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3085   CAROL O BURKE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3086   CAROL R WALTOS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3087   CAROL SUE SEFRANKA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3088   CAROL VAN HUIZEN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3089   CAROLINA A HUERTA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 281 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 282
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3090   CAROLINA POBLITZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3091   CAROLINA SILVA SORIA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3092   CAROLINA ZAVALA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3093   CAROLINE ANNE BRANCH                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3094   CAROLINE CANAYA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3095   CAROLINE ELIZABETH CARTER                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3096   CAROLINE MARGARET CONWAY                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3097   CAROLINE MASSAD FRANCIS                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3098   CAROLINE MICHELLE SACA                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3099   CAROLINE STRINGER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3100   CAROLYN BLOWE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 282 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 283
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3101   CAROLYN J DONNELLY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3102   CAROLYN J LEDDA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3103   CAROLYN MARIE ANGUIANO                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3104   CAROLYN MARIE STANDOW                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3105   CAROLYN MARY CHANG                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3106   CAROLYN MELDGIN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3107   CAROLYN MILLER CARLSTROEM                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3108   CAROLYN RENE TERRY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3109   CAROLYN WEINER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3110   CAROLYN-ALISA OKELO-ODONGO                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3111   CAROLYNN JANINE WALLACE                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 283 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 284
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3112   CARRIE ANN LAWRENCE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3113   CARRIE ANN MONTERO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3114   CARRIE BENYUSKA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3115   CARRIE BERGEN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3116   CARRIE DEE VAN HOOSEAR                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3117   CARRIE HARWOOD                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3118   CARRIE HOGAN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3119   CARRIE L HOSTETLER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3120   CARRIE RUSSELL                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3121   CARROL ANN ROBERTS-ROESLING                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3122   CARSON ALEX PENNY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 284 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 285
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3123   CARSON BOYD MCATEE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3124   CARTER CHAPMAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3125   CARTER KEVIN SHERLIN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3126   CARTER SCOTT VOSE II                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3127   CARTER VAL                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3128   CARY D HARBOR                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3129   CARY MCCUNE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3130   CARY TRIPLET                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3131   CASEN TANNER HICKS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3132   CASEY ALAN BELMONT                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3133   CASEY ALLEN FUNK                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 285 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 286
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3134   CASEY ALVER                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3135   CASEY ANDREW EKLUND                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3136   CASEY B WROBLEWSKI                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3137   CASEY BRIAN CANTRELL                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3138   CASEY CAULFIELD                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3139   CASEY CHAMPLIN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3140   CASEY CHARLES KINNEY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3141   CASEY FOX                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3142   CASEY IVAN SMITH                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3143   CASEY J ALVAREZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3144   CASEY J. BROWN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 286 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 287
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3145   CASEY JAMES WEIR                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3146   CASEY LEE QUADRELLI                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3147   CASEY LOEW                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3148   CASEY LUGGER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3149   CASEY MICHAEL O'CALLAGHAN                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3150   CASEY MICHAEL WOOD                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3151   CASEY PRINE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3152   CASEY SALKAUSKAS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3153   CASEY SCOTT MACCOOL                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3154   CASEY STROING                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3155   CASEY TAYLOR                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 287 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 288
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3156   CASEY THOMAS BARKER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3157   CASH SEYMOUR JOHNSON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3158   CASSANDRA L GOODWIN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3159   CASSANDRA LYNN VILLORENTE                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3160   CASSANDRA MURRAY COONEY                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3161   CASSANDRA WALLER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3162   CASSAUNDRA GARDNER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3163   CASSIDY KESLINGER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3164   CASSIE A GARRETT-LEWIS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3165   CASSIE KING                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3166   CASSONDRA YVETTE ABRAM                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 288 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 289
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3167   CASTO CARLOS ASCARRUNZ                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3168   CATALINA E REYES                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3169   CATALINO R CENDANA JR.                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3170   CATHERINE ACIERTO BUTLER                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3171   CATHERINE ANN LIVINGSTON                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3172   CATHERINE FERGUSON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3173   CATHERINE FRAENKEL                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3174   CATHERINE IZARD                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3175   CATHERINE J CRUZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3176   CATHERINE KALAEKAHI TOWERY                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3177   CATHERINE KAWACHI                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 289 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 290
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3178   CATHERINE LANE FARLOUGH-                    VARIOUS                                        UNDETERMINED UNDETERMINED
         MULAZIM
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3179   CATHERINE LYNN DRAKE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3180   CATHERINE M CHANCE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3181   CATHERINE MANUCHEHRI                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3182   CATHERINE MARIE PARRISH                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3183   CATHERINE MELODY CASSIDY                    VARIOUS                                        UNDETERMINED UNDETERMINED
         FERNANDEZ
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3184   CATHERINE NGUYEN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3185   CATHERINE PERCIVAL                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3186   CATHERINE S. COCARD                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3187   CATHERINE TEEL                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3188   CATHERINE WATKINS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 290 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 291
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3189   CATHIE ANN WHETSTONE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3190   CATHLEEN RENEE CACHU                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3191   CATHY A AGUILAR                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3192   CATHY ANN MCCAIN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3193   CATHY ANNE JONES                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3194   CATHY CARRIG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3195   CATHY DIANE GIST                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3196   CATHY ECKSTEIN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3197   CATHY LOUISE CARSON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3198   CATHY LY                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3199   CATHY M VERSCHUUR                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 291 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 292
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3200   CATHY RODRIGUEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3201   CAVAN RYAN CONNER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3202   CAZONDRA COLLINS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3203   CEASAR GONZALEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3204   CECELIA A DE LA TORRE                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3205   CECELIA SCHULZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3206   CECIL ESPARAS BARRAMEDA                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3207   CECIL J ATONDO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3208   CECIL LARRY DUNCAN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3209   CECILE B. PINTO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3210   CECILIA ANGEL CRISTO                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 292 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 293
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3211   CECILIA GUIMAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3212   CECILIA TAI                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3213   CECILIA VITUG                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3214   CECILIO JUAN MOLINA III                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3215   CEDRIC WINTERS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3216   CEDRICKE MAX DENNIS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3217   CELENI HERNANDEZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3218   CELESTE ANAYA-PEPER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3219   CELESTE D QUICK                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3220   CELESTINA C MERCADO                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3221   CELESTINE FANESSA LAUDERDALE                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 293 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 294
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3222   CELIA BARAJAS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3223   CELIA L WHITE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3224   CEM ERSEN TURHAL                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3225   CENDALL WILLIAMS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3226   CERELLE MARIE RICHARDS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3227   CESAR ALEGRIA JR.                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3228   CESAR ALEJANDRO RUIZ                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3229   CESAR BARAJAS OCHOA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3230   CESAR BARRAGAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3231   CESAR CHRISTOPHER HERRERA                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3232   CESAR CISNEROS-SARMIENTO                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 294 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 295
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3233   CESAR GONZALEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3234   CESAR IGNACIO MAGDALENO                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3235   CESAR JHIMMY CANAL                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3236   CESAR JOSE SOLIS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3237   CESAR JUAREZ                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3238   CESAR REYES                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3239   CESAR RODRIGUEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3240   CESAR SOTO URENO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3241   CESAR TRUJILLO JR                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3242   CESAR VASQUEZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3243   CESILIA VANNESA GONZALEZ                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 295 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 296
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3244   CHAD A ROBERTSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3245   CHAD ALEXANDER ENOS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3246   CHAD AMOS                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3247   CHAD ANDREW SHARER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3248   CHAD BALDWIN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3249   CHAD BAUMANN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3250   CHAD BLAU                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3251   CHAD BRIAN NELSON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3252   CHAD CAETON VIEIRA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3253   CHAD CARR                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3254   CHAD CURTIS                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 296 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 297
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3255   CHAD DINGER                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3256   CHAD E DANIELS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3257   CHAD EPPERSON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3258   CHAD H BIDOU                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3259   CHAD HAGGLUND                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3260   CHAD HUNT                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3261   CHAD J LAVEZZO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3262   CHAD JON KOENIG                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3263   CHAD JOSEPH WARD                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3264   CHAD KIOULA LABADIE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3265   CHAD LANE GALLAGHER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 297 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 298
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3266   CHAD LANGFORD                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3267   CHAD LILJEDAHL                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3268   CHAD LINDSEY HARSCH                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3269   CHAD MCDONALD                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3270   CHAD MICHAEL ST. CLAIR                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3271   CHAD MICHAEL STOUT                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3272   CHAD MYERS                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3273   CHAD NATHAN OLIVER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3274   CHAD NELSON HARLOW                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3275   CHAD SCHWAB                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3276   CHAD SHEFFIELD                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 298 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 299
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3277   CHAD SORENSEN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3278   CHAD STEVEN HAMMOND                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3279   CHAD SUTTON                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3280   CHAD T KRYLA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3281   CHAD W MASSINGHAM                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3282   CHAD WILLIAM JACOBSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3283   CHAD WRIGHT EDWARDS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3284   CHADD STEDNITZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3285   CHADWICK HUANG                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3286   CHADWICK OLMSTEAD                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3287   CHALENE ANN TAYLOR                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 299 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 300
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3288   CHALICE P IRONSIDE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3289   CHAMENG VANG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3290   CHANCE C. FULK                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3291   CHANCE MATHIAS HILDRETH                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3292   CHANCE SIRI                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3293   CHANDER M BASHO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3294   CHANDRA D COE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3295   CHANDRA S HARRISON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3296   CHANDRA SEKHARA REDDY                       VARIOUS                                        UNDETERMINED UNDETERMINED
         KALAKOTA
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3297   CHANDRASEKHAR VARANASI                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3298   CHANEL LEE KAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 300 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 301
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3299   CHANEL LYON DEROSIER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3300   CHANELL ROBINSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3301   CHANH TRUONG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3302   CHANIKA LYNISE BRANCH                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3303   CHANTAL MARIE MILLERY                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3304   CHANTE COLE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3305   CHANTE JOHNSON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3306   CHANTELLE COOPER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3307   CHANTELLE LAMM                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3308   CHANTHANN VONG                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3309   CHAO KO LIN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 301 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 302
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3310   CHAO KONG                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3311   CHAO XU                                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3312   CHAPIN F. KOCH                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3313   CHAPMAN CHAN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3314   CHARANJIT CHAWLA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3315   CHARISSA DANIELLE RAMP                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3316   CHARISSE HEDGEPETH                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3317   CHARITY K-ALOHA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3318   CHARITY RUGEGE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3319   CHARLA DAWN CARTER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3320   CHARLENE ALEXANDER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 302 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 303
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3321   CHARLENE ALVAREZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3322   CHARLENE CHI-JOHNSTON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3323   CHARLENE CONSTANCE WONG                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3324   CHARLENE CROWLEY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3325   CHARLENE GRIFFIN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3326   CHARLENE HORTON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3327   CHARLENE M MCLEOD                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3328   CHARLENE M MILLER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3329   CHARLENE MARIE HEAL IWATA                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3330   CHARLENE PEELE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3331   CHARLENE RENEE DURR                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 303 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 304
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3332   CHARLENE SCHULTZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3333   CHARLENE SPOOR                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3334   CHARLENE WANG                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3335   CHARLES A SMETHURST                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3336   CHARLES A TAYLOR                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3337   CHARLES A. MAXWELL                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3338   CHARLES ALBERT GOOD                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3339   CHARLES ALBERTI                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3340   CHARLES ALTHAUSEN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3341   CHARLES ANDERSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3342   CHARLES ANDREW HENGEHOLD                    VARIOUS                                        UNDETERMINED UNDETERMINED
         JR.
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE


                                             Page 304 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 305
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3343   CHARLES ANTHONY FERREIRA                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3344   CHARLES ANTHONY MANKILLER                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3345   CHARLES ARTHUR TRUMBULL                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3346   CHARLES BENNETT                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3347   CHARLES BENTLEY BRAY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3348   CHARLES BOUTWELL JR.                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3349   CHARLES C LAU                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3350   CHARLES CLAYTON ROBBINS                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3351   CHARLES COLE JAURIQUE JR.                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3352   CHARLES DANIEL ROBBINS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3353   CHARLES DAVID GALEA JR.                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 305 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 306
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3354   CHARLES DAVID SONNABEND                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3355   CHARLES DEXTER BELLENIE                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3356   CHARLES DOROSZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3357   CHARLES DOUGLAS RAY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3358   CHARLES E CALDWELL II                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3359   CHARLES E HENSLICK                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3360   CHARLES EDWARD ONLY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3361   CHARLES EGLIAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3362   CHARLES ELLIOTT MARIN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3363   CHARLES ERIC ALLEN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3364   CHARLES EVANS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 306 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 307
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3365   CHARLES FARMER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3366   CHARLES FEREE PIERCE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3367   CHARLES G. BARRITT                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3368   CHARLES GARETSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3369   CHARLES GAZAWAY III                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3370   CHARLES GREGORY BLAKE JR.                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3371   CHARLES H POST JR.                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3372   CHARLES HARLESTON MUDD                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3373   CHARLES HENRY JOSEPH WATSON                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3374   CHARLES HIGGINS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3375   CHARLES HOLM                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 307 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 308
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3376   CHARLES J BRANDI                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3377   CHARLES J BRIGGS III                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3378   CHARLES J. BLOCK                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3379   CHARLES JAMES SVOBODA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3380   CHARLES JOHN BRIGGS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3381   CHARLES JONES II                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3382   CHARLES JOSEPH BARR                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3383   CHARLES JOSEPH BOYLE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3384   CHARLES JOSEPH MACKEY                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3385   CHARLES KEITH TURNEY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3386   CHARLES KYLE MADISON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 308 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 309
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3387   CHARLES L CAMPAGNA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3388   CHARLES L FILMER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3389   CHARLES LAD KANNAL                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3390   CHARLES LEE WEBSTER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3391   CHARLES LO                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3392   CHARLES LOVE AGUILAR                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3393   CHARLES LUCAS SIMONIS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3394   CHARLES M DAVIS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3395   CHARLES MACALUSO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3396   CHARLES MARTIN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3397   CHARLES MATTHEW NUNES                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 309 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 310
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3398   CHARLES MATTHEW SIMIEN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3399   CHARLES MICHAEL FEDERMEYER                  VARIOUS                                        UNDETERMINED UNDETERMINED
         III
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3400   CHARLES MICHAEL LEE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3401   CHARLES MICHAEL MARRE                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3402   CHARLES MICHAEL SPINDEL                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3403   CHARLES MICHAEL WAIT                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3404   CHARLES N REDINGER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3405   CHARLES N STINNETT                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3406   CHARLES OLIVER WHITE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3407   CHARLES ONOFRIO LOMBARDI                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3408   CHARLES R EVANS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 310 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 311
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3409   CHARLES R LEWIS IV                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3410   CHARLES R WYCKOFF                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3411   CHARLES R. PRICE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3412   CHARLES R. SWANN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3413   CHARLES RAGAN MIDDLEKAUFF                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3414   CHARLES RANDALL WHITE                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3415   CHARLES RANDY MALASHUS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3416   CHARLES RAY MILLER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3417   CHARLES RICHARD HOLT JR.                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3418   CHARLES RICHARD WILLIAMS JR.                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3419   CHARLES RIEDMULLER III                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 311 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 312
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3420   CHARLES ROBERT HURD                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3421   CHARLES ROBERT WINN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3422   CHARLES ROGER WILLIAMS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3423   CHARLES ROSS WEIR                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3424   CHARLES SEUFERT                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3425   CHARLES SIZIBA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3426   CHARLES SPENCER HAMMONS                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3427   CHARLES STEPHEN PLANK                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3428   CHARLES T GEBHARDT II                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3429   CHARLES T HAYNES                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3430   CHARLES THOMAS BARKER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 312 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 313
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3431   CHARLES THOMAS BARRY JR.                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3432   CHARLES THOMAS BRADEN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3433   CHARLES THOMAS HENNEN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3434   CHARLES THOMAS WILSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3435   CHARLES TODD WOOTEN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3436   CHARLES W FRERKING                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3437   CHARLES W LEDBETTER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3438   CHARLES WALTON TUCKER IV                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3439   CHARLES WARREN BOWLER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3440   CHARLES WILLIAM FOOTE                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3441   CHARLES WILLIAM FOOTE III                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 313 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 314
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3442   CHARLES WILLIAM WAID                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3443   CHARLES YOUNG CHANG                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3444   CHARLIE JONSSON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3445   CHARLIE SCOTT                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3446   CHARLIE W MOFFATT                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3447   CHARLON QUINTOS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3448   CHARLOTTE ANN ABNEY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3449   CHARLOTTE NOEL WESTBROOK                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3450   CHARLOTTE STEVENS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3451   CHARLOTTE TRAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3452   CHARLOTTE WEISS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 314 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 315
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3453   CHARMAINE MARIA DE SOUSA                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3454   CHASE A CHAUSSEE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3455   CHASE ANTHONY PIVIROTTO                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3456   CHASE AUSTIN HARRAH                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3457   CHASE C-T SUN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3458   CHASE NELSON                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3459   CHASE R STIPE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3460   CHASE RAY WHARTON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3461   CHASE RUBIN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3462   CHASE WOODYARD                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3463   CHASTON LEE DAVIS HOWARD                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 315 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 316
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3464   CHAU LACEY NGUYEN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3465   CHAU TRAN                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3466   CHAU VO                                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3467   CHAUNA MORELAND                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3468   CHAUNCEY K AKO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3469   CHAUNTEL ALLEN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3470   CHAYA M GREEN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3471   CHAZ EDWARD MCKIERNAN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3472   CHE' LATIMORE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3473   CHE MILLER                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3474   CHELSEA COLLETTE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 316 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 317
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3475   CHELSEA HANNAH GIRIMONTE                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3476   CHELSEA LAFAVE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3477   CHELSEA MARIE BESSEY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3478   CHELSEA MARIE MILLS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3479   CHELSEA MARIE TORRES                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3480   CHENG DANIEL VANG                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3481   CHENG SAECHAO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3482   CHENG-JUNG CHANG                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3483   CHENHAO HAO LU                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3484   CHER YANG                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3485   CHERI BARKLEY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 317 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 318
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3486   CHERI BROOKS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3487   CHERICE TANG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3488   CHERLYN D MORGAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3489   CHERRY CARO CROSBY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3490   CHERRYL LYNN THOMAS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3491   CHERYL A BENSON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3492   CHERYL A SIGLER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3493   CHERYL A WATKINS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3494   CHERYL A. GESSNER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3495   CHERYL ALONZO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3496   CHERYL ANN LEWIS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 318 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 319
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3497   CHERYL ANNE HAY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3498   CHERYL ANTONIETTE FLETCHER                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3499   CHERYL D GRAHAM                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3500   CHERYL DAVIS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3501   CHERYL DENISE JACKSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3502   CHERYL DIZON QUIJANO                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3503   CHERYL GRANT                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3504   CHERYL L BENSAN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3505   CHERYL L MEITZENHEIMER                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3506   CHERYL LYNNE DAVIS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3507   CHERYL MARCELLI-MCCLAINE                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 319 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 320
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3508   CHERYL RENE CLEGG-                          VARIOUS                                        UNDETERMINED UNDETERMINED
         STOLTENBERG
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3509   CHERYL ROBERSON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3510   CHERYL RUTH WILKES                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3511   CHERYL TATE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3512   CHERYL-ANN ALFRED                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3513   CHERYLE ANN BRADLEY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3514   CHERYLL ANN SCHUTT                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3515   CHESTER ALLEN LIVINGSTON                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3516   CHESTER J. ROBERTS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3517   CHESTON DRUMMOND BUCHANAN                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3518   CHET MONTOYA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 320 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 321
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3519   CHEU M LEE                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3520   CHEYENNE E LANGSTON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3521   CHE-YUAN CHANG                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3522   CHI LAO                                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3523   CHI MAN STEPHEN LAU                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3524   CHI Y LUC                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3525   CHIA HSIN CHANG                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3526   CHIH CHANG WEN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3527   CHIH HUNG LEE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3528   CHIMA AMAJIOYI                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3529   CHINEDUM KALU UMACHI                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 321 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 322
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3530   CHING FAI CHEUNG                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3531   CHING LEUNG                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3532   CHING YEE ANNA YU                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3533   CHIQUITA D. TUTTLE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3534   CHLOE CECILIA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3535   CHLOE KA-LING FINK                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3536   CHLOE MANNINA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3537   CHO LEUNG NIP                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3538   CHONG D. VANG                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3539   CHRIS A ANTONETTI                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3540   CHRIS A. RENKE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 322 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 323
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3541   CHRIS ALLEN SALAS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3542   CHRIS ANTHONY FERRARA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3543   CHRIS BIEDERMAN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3544   CHRIS BRADLEY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3545   CHRIS BRADLEY CUSHMAN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3546   CHRIS BRADLEY JACKSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3547   CHRIS BRITTAIN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3548   CHRIS C BAUR                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3549   CHRIS C BENNETT                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3550   CHRIS CHAVE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3551   CHRIS COWIN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 323 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 324
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3552   CHRIS D HETTLER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3553   CHRIS DAVE SNYDER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3554   CHRIS DIAMOND                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3555   CHRIS DIGIOVANNI                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3556   CHRIS DILLENDER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3557   CHRIS EDWARD CLANCY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3558   CHRIS EDWARD PARIS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3559   CHRIS GARTNER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3560   CHRIS HESCOCK                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3561   CHRIS HOLZER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3562   CHRIS J VASQUEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 324 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 325
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3563   CHRIS JAMES RUSSELL                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3564   CHRIS JOHN NELSON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3565   CHRIS JOSEPH STEPHENS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3566   CHRIS LITTLE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3567   CHRIS LOUIS MAROTTI                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3568   CHRIS M. DUNHAM                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3569   CHRIS MIRASOL                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3570   CHRIS NORMAN SANDERSON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3571   CHRIS NYBERG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3572   CHRIS P NICORA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3573   CHRIS PUSICH                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 325 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 326
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3574   CHRIS R WADHAMS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3575   CHRIS R. SNYDER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3576   CHRIS REMUND                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3577   CHRIS ROBERT FONTANILLA                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3578   CHRIS ROMERO                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3579   CHRIS S ADAMS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3580   CHRIS T CROWNOVER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3581   CHRIS TERRY                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3582   CHRIS TREJO                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3583   CHRIS TRUMBULL                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3584   CHRIS TUFON                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 326 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 327
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3585   CHRIS WU                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3586   CHRIS ZENNER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3587   CHRISTA ANN DAVIS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3588   CHRISTA HEAVEY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3589   CHRISTA KENNEDY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3590   CHRISTEL LORRE JENKINS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3591   CHRISTEN JOSEPH BROWN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3592   CHRISTI L GARZA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3593   CHRISTI MARIE SYMENS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3594   CHRISTIAN A SANCHEZ                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3595   CHRISTIAN E. ROA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 327 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 328
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3596   CHRISTIAN ENRIQUE ESCOBAR                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3597   CHRISTIAN ERNEST KUHN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3598   CHRISTIAN EUGENE BAXTER                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3599   CHRISTIAN FERNANDO VERA                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3600   CHRISTIAN GOINS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3601   CHRISTIAN GUTIERREZ                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3602   CHRISTIAN HEINRICH WEBER                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3603   CHRISTIAN ISRAEL PARRA                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3604   CHRISTIAN J. LOPEZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3605   CHRISTIAN JAMES CARTER                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3606   CHRISTIAN K COLLINS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 328 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 329
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3607   CHRISTIAN MERCADO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3608   CHRISTIAN MOORE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3609   CHRISTIAN P SCHURMANN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3610   CHRISTIAN R PEREZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3611   CHRISTIAN THOMAS RATLIFF                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3612   CHRISTIAN VINCENT ROMERO-                   VARIOUS                                        UNDETERMINED UNDETERMINED
         GONZALEZ
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3613   CHRISTIE LAURA MACASIEB                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3614   CHRISTIE LYNN YEVERINO-                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CASTRO
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3615   CHRISTIE MARIE BELLUOMINI                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3616   CHRISTIE ROSS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3617   CHRISTIN NOEL                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 329 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 330
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3618   CHRISTINA ANN CRUZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3619   CHRISTINA ANN MARTINEZ                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3620   CHRISTINA BLAIR                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3621   CHRISTINA C HERNANDEZ                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3622   CHRISTINA CAROL HONEY ALLEN                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3623   CHRISTINA DELORES GOODSPEED                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3624   CHRISTINA ELLSWORTH                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3625   CHRISTINA FELIX                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3626   CHRISTINA FONG                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3627   CHRISTINA G DUNN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3628   CHRISTINA GONZALES                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 330 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 331
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3629   CHRISTINA GORDET                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3630   CHRISTINA H. MO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3631   CHRISTINA HORIUCHI                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3632   CHRISTINA JENNINGS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3633   CHRISTINA JOY YANG                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3634   CHRISTINA KHODAFAR                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3635   CHRISTINA LEE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3636   CHRISTINA LILY DIAZ                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3637   CHRISTINA LOPEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3638   CHRISTINA LOUISE SCHULTZ                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3639   CHRISTINA LYNN SABLAN-                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CUFFMAN
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE


                                             Page 331 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 332
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3640   CHRISTINA M LYNARD-                         VARIOUS                                        UNDETERMINED UNDETERMINED
         DANGERFIELD
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3641   CHRISTINA MARIE BRADY                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3642   CHRISTINA MARIE GOERSS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3643   CHRISTINA MARIE HAHN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3644   CHRISTINA MARIE LAUDANI                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3645   CHRISTINA MARIE PAYNE                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3646   CHRISTINA MARIE WASSON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3647   CHRISTINA MARQUEZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3648   CHRISTINA MING-CHING LEE                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3649   CHRISTINA NUNEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3650   CHRISTINA PHAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 332 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 333
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3651   CHRISTINA R REYES                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3652   CHRISTINA R. LOVE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3653   CHRISTINA RAMIREZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3654   CHRISTINA RESAYO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3655   CHRISTINA RHETT                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3656   CHRISTINA ROGERS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3657   CHRISTINA TALAMANTEZ                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3658   CHRISTINE A SIEBER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3659   CHRISTINE A. MIER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3660   CHRISTINE ALYSSA KLINKOWSKI                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3661   CHRISTINE ANN MAUIA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 333 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 334
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3662   CHRISTINE ANNE CHU                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3663   CHRISTINE AVALOS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3664   CHRISTINE BAILEY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3665   CHRISTINE BARE SCOTT                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3666   CHRISTINE BELL WEEKS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3667   CHRISTINE C BLOOMQUIST                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3668   CHRISTINE ELIZABETH AVERY                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3669   CHRISTINE FIELD                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3670   CHRISTINE FORSTER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3671   CHRISTINE FOSTER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3672   CHRISTINE HARGREAVES                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 334 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 335
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3673   CHRISTINE J FONG                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3674   CHRISTINE J MAKA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3675   CHRISTINE LEE BOWEN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3676   CHRISTINE LOUISE ADAMS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3677   CHRISTINE LYNN BURCHFIELD                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3678   CHRISTINE M ARRIAZA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3679   CHRISTINE M COLLINS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3680   CHRISTINE M SYLVESTER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3681   CHRISTINE M WOODS-MILLER                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3682   CHRISTINE MARIE DESANZE                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3683   CHRISTINE MARIE JOHNSON                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 335 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 336
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3684   CHRISTINE MARIE RAINES                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3685   CHRISTINE MCCLELLAND                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3686   CHRISTINE MICHELLE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         HOUDASHELT
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3687   CHRISTINE MORRISON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3688   CHRISTINE PAMELA MCCORD                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3689   CHRISTINE PARK                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3690   CHRISTINE REYES OVERTON                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3691   CHRISTINE SANBRAILO                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3692   CHRISTINE SANDERSON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3693   CHRISTINE SHEPTAK                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3694   CHRISTINE THI NGUYEN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 336 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 337
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3695   CHRISTINE THU NGUYEN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3696   CHRISTINE TORRES                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3697   CHRISTINE VERONICA AGUILAR                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3698   CHRISTINE YOUNG-SIKES                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3699   CHRISTOFFER RUSSELL ELLIS                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3700   CHRISTON SCOTT EDMONDS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3701   CHRISTOPH BENJAMIN SCHILLER                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3702   CHRISTOPHE HUBERT DESCANTES                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3703   CHRISTOPHER A ALCORN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3704   CHRISTOPHER A ALFARO                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3705   CHRISTOPHER A BOSWELL                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 337 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 338
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3706   CHRISTOPHER A BREWSTER                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3707   CHRISTOPHER A KANAAR                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3708   CHRISTOPHER A LOVETT                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3709   CHRISTOPHER A PEZZOLA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3710   CHRISTOPHER AARON CHU                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3711   CHRISTOPHER ABEYTA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3712   CHRISTOPHER ALBERT LEGRANDE                 VARIOUS                                        UNDETERMINED UNDETERMINED
         SR.
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3713   CHRISTOPHER ALEGRE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3714   CHRISTOPHER ALEXANDER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         DECOOL
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3715   CHRISTOPHER ALEXANDER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         ESTRADA SR.
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3716   CHRISTOPHER ALLEN GULLO                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 338 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 339
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3717   CHRISTOPHER ALLEN PLUMMER                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3718   CHRISTOPHER ANDREW SHUE                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3719   CHRISTOPHER ANDREW TARP                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3720   CHRISTOPHER ANTHONY CIBELLI                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3721   CHRISTOPHER ARLAN HOLMES                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3722   CHRISTOPHER ATANGAN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3723   CHRISTOPHER B COLE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3724   CHRISTOPHER B GEORGEN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3725   CHRISTOPHER B JOHNSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3726   CHRISTOPHER BALTAZAR                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3727   CHRISTOPHER BEESON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 339 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 340
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3728   CHRISTOPHER BENJAMIN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3729   CHRISTOPHER BENNY GOMEZ                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3730   CHRISTOPHER BENTON RISLEY                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3731   CHRISTOPHER BILLINGS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3732   CHRISTOPHER BOYCE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3733   CHRISTOPHER BRADLEY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         MAGENHEIMER
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3734   CHRISTOPHER BRARD                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3735   CHRISTOPHER BRYAN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         WINTERBERG
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3736   CHRISTOPHER C CARDELL                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3737   CHRISTOPHER C DRINKARD                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3738   CHRISTOPHER C LERMA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 340 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 341
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3739   CHRISTOPHER C NUTILE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3740   CHRISTOPHER CARLSEN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3741   CHRISTOPHER CASTRO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3743   CHRISTOPHER CHAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3742   CHRISTOPHER CHAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3744   CHRISTOPHER CHANCE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         ZEARBAUGH
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3745   CHRISTOPHER CHARLES DIANA                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3746   CHRISTOPHER COLLINS-                        VARIOUS                                        UNDETERMINED UNDETERMINED
         PETERSEN
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3747   CHRISTOPHER D BRISTOW                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3748   CHRISTOPHER D ECKERT                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3749   CHRISTOPHER D THORDARSON                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 341 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 342
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3750   CHRISTOPHER D. GUZMAN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3751   CHRISTOPHER D. INGRAM                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3752   CHRISTOPHER DALLAS LOWMAN                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3753   CHRISTOPHER DANIEL ONISKO                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3754   CHRISTOPHER DANIEL SCHLEGEL                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3755   CHRISTOPHER DANIEL WILTSIE                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3756   CHRISTOPHER DAVID BARCLAY                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3757   CHRISTOPHER DAVID CAMPBELL                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3758   CHRISTOPHER DAVID HEAGY LACY                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3759   CHRISTOPHER DAVID LARUE                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3760   CHRISTOPHER DAVID RENSHAW                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 342 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 343
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3761   CHRISTOPHER DAVID RODRIGUEZ                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3762   CHRISTOPHER DAVID RODRIGUEZ                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3763   CHRISTOPHER DAVID ROSSITTO                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3764   CHRISTOPHER DEAN BATES                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3765   CHRISTOPHER DEAN OWENS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3766   CHRISTOPHER DELAIN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         WASHINGTON
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3767   CHRISTOPHER DENNIS DREYER                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3768   CHRISTOPHER E JACKA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3769   CHRISTOPHER E LAWS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3770   CHRISTOPHER E PICKETT                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3771   CHRISTOPHER EARL THOMAS                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 343 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 344
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3772   CHRISTOPHER EDERER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3773   CHRISTOPHER EDWARD ESPINOLA                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3774   CHRISTOPHER EDWARD JACKSON                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3775   CHRISTOPHER ELLIOTT LOH WONG                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3776   CHRISTOPHER ERNEST OLVERA                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3777   CHRISTOPHER ESHLEMAN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3778   CHRISTOPHER F BOBER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3779   CHRISTOPHER F CHAPMAN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3780   CHRISTOPHER F WONG                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3781   CHRISTOPHER FALK                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3782   CHRISTOPHER FONG                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 344 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 345
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3783   CHRISTOPHER FRANCIS LONG                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3784   CHRISTOPHER FUCHS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3785   CHRISTOPHER GAMBETTI                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3786   CHRISTOPHER GERALD CONLEY                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3787   CHRISTOPHER GILBERT                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3788   CHRISTOPHER GLEN NOONAN                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3789   CHRISTOPHER GLENN THOMSON                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3790   CHRISTOPHER GONZALES                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3791   CHRISTOPHER GONZALEZ                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3792   CHRISTOPHER GROW                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3793   CHRISTOPHER H DAKIN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 345 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 346
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3794   CHRISTOPHER H LI                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3795   CHRISTOPHER HAMILTON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3796   CHRISTOPHER HARRISON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3797   CHRISTOPHER HIRSCHI                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3798   CHRISTOPHER HONG                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3799   CHRISTOPHER HUGO HERNANDEZ                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3800   CHRISTOPHER HUMM                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3801   CHRISTOPHER J ARENS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3802   CHRISTOPHER J COFFMAN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3803   CHRISTOPHER J GARRETT                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3804   CHRISTOPHER J MEJIA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 346 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 347
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3805   CHRISTOPHER J MONSARAT                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3806   CHRISTOPHER J OVER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3807   CHRISTOPHER J RIZOR                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3808   CHRISTOPHER J WARNER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3809   CHRISTOPHER J. BRIASCO                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3810   CHRISTOPHER J. HAGAN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3811   CHRISTOPHER JAMES ALLEN                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3812   CHRISTOPHER JAMES COLLINS                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3813   CHRISTOPHER JAMES GARRITY                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3814   CHRISTOPHER JAMES GILLEY                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3815   CHRISTOPHER JAMES LLOYD                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 347 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 348
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3816   CHRISTOPHER JAMES REEVES                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3817   CHRISTOPHER JAMIE STELLING                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3818   CHRISTOPHER JEROME KIESSLING                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3819   CHRISTOPHER JOHN FARIA                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3820   CHRISTOPHER JOHN HASEY                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3821   CHRISTOPHER JOHN HOLZWARTH                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3822   CHRISTOPHER JOHN NEWTON                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3823   CHRISTOPHER JOHN SILVA                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3824   CHRISTOPHER JOHNSEN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3825   CHRISTOPHER JON KECHRIOTIS                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3826   CHRISTOPHER JOSEPH MCMAINS                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 348 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 349
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3827   CHRISTOPHER JOSEPH PEARSON                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3828   CHRISTOPHER JOSEPH RAWLINS                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3829   CHRISTOPHER JUSTIN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         HAUSCHILDT
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3830   CHRISTOPHER K FAN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3831   CHRISTOPHER KATO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3832   CHRISTOPHER KELLY SMITH                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3833   CHRISTOPHER KEN LUI                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3834   CHRISTOPHER KNIGHT                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3835   CHRISTOPHER KRUEGER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3836   CHRISTOPHER L BRACKETT                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3837   CHRISTOPHER L CRAMER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 349 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 350
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3838   CHRISTOPHER L DAOUST                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3839   CHRISTOPHER L OVEREN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3840   CHRISTOPHER L. DUPUCH                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3841   CHRISTOPHER L. GRASSI                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3842   CHRISTOPHER L. VANA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3843   CHRISTOPHER LACEY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3844   CHRISTOPHER LANDI                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3845   CHRISTOPHER LEE ALLEN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3846   CHRISTOPHER LEE BECKHUSEN                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3847   CHRISTOPHER LEE HULSEY                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3848   CHRISTOPHER LEE MADDEN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         MADUGO
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE


                                             Page 350 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 351
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3849   CHRISTOPHER LEIGH LOSSING                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3850   CHRISTOPHER LEYVA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3851   CHRISTOPHER LLAMAS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3852   CHRISTOPHER LOUIS NAVARRO                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3853   CHRISTOPHER LUKE HOOVER                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3854   CHRISTOPHER LYNN SLUDER                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3855   CHRISTOPHER M JACKSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3856   CHRISTOPHER M KRUSE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3857   CHRISTOPHER M NEARY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3858   CHRISTOPHER M POWELL                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3859   CHRISTOPHER M THOMAS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 351 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 352
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3860   CHRISTOPHER M WEHLING                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3861   CHRISTOPHER MARCEL HAYES                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3862   CHRISTOPHER MARION                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CUNNINGHAM
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3863   CHRISTOPHER MARK BOHANAN                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3864   CHRISTOPHER MARK MCNEECE                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3865   CHRISTOPHER MARTIN FEYLING                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3866   CHRISTOPHER MARTIN GOMEZ                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3867   CHRISTOPHER MATTHEW ICE                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3868   CHRISTOPHER MATTHEW TOWERS                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3869   CHRISTOPHER MCDANIEL                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3870   CHRISTOPHER MCLAUGHLIN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 352 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 353
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3871   CHRISTOPHER MEHIGAN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3872   CHRISTOPHER MICHAEL ALDRETE                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3873   CHRISTOPHER MICHAEL ANGULO                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3874   CHRISTOPHER MICHAEL DAGENAIS                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3875   CHRISTOPHER MICHAEL HEAL                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3876   CHRISTOPHER MICHAEL HESTER                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3877   CHRISTOPHER MICHAEL                         VARIOUS                                        UNDETERMINED UNDETERMINED
         MCROBERTS
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3878   CHRISTOPHER MICHAEL MEDDERS                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3879   CHRISTOPHER MICHAEL                         VARIOUS                                        UNDETERMINED UNDETERMINED
         PATTERSON
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3880   CHRISTOPHER MICHAEL SAWYER                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3881   CHRISTOPHER MICHAEL TEJADA                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 353 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 354
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3882   CHRISTOPHER MICHAEL TORRES                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3883   CHRISTOPHER MILLER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3884   CHRISTOPHER MILO BLOMSETH                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3885   CHRISTOPHER NEIL MCCULLAH                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3886   CHRISTOPHER NG                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3887   CHRISTOPHER NGUYEN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3888   CHRISTOPHER NICHOLAS FREITAG                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3889   CHRISTOPHER NICHOLAUS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         SHANKS
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3890   CHRISTOPHER O TRAVIS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3891   CHRISTOPHER O'CONNOR                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3892   CHRISTOPHER ONDRE THOMAS                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 354 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 355
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3893   CHRISTOPHER ORTEGA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3894   CHRISTOPHER P CIRILLO                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3895   CHRISTOPHER P STETZ                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3896   CHRISTOPHER P. BELL                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3897   CHRISTOPHER PAGELS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3898   CHRISTOPHER PALACIOZ                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3899   CHRISTOPHER PASCHAL                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3900   CHRISTOPHER PATRICK                         VARIOUS                                        UNDETERMINED UNDETERMINED
         PIACENTINI
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3901   CHRISTOPHER PATRICK WILLIAMS                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3902   CHRISTOPHER PERKINS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3903   CHRISTOPHER PETERSON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 355 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 356
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3904   CHRISTOPHER PIPER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3905   CHRISTOPHER POSTADAN CAVE                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3906   CHRISTOPHER QUINTANA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3907   CHRISTOPHER QUINTANA JR.                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3908   CHRISTOPHER R GONZALES                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3909   CHRISTOPHER R GRAS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3910   CHRISTOPHER R MARSHALL                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3911   CHRISTOPHER R MOORE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3912   CHRISTOPHER R SAUNDERS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3913   CHRISTOPHER R. WEPKING                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3914   CHRISTOPHER RAY COOPER                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 356 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 357
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3915   CHRISTOPHER RAYMOND                         VARIOUS                                        UNDETERMINED UNDETERMINED
         BALDRIGE
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3916   CHRISTOPHER RAYMOND MARCIL                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3917   CHRISTOPHER REID                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3918   CHRISTOPHER RHODES                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3919   CHRISTOPHER RICHTER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3920   CHRISTOPHER ROBERT CARDONA                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3921   CHRISTOPHER ROBERT COSTANZA                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3922   CHRISTOPHER ROBERT FEE                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3923   CHRISTOPHER ROBERT HUGHES                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3924   CHRISTOPHER ROBERT MCGOWAN                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3925   CHRISTOPHER ROBERT                          VARIOUS                                        UNDETERMINED UNDETERMINED
         RANDOLPH
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE


                                             Page 357 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 358
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3926   CHRISTOPHER ROBIN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         COTTINGHAM
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3927   CHRISTOPHER ROBIN LAKE                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3928   CHRISTOPHER ROSS UTTERBACK                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3929   CHRISTOPHER ROYBAL                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3930   CHRISTOPHER RUDOLPH HOLLAND                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3931   CHRISTOPHER RYAN AGUILAR                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3932   CHRISTOPHER RYAN CHENEY                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3933   CHRISTOPHER RYAN HUNT                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3934   CHRISTOPHER RYAN SENDIG                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3935   CHRISTOPHER S GOAD                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3936   CHRISTOPHER S. ROSS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 358 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 359
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3937   CHRISTOPHER SALES                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3938   CHRISTOPHER SCOTT POPPI                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3939   CHRISTOPHER SCOTT                           VARIOUS                                        UNDETERMINED UNDETERMINED
         SOKOLOWSKI
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3940   CHRISTOPHER SCOTT WONG                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3941   CHRISTOPHER SEAN GOLIGOWSKI                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3942   CHRISTOPHER SETH GABLE                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3943   CHRISTOPHER SPEARS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3944   CHRISTOPHER STEVEN PACHAN                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3945   CHRISTOPHER STOCKTON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3946   CHRISTOPHER T EVENSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3947   CHRISTOPHER THOMAS BEARD                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 359 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 360
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3948   CHRISTOPHER THOMAS CARLON                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3949   CHRISTOPHER THOMAS TORREZ                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3950   CHRISTOPHER TODD NELSON                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3951   CHRISTOPHER TWAROWSKI                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3952   CHRISTOPHER TWEEDY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3953   CHRISTOPHER URSINI                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3954   CHRISTOPHER VALDEZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3955   CHRISTOPHER VANG                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3956   CHRISTOPHER VILLALOBOS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3957   CHRISTOPHER W. LAWSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3958   CHRISTOPHER WALKER BARTCHY                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 360 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 361
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3959   CHRISTOPHER WARD HIDALGO                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3960   CHRISTOPHER WAYNE IRYSH                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3961   CHRISTOPHER WAYNE STANLEY                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3962   CHRISTOPHER WEBER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3963   CHRISTOPHER WILLIAM FRAZIER                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3964   CHRISTOPHER WILLIAM                         VARIOUS                                        UNDETERMINED UNDETERMINED
         MARCHISIO
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.3965   CHRISTOPHER WL CHUNG                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3966   CHRISTOPHER YEH                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3967   CHRISTOPHER YOO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3968   CHRISTY ANNA LEE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3969   CHRISTY C. WEBB                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 361 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 362
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3970   CHRISTY E JIMENEZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3971   CHRISTY HARPER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3972   CHRISTY L COZBY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3973   CHRISTY LEE WINONA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3974   CHRISY KAY BURROUGHS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3975   CHRYSHANTHI G.F. MARK                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3976   CHRYSTAL CASTANON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3977   CHRYSTAL KEOGH                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3978   CHRYSTAL M. HARRIS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3979   CHUKWUNAENYE ANYAOHA DURU                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3980   CHUN LIN CHEN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 362 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 363
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3981   CHUN SING YIP                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3982   CHUNG QUANG NGUYEN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3983   CHUNG-YIU LAM                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3984   CHUNLEI HE                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3985   CHUNYU LUO                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3986   CI'ANA CUNNINGHAM                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3987   CICI SAEKOW                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3988   CIEANNE DENA ROCHA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3989   CIERRA CELENE MOSES                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3990   CINDA STINNETT-ANDERSEN                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3991   CINDI MARIE PREECE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 363 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 364
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.3992   CINDY JEAN BOUCHARD                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3993   CINDY JEW-SZETO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3994   CINDY KAMINSKI                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3995   CINDY KRUGMAN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3996   CINDY L HORTON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3997   CINDY L PETROPOULOS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3998   CINDY L. ANDRUSS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.3999   CINDY NARDI                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4000   CINDY NGUYEN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4001   CINDY PORTILLO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4002   CINDY QUACH                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 364 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 365
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4003   CINDY SERRANO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4004   CINDY SWEENY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4005   CINNAMON STAFFORD                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4006   CINTYA HERNANDEZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4007   CIRIACO RAMIREZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4008   CISCO J SCHAAF                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4009   CJ ALEXANDER MARTIN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4010   CLAIR DONALD CLARK                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4011   CLAIR EMILY CROTHER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4012   CLAIRE ALAIN GRAVES                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4013   CLAIRE ELENA HALBROOK                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 365 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 366
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4014   CLAIRE ELIZABETH COUGHLAN                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4015   CLAIRE GUZMAN WIESZCZYK                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4016   CLAIRE IANDOLI                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4017   CLAIRE MARIE BRAICO                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4018   CLANCY P DEISER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4019   CLANCY ROBERT PEARCE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4020   CLARA CHAVEZ                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4021   CLARA J MORALES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4022   CLARA L MCAFEE-EVANS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4023   CLARA M HARKNESS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4024   CLARAINE RIZALADO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 366 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 367
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4025   CLARE KEANE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4026   CLARE MARIE SHANAHAN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4027   CLARENCE BRUCE BLYTHE                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4028   CLARENCE EARL JOHNSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4029   CLARENCE EDWARD WASSMUTH                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4030   CLARENCE F. MONTEGRANDE                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4031   CLARISE MONIQUE JONES                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4032   CLARISSA ESTEVES                            VARIOUS                                        UNDETERMINED UNDETERMINED
         VANLANDINGHAM
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.4033   CLARISSA G COLEMAN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4034   CLARISSA RAMONA RAMIREZ                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4035   CLARK LINZY                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 367 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 368
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4036   CLAUDE ALAN WEBSTER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4037   CLAUDE MANOIT                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4038   CLAUDE WILSON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4039   CLAUDETTE ALLEN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4040   CLAUDIA D SHARP                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4041   CLAUDIA LUNA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4042   CLAUDIA VANESSA MACHUCA                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4043   CLAUDIA VERNA CHANG                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4044   CLAUDIO KEVIN LOW                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4045   CLAY JOHNSON                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4046   CLAY MATTHEW DEVALLE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 368 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 369
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4047   CLAY MICAHAEL FAST                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4048   CLAY WILBUR MAISAK                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4049   CLAY WILLIAM GROSSKOPF                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4050   CLAYBORN DAUDI MADISON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4051   CLAYTON ALAN YADA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4052   CLAYTON HADICK                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4053   CLAYTON HERTZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4054   CLAYTON HOLLY BEALL                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4055   CLAYTON LAU                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4056   CLAYTON MICHEL SMITH                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4057   CLAYTON PAUL ROBBINS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 369 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 370
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4058   CLAYTON RIOS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4059   CLEM J LESSI                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4060   CLENSI BARRENO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4061   CLEOTILDE RUIZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4062   CLEVELAND WILLIS BELLARD III                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4063   CLIFF PERONA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4064   CLIFF X FORRESTER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4065   CLIFFORD A. CONCELLO                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4066   CLIFFORD ALEXANDER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4067   CLIFFORD GLEICHER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4068   CLIFFORD KENNETH HAWTHORNE                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 370 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 371
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4069   CLIFFORD LAMAR PARR                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4070   CLIFFORD RANSOM                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4071   CLIFFORD SPECK JR.                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4072   CLIFFORD W. CLARK                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4073   CLIFTON BRADY SMITH                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4074   CLIFTON F. MCPHERSON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4075   CLIFTON JAMES OKAMOTO                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4076   CLINESSA DAWN BURCH                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4077   CLINT BLACKHAM                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4078   CLINT E AUSTIN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4079   CLINT GARETT BEGLEY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 371 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 372
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4080   CLINT HOLCOMB                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4081   CLINT JEFFREY DIZNEY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4082   CLINT JOSEPH GARDNER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4083   CLINT O GIVENS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4084   CLINT STOFFEL                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4085   CLINTON ANDREW LARSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4086   CLINTON CONAWAY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4087   CLINTON D GANS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4088   CLINTON DOUGLAS ROBERTS                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4089   CLINTON DOUGLASS GRICH JR.                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4090   CLINTON E WEST                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 372 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 373
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4091   CLINTON HARRIS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4092   CLINTON L JOHNSTON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4093   CLOUDELL DOUGLAS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4094   CLYDE A BROUSSARD                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4095   CLYDE CASIANO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4096   COBE JAMES LEHNERTZ                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4097   CODI DAVIS                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4098   CODY ALAN HUGGANS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4099   CODY ALLEN ROBINSON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4100   CODY ANTHONY GWALTNEY                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4101   CODY BENJAMIN NABOURS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 373 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 374
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4102   CODY CHRISTOPHER WEBBER                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4103   CODY DALBY                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4104   CODY DALE WELLS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4105   CODY DALUZ                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4106   CODY EDMUND CAMPAU                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4107   CODY J. MCINTOSH                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4108   CODY JAMES POULSEN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4109   CODY JAMES REYNOLDS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4110   CODY JAY DEALBA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4111   CODY JOE LESTER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4112   CODY JORDAN PICCILLO                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 374 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 375
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4113   CODY LEE BELL                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4114   CODY MESSMORE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4115   CODY NICKOLAS FRIEND                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4116   CODY P DOUGLAS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4117   CODY R LAFUENTE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4118   CODY ROBERT JOHNSEN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4119   CODY ROY KILLIAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4120   CODY RYAN DYE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4121   CODY RYAN HARDWICK                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4122   CODY RYAN NUNES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4123   CODY RYAN SMITH                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 375 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 376
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4124   CODY SCHROEDER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4125   CODY SEAN MCMURDIE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4127   CODY SMITH                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4126   CODY SMITH                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4128   CODY STUART FREEMAN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4129   CODY WILLIAM NEILSON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4130   COLBY A. BARROTE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4131   COLBY JAMES REX ROBERTS                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4132   COLBY LEE HERRON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4133   COLBY LEE RICE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4134   COLBY P MINA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 376 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 377
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4135   COLBY PETERSON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4136   COLBY R CARRIZALES                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4137   COLE BAUR                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4138   COLE BENNETT                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4139   COLE JAMES DUNLAP                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4140   COLE NICHOLAS HADICK                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4141   COLE SEITZ                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4142   COLEEN ANN HEAL                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4143   COLEMAN CLINT MILLER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4144   COLENE W. FLOREZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4145   COLETTE MARIE MOORE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 377 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 378
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4146   COLIN A MACDONALD                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4147   COLIN ELLIS CORR                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4148   COLIN FREDERIC MORRIS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4149   COLIN FRIEDRICH LUDE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4150   COLIN GABRIEL KOHTZ                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4151   COLIN KERRIGAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4152   COLIN MCDONAGH                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4153   COLIN MOXON                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4154   COLIN NATHANIEL CELAYA                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4155   COLIN RICHARD SCHOLTZ                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4156   COLIN THOMAS O'SHEA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 378 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 379
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4157   COLLEEN MARY BREITENSTEIN                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4158   COLLEEN RILEY BRODT                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4159   COLLEEN SPIERS BARRERA                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4160   COLLEEN URQUHART                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4161   COLLETTE F. NIDA-BROWN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4162   COLLIN CAMPBELL                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4163   COLLIN GIDDINGS SR.                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4164   COLLIN WAYNE BIRKHOLZ SR.                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4165   COLLINDA MARSHAN PENNYMAN                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4166   COLM FEDERICK LEAHY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4167   COLT BRANDON HAWKINS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 379 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 380
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4168   COLT SCHROEDER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4169   COLT WELLS                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4170   COLTON DUANE BAKER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4171   COLTON JERRY BRANCH                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4172   COLTON LEE DORMAN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4173   COLTON WADE DAVENPORT                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4174   CONG XAY VOONG                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4175   CONNELL TONE WALKER LINDH                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4176   CONNIE ANN SABIN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4177   CONNIE C. NG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4178   CONNIE CONG YU                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 380 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 381
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4179   CONNIE DARLENE BURGER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4180   CONNIE DOLORES GERARDO                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4181   CONNIE ELLANSON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4182   CONNIE HORNG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4183   CONNIE IBARRA-RAMIREZ                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4184   CONNIE MENDOZA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4185   CONNIE NGUYET LAM                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4186   CONNIE PASCUA TAYLOR                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4187   CONNIE SHIU                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4188   CONNIE Y WONG                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4189   CONNOR CHARLES CHOINIERE                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 381 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 382
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4190   CONNOR MONCRIEF                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4191   CONOR MCCORMACK                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4192   CONRAD ASPER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4193   CONRAD NELSON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4194   CONRADO NUNEZ III                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4195   CONSTANCE CANTY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4196   CONSTANCE GEHRT                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4197   CONSTANCE L LUM                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4198   CONSTANTINO A NAVA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4199   CONSUELO PEREZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4200   CONTESSA S CECILIA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 382 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 383
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4201   COOPER MAXX JOHNSON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4202   COOPER RILEY KINGDON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4203   CORALOU MAGUYON ANTON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4204   CORAZON B PALOMARES                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4205   CORAZON MASILANG                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4206   CORAZON P SABINIANO                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4207   CORBAN LEE LONGACRE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4208   CORBIN DAVID SHIELDS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4209   CORBIN LEE GOGGIA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4210   CORBIN SCOTT YEM                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4211   CORBY G. WILLIS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 383 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 384
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4212   CORENE BENNETT                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4213   COREY A WADE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4214   COREY ALAN CHAPMAN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4215   COREY AUSTIN ALVARADO                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4216   COREY BEAUMONT FARQUHAR                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4217   COREY BRANDON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4218   COREY D DUNLAP                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4219   COREY DAVIS GOERZEN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4220   COREY DILLON                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4221   COREY DOUGLAS CLEMENT                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4222   COREY E.S. BRANCO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 384 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 385
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4223   COREY ELIZABETH VANHAASTER                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4224   COREY FARIA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4225   COREY GUASTINI                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4226   COREY HARDEN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4227   COREY KNOWLTON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4228   COREY LEE KENDALL                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4229   COREY MONTA FULTZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4230   COREY PETERS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4231   COREY S. DEARMAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4232   COREY SHIGENAGA LEE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4233   COREY TALBERT FOSTER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 385 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 386
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4234   COREY THOMAS GARCIA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4235   COREY TYLER PALMER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4236   COREY VINCENT BROWN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4237   COREY WARNER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4238   CORIANN MUSTIN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4239   CORIE ALICIA COLBOURN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4240   CORINA LONG                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4241   CORINE HERRMANN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4242   CORINNA MARIE ENGEL                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4243   CORINNE CHUNG                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4244   CORINNE JOHNSON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 386 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 387
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4245   CORINNE MAE HAMBY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4246   CORNELIO P NIEVEZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4247   CORNELIS KOELMANS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4248   CORNELIUS BUTLER BLOEM                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4249   CORNELIUS WARREN WEBB                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4250   CORRADO RAYMOND PINOCHI                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4251   CORRINE JACKSON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4252   CORTENEY RENEE TUGGLE                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4253   CORY C. RADOV                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4254   CORY CLINT BALDWIN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4255   CORY DE ANDREA BOYD                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 387 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 388
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4256   CORY GEORGE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4257   CORY GLENN SCALISE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4258   CORY HENDRICKS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4259   CORY KANTAR                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4260   CORY L JOHNSON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4261   CORY LANCE WORTHAM                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4262   CORY LEE ASHBY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4263   CORY M DELISLE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4264   CORY N ALVES                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4265   CORY R GURLEY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4266   CORY RYAN SPEIGHT                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 388 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 389
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4267   CORY S ARMSTRONG                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4268   CORY SIMERSON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4269   CORY SLOAN                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4270   CORY WINTERS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4271   COTY ELLIOTT DOBBS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4272   COURTNEY ALLEN WILLIAMS                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4273   COURTNEY BAXTER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4274   COURTNEY BRIAN CULPEPPER                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4275   COURTNEY C WILLIAMS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4276   COURTNEY DEAN BACOM                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4277   COURTNEY IWANAGA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 389 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 390
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4278   COURTNEY JORDT                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4279   COURTNEY MICHELLE HERSH                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4280   COURTNEY MICHELLE LUNA                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4281   COURTNEY R ESQUEDA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4282   COURTNEY REED                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4283   COURTNEY REED FAULKENBERRY                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4284   COURTNEY TALLEY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4285   COY ANTHONY EDWARDS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4286   COY P CAMPBELL                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4287   CRAIG A BARNES                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4288   CRAIG A LINDSTROM                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 390 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 391
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4289   CRAIG ALAN JOHNSTONE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4290   CRAIG ALAN MURRY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4291   CRAIG ALAN STANKIEWICZ                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4292   CRAIG ALLEN MITCHELL                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4293   CRAIG ANTHONY BROUSSARD                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4294   CRAIG ANTHONY VALLEJO                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4295   CRAIG ARTHUR TUCKER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4296   CRAIG BAXTER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4297   CRAIG BRANDON REED                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4298   CRAIG CAMERON CURTIS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4299   CRAIG CARL DRYSDALE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 391 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 392
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4300   CRAIG CHARLES LEONIS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4301   CRAIG COMBS                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4302   CRAIG D ELLIS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4303   CRAIG DURAO                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4304   CRAIG E JOHNSON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4305   CRAIG FAZACKERLEY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4306   CRAIG FLEMING                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4307   CRAIG FLINT                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4308   CRAIG GELDARD                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4309   CRAIG H LARGE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4310   CRAIG HERRAN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 392 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 393
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4311   CRAIG HUMPHREYS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4312   CRAIG I SCHNEIDER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4313   CRAIG IDA                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4314   CRAIG J LOUTTIT                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4315   CRAIG JOSEPH LARRABEE                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4316   CRAIG LAWRENCE RAMIREZ                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4317   CRAIG M CANDIDO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4318   CRAIG M STOLZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4319   CRAIG MATTHEW SMITH                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4320   CRAIG MICHAEL HARVEY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4321   CRAIG P KELLY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 393 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 394
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4322   CRAIG ROBERT BOTTI                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4323   CRAIG ROBERT DAVID                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4324   CRAIG S MOELLER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4325   CRAIG SCARBOROUGH                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4326   CRAIG SCOTT KIERNAN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4327   CRAIG SIMPSON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4328   CRAIG SUTTON                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4329   CRAIG T JORGENSEN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4330   CRAIG T NICHOLLS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4331   CRAIG THOMAS STURM                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4332   CRAIG W FUJII                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 394 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 395
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4333   CRAIG W KURTZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4334   CRAIG WADE MAXEY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4335   CRAIG WILLIAM PARAS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4336   CRAIG WOOSLEY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4337   CRAIGEN SHERMAN SALVADOR                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4338   CRIS THOMAS RATFIELD                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4339   CRISS CANNADY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4340   CRISTIANA NOELLE LINGAD                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4341   CRISTINA FRIAS GONZALEZ                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4342   CRISTINA LOPEZ BARRIOS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4343   CRISTINA RODRIGUEZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         DELAFUENTE
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE


                                             Page 395 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 396
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4344   CRISTINA SALGUERO HOLSTINE                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4345   CRISTINA SOEIRO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4346   CRISTINEL ION CIRJAN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4347   CRISTINO VIRREY REYES                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4348   CRISTOBAL CABANILLAS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4349   CRISTOFORO ASQUITH                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4350   CRISTY GRIFFITH                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4351   CRUZ HERNANDEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4352   CRUZ SERNA                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4353   CRYSTAL ASHWORTH                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4354   CRYSTAL ELIZABETH HART                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 396 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 397
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4355   CRYSTAL FUGERE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4356   CRYSTAL GEHRKE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4357   CRYSTAL JUAREZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4358   CRYSTAL L CHANEY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4359   CRYSTAL L O'KEEFE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4360   CRYSTAL LYNN JEWELL                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4361   CRYSTAL RUTH PUCKETT                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4362   CRYSTALE ALESSIO-MEDRANO                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4363   CUAHUTEMOC REGALADO                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4364   CUITLAHUAC CASTRO GARCIA                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4365   CULLY ALTON COBB IV                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 397 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 398
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4366   CUONG THE HA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4367   CURLEY A REED JR.                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4368   CURT CASTRO                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4369   CURT RUSSELL KLIPPENSTEIN                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4370   CURT WEIGAND                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4371   CURTIS A KEELING                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4372   CURTIS A WILLEMSSEN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4373   CURTIS AGUIRRE MORADKHANI                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4374   CURTIS ARONSON LILJEDAHL                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4375   CURTIS BARLOW NELSON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4376   CURTIS BRIAN DOTY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 398 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 399
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4377   CURTIS DAVID ERICSSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4378   CURTIS DAVID MEREDITH                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4379   CURTIS DEAN II                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4380   CURTIS DEAN JENNINGS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4381   CURTIS GARRETT WHEELER                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4382   CURTIS GEORGE BLAKE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4383   CURTIS J BIRD                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4384   CURTIS JAMES BROWN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4385   CURTIS JEUNG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4386   CURTIS KO                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4387   CURTIS L SCOTT                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 399 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 400
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4388   CURTIS LEE                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4389   CURTIS LEE JOHNSON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4390   CURTIS LEE TONETTI                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4391   CURTIS MOONEYHAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4392   CURTIS PATRICK SCOTT                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4393   CURTIS PAUL DANIELS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4394   CURTIS PAUL SCHMIDT                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4395   CURTIS PETERSON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4396   CURTIS R GRIMES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4397   CURTIS RAY CUMMINGS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4398   CURTIS ROBERT LOWTHER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 400 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 401
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4399   CURTIS ROY FRIEDRICHS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4400   CURTIS SCOTT VAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         WAARDENBERG
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.4401   CURTIS STEWART COTTLE                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4402   CYNTHIA A ALVES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4403   CYNTHIA A BRYSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4404   CYNTHIA A PALMER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4405   CYNTHIA A RODRIGUEZ                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4406   CYNTHIA A. SCHILP                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4407   CYNTHIA ANDREA TRUJILLO                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4408   CYNTHIA ANN BELL                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4409   CYNTHIA ANN HAYNE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 401 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 402
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4410   CYNTHIA ANN MIANI                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4411   CYNTHIA ANNE SERRANO                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4412   CYNTHIA ATILANO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4413   CYNTHIA BENNER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4414   CYNTHIA C LAU                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4415   CYNTHIA CHAU                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4416   CYNTHIA CHAVEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4417   CYNTHIA CHOATE V                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4418   CYNTHIA CLARA HUNT                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4419   CYNTHIA COTTON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4420   CYNTHIA DAWN SANDOVAL                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 402 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 403
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4421   CYNTHIA ESTHER BENNETT                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4422   CYNTHIA FARR                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4423   CYNTHIA GARCIA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4424   CYNTHIA HARDESTER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4425   CYNTHIA IRENE CAMPERO                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4426   CYNTHIA JEAN MORRISSON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4427   CYNTHIA JEANNE PAPPAS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4428   CYNTHIA JONAH JORISSEN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4429   CYNTHIA KENT                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4430   CYNTHIA L AMBROSE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4431   CYNTHIA L CAMILLE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 403 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 404
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4432   CYNTHIA LEA SILVEIRA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4433   CYNTHIA LEE RAMOS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4434   CYNTHIA LOPEZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4435   CYNTHIA LORRAINE HAYNES                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4436   CYNTHIA LOUISE AVILA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4437   CYNTHIA MARTINEZ ESQUIVEL                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4438   CYNTHIA MCDONALD                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4439   CYNTHIA MULVANEY NOMELLINI                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4440   CYNTHIA RACHELLE SAYLER                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4441   CYNTHIA RENEE MCDONALD                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4442   CYNTHIA S CHAN-WONG                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 404 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 405
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4443   CYNTHIA S. RONQUIST                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4444   CYNTHIA T HOOGERHYDE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4445   CYNTHIA V GOODE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4446   CYNTHIA WONG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4447   CYNTHIA Y KING-FELIX                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4448   CYNTHIA ZOLNIKOV                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4449   CYRENA K PARK                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4450   CYRUS EVERETT SIMMONS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4451   CYRUS KENNEDY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4452   CYRUS VANDENBERGHE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4453   D R MCMELLON                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 405 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 406
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4454   D SCOTT FORTNER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4455   DA'CHON NICHOLE PACE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4456   DAGMAR KATHARINA PEER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4457   DAGMAR RUTH SUNDERMEYER                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4458   DAGOBERTO G BALCAZAR                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4459   DAGOBERTO GEORGE BALCAZAR                   VARIOUS                                        UNDETERMINED UNDETERMINED
         JR.
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.4460   DAHLILA ANN HUERTA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4461   DAHLILA MARIE GRAYSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4462   DAINA CHARLAND-SULAVER                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4463   DAINA NICOLE MONTGOMERY                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4464   DAISY DICKENS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 406 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 407
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4465   DAISY GUTIERREZ-VELASCO                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4466   DAISY SANDOVAL                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4467   DAISY SOMERA CAPILI                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4468   DAKOTA K CRUM                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4469   DAKOTA WILLIAM VIEIRA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4470   DALE C OKAMURA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4471   DALE CARD                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4472   DALE CHARLES HARRINGTON                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4473   DALE COWETT                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4474   DALE D. GERMAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4475   DALE GLENN SPERLING                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 407 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 408
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4476   DALE HENRY NORTON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4477   DALE HICKS                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4478   DALE JOHN BROSKY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4479   DALE L HARRIS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4480   DALE L SMITH                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4481   DALE LYNN SMYERS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4482   DALE OVERBAY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4483   DALE R NEW                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4484   DALE R NOEL                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4485   DALE R RICHMOND III                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4486   DALE RIGGS                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 408 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 409
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4487   DALE ROBERT GALLI                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4488   DALE ROBERTS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4489   DALE STANLEY LANUM                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4490   DALE T FLUX                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4491   DALLAS LEE ADAMS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4492   DALLAS MARSHAL HENSLIN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4493   DALLAS THOMAS GUY COOPER                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4494   DALTON C CHAN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4495   DALTON GARBER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4496   DAMANI GILLIAM                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4497   DAMEON MAXWELL                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 409 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 410
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4498   DAMETRA J. JACKSON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4499   DAMIAN DELGADILLO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4500   DAMIAN LEBBY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4501   DAMIAN PAUL GREEN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4502   DAMIAN WASSERLAUF                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4503   DAMIEN BALIU                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4504   DAMIEN BIRD                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4505   DAMIEN C KELLY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4506   DAMIEN PADILLA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4507   DAMIEN ROLAND                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4508   DAMON ALFRED FLORES                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 410 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 411
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4509   DAMON CHRISTOPHER SILVA                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4510   DAMON COOPER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4511   DAMON E SMITH                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4512   DAMON GIVENS BUGARIN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4513   DAMON J. CAUGHELL                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4514   DAMON JOHNSTON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4515   DAMON KAZU NISHIMURA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4516   DAMON L GARRETT                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4517   DAMON PATRICK THAYER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4518   DAMONE LAVELLE KIRTLEY                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4519   DAN BLAIR                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 411 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 412
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4520   DAN BRECKENRIDGE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4521   DAN BRUZENAK                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4522   DAN C QUINN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4523   DAN D MOORE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4524   DAN DRIVER                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4525   DAN GILARDONI                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4526   DAN H FARIAS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4527   DAN H IWATA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4528   DAN JAMES MCBRIDE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4529   DAN JAMES PETERSEN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4530   DAN KERWIN                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 412 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 413
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4531   DAN M BACIGALUPI                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4532   DAN M MEYN                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4533   DAN MCCALL                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4534   DAN MICHAEL PATTON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4535   DAN NEUFELD                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4536   DAN NGUYEN                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4537   DAN PHILLIPS STEPHENS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4538   DAN S RHODES JR.                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4539   DAN SCOTT GERPHEIDE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4540   DAN TANK                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4541   DAN ZERKLE                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 413 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 414
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4542   DAN ZHU DEARMAN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4543   DANA BRIAN CAMERON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4544   DANA DUPAR                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4545   DANA EDWARDS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4546   DANA GOODWILL COOPER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4547   DANA GORDON SEAMANS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4548   DANA HATCH                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4549   DANA HOOD                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4550   DANA J MASSUK                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4551   DANA JOHNSON                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4552   DANA KAMMERER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 414 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 415
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4553   DANA KRATOVIL                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4554   DANA LEE SOUZA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4555   DANA LONGMIRE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4556   DANA M LOPEZ                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4557   DANA MARCIA KOEFOED                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4558   DANA MEGGERSON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4559   DANA RAY RICE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4560   DANA THOMAS MURRAY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4561   DANA WARREN GASS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4562   DANE FORD LOBB                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4563   DANE R MOORE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 415 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 416
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4564   DANE TIMOTHY CROUGH                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4565   DANEAL PEREZ HARRIS JR.                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4566   DANELLE RENEE SANCHEZ                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4567   DANG NENG XIONG                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4568   DANG TRAN                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4569   DANIEL A CERVANTEZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4570   DANIEL A CUELLAR                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4571   DANIEL A FREEMAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4572   DANIEL A HUMMEL                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4573   DANIEL A KOT-MILLER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4574   DANIEL A LIDEROS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 416 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 417
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4575   DANIEL A RUIZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4576   DANIEL A SOFRANAC                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4577   DANIEL A STALCUP                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4578   DANIEL A TRUJILLO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4579   DANIEL A. MORA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4580   DANIEL A. SWINKELS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4581   DANIEL AAARON TRAHAN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4582   DANIEL ADAM GOSSETT                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4583   DANIEL AHERN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4584   DANIEL ALEXANDER HABERKERN                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4585   DANIEL ALEXANDER REGISTER                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 417 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 418
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4586   DANIEL ALLAN GAY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4587   DANIEL ANTHONY BAKER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4588   DANIEL ANTHONY FLORES                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4589   DANIEL ANTHONY MILINA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4590   DANIEL ANTONIO FERNANDEZ                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4591   DANIEL B LAW                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4592   DANIEL B. AZEVEDO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4593   DANIEL BALDESPINOSA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4594   DANIEL BALDWIN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4595   DANIEL BARILONE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4596   DANIEL BENJAMIN PHILLIPS                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 418 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 419
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4597   DANIEL BERMUDES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4598   DANIEL BERNARDO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4599   DANIEL BLAIN BROWN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4600   DANIEL BLAKE LONGCRIER                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4601   DANIEL BLANDFORD                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4602   DANIEL BLUE S LUCILA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4603   DANIEL BORUNDA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4604   DANIEL BOYER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4605   DANIEL BRADLEY GENNA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4606   DANIEL BRENT MENTINK                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4607   DANIEL BRIAN CAMPBELL                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 419 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 420
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4608   DANIEL BROOK TOOTHMAN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4609   DANIEL BROWN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4610   DANIEL BURGESS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4611   DANIEL BYRON WEBB                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4612   DANIEL C BARSTAD                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4613   DANIEL C DAVEY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4614   DANIEL C GILLHAM                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4615   DANIEL C MORRISON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4616   DANIEL C TSANG                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4617   DANIEL C TUCKER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4618   DANIEL C. DANA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 420 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 421
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4619   DANIEL CALDERON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4620   DANIEL CARRASCO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4621   DANIEL CHIPCHASE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4622   DANIEL CHRISTOPHER SANCHEZ                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4623   DANIEL CHRISTOPHER TRUJILLO                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4624   DANIEL CHU                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4625   DANIEL CLAYTON EVANS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4626   DANIEL CONGDON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4627   DANIEL CONLEY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4628   DANIEL CONWAY CROSBY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4629   DANIEL D KENNEALLY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 421 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 422
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4630   DANIEL D LEMIEUX                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4631   DANIEL D ZUMWALT                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4632   DANIEL DAVID GONZALES                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4633   DANIEL DAVID MAYO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4634   DANIEL DAVIS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4635   DANIEL DEWARD AMICK                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4636   DANIEL DOMINGUEZ III                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4637   DANIEL DOMINIC GEORGE                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4638   DANIEL DONESA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4639   DANIEL DOUGLAS CASTRO                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4640   DANIEL DOUGLAS YODER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 422 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 423
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4641   DANIEL DRESSER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4642   DANIEL E NOLAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4643   DANIEL E TOLLAKSON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4644   DANIEL E. DUMDUMAYA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4645   DANIEL E. MUNOZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4646   DANIEL EDDIE REYES                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4647   DANIEL EDWARD THOMAS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4648   DANIEL EDWARD WRIGHT                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4649   DANIEL EDWARD WYATT                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4650   DANIEL ERIC GOODMAN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4651   DANIEL ERNEST WARD                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 423 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 424
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4652   DANIEL EVAN WATERS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4653   DANIEL EVERETT BROWN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4654   DANIEL F MCCARTHY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4655   DANIEL FELIPE SILVA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4656   DANIEL FERREIRA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4657   DANIEL FORNACIARI                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4658   DANIEL FORREST SMITH                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4659   DANIEL FRANK CATON JR.                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4660   DANIEL FREDRICK PRIEST                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4661   DANIEL FURTADO II                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4662   DANIEL G CLARK                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 424 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 425
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4663   DANIEL G MARTIN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4664   DANIEL G PENA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4665   DANIEL GADEK                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4666   DANIEL GARCIA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4667   DANIEL GEORGE BENJAMIN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4668   DANIEL GIACOMINI                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4669   DANIEL GIBBONS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4670   DANIEL GIL                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4671   DANIEL GILANI                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4672   DANIEL GLENN MORRISON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4673   DANIEL GOMEZ                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 425 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 426
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4674   DANIEL GOMEZ MONDRAGON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4675   DANIEL GOODMAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4676   DANIEL GORDON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4677   DANIEL GREGORY LONG                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4678   DANIEL GUILLEN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4679   DANIEL GUZMAN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4680   DANIEL H. FRIGON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4681   DANIEL HAAK                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4683   DANIEL HERNANDEZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4682   DANIEL HERNANDEZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4684   DANIEL HINOJOSA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 426 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 427
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4685   DANIEL HOLLAND                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4686   DANIEL INIGUEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4687   DANIEL J BOLIO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4688   DANIEL J DELUCCHI                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4689   DANIEL J HAGGERTY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4690   DANIEL J HITCHMAN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4691   DANIEL J KELLY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4692   DANIEL J LEAHY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4693   DANIEL J MCCAULEY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4694   DANIEL J TRAYA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4695   DANIEL J. MELLO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 427 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 428
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4696   DANIEL JACOB DOLBY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4697   DANIEL JAIR CEDENO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4698   DANIEL JAMES ANDERSEN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4699   DANIEL JAMES LAFFOND                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4700   DANIEL JAMES LANE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4701   DANIEL JAMES LOFSTRAND                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4702   DANIEL JAMES MOORE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4703   DANIEL JAMES PARTINGTON                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4704   DANIEL JAMES VERA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4705   DANIEL JARMEL                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4706   DANIEL JASON ANDERSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 428 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 429
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4707   DANIEL JASON GOEHRING                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4708   DANIEL JAY BENJAMIN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4709   DANIEL JOHN BROUILLARD                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4710   DANIEL JOHN SCHRICKER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4711   DANIEL JOHN STEPHENS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4712   DANIEL JONATHAN VILLALON                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4713   DANIEL JOSEPH ALCAIRE                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4714   DANIEL JOSEPH BELLAR                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4715   DANIEL JOSEPH CHELINI                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4716   DANIEL JOSEPH DYE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4717   DANIEL JOSEPH GALLO                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 429 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 430
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4718   DANIEL JOSEPH HOLGUIN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4719   DANIEL JOSEPH MALLARI EBRADA                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4720   DANIEL JOSEPH SILVA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4721   DANIEL K CITTI                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4722   DANIEL K DREW                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4723   DANIEL K MENEGUS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4724   DANIEL KEVIN WHEELER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4725   DANIEL KIRK OHLENDORF                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4726   DANIEL KNOUSE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4727   DANIEL L BOONE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4728   DANIEL L CHAVIS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 430 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 431
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4729   DANIEL L PATRICK                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4730   DANIEL LAWRENCE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4731   DANIEL LEE GILLMING                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4732   DANIEL LEE RAND                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4733   DANIEL LEN ETTER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4734   DANIEL LEON BRADFORD                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4735   DANIEL LEVI ELLIS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4736   DANIEL LIDYOFF                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4737   DANIEL LOFORTI                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4738   DANIEL LOPEZ                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4739   DANIEL LOUIS SOARES                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 431 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 432
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4740   DANIEL LUIS                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4741   DANIEL LUMAN GREATHOUSE                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4742   DANIEL LY                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4743   DANIEL M GARCIA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4744   DANIEL M MILKIER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4745   DANIEL M ROMERO JR.                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4746   DANIEL M SOTO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4747   DANIEL M SULLIVAN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4748   DANIEL MACHADO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4749   DANIEL MACMILLAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4750   DANIEL MARK JONES                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 432 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 433
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4751   DANIEL MARK MARSHALL                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4752   DANIEL MARK PASTRYK                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4753   DANIEL MARTIN GRIVJACK                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4754   DANIEL MATTHEW GRAY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4755   DANIEL MCCARTHY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4756   DANIEL MCCREERY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4757   DANIEL MICHAEL RASMUSSEN                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4758   DANIEL MICHAEL SPENCER                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4759   DANIEL MONTELONGO RAPADAS                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4760   DANIEL MORGAN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4761   DANIEL MORSE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 433 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 434
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4762   DANIEL NAPOLI                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4763   DANIEL NICOLAS JOHNSON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4764   DANIEL NINO                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4765   DANIEL NONE ENSMINGER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4766   DANIEL NOVELLA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4767   DANIEL ORRVICK                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4768   DANIEL P CLAUSSEN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4769   DANIEL P MERCADO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4770   DANIEL P. KENNEY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4771   DANIEL P. MORIARTY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4772   DANIEL PALPALLATOC                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 434 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 435
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4773   DANIEL PARTRIDGE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4774   DANIEL PATRICK BAILEY                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4775   DANIEL PATRICK BEECHAM                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4776   DANIEL PATRICK MALON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4777   DANIEL PATRICK O'BYRNE                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4778   DANIEL PAUL KEFERL                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4780   DANIEL PEREZ                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4779   DANIEL PEREZ                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4781   DANIEL PERNES                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4782   DANIEL PERRY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4783   DANIEL PETERSON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 435 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 436
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4784   DANIEL R BLYTHE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4785   DANIEL R CHUNG                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4786   DANIEL R LINN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4787   DANIEL R MCFARLIN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4788   DANIEL R STACEY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4789   DANIEL R STERMER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4790   DANIEL R TROUB                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4791   DANIEL RAKIN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4792   DANIEL RASONSKY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4793   DANIEL RAY AKERS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4794   DANIEL RAY LUNA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 436 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 437
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4795   DANIEL RAY MITCHELL                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4796   DANIEL RAY SMITH                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4797   DANIEL RAYAS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4798   DANIEL RAYMOND PEASE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4799   DANIEL REE WORLEY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4800   DANIEL REED MILLS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4801   DANIEL REINARD                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4802   DANIEL RICHARD LAUF                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4803   DANIEL ROBERT MAHER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4804   DANIEL ROBERT MORGAN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4805   DANIEL ROBERT UNGER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 437 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 438
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4806   DANIEL ROBERT WITTE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4807   DANIEL RODRIGUEZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4808   DANIEL ROMERO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4809   DANIEL ROY MCKEAN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4810   DANIEL RYAN MAZARIEGOS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4811   DANIEL RYAN MIERS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4812   DANIEL S BLOUNT                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4813   DANIEL S DENNIS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4814   DANIEL S LAUER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4815   DANIEL S. GARCIA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4816   DANIEL SANCHEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 438 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 439
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4818   DANIEL SANCHEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4817   DANIEL SANCHEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4819   DANIEL SANTOS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4820   DANIEL SCOTT HART                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4821   DANIEL SCOTT SALAIZ                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4822   DANIEL SCOTT SANTOS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4823   DANIEL SCOTT SILVERSTROM                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4824   DANIEL SEAMAN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4825   DANIEL SEAN CASSI                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4826   DANIEL SERRANO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4827   DANIEL STEPHEN DIAZ                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 439 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 440
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4828   DANIEL STOJANOVICH                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4829   DANIEL SULLIVAN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4830   DANIEL THOMAS JACKSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4831   DANIEL THOMAS STOCKS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4832   DANIEL THORNBURY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4833   DANIEL TILLY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4834   DANIEL UTTERBACK                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4835   DANIEL VAN GRONINGEN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4836   DANIEL VERA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4837   DANIEL VIDAURRI                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4838   DANIEL VINCENT LONIS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 440 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 441
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4839   DANIEL W JANTZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4840   DANIEL WALKER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4841   DANIEL WAYNE MARTIN SR.                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4842   DANIEL WAYNE PAIGE JR.                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4843   DANIEL WILLIAM HILDRETH                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4844   DANIEL WILLIAM MANRY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4845   DANIEL WILLIAM MOUZIS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4846   DANIEL WILLIAM SCAMARA                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4847   DANIEL WONG                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4848   DANIEL WONG                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4849   DANIELLE ALYSSIA ADAMS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 441 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 442
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4850   DANIELLE ANNETTE JOHNSON                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4851   DANIELLE BURTON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4852   DANIELLE D HUNT                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4853   DANIELLE FAWN ROBBINS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4854   DANIELLE FERNANDES                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4855   DANIELLE HUBBARD                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4856   DANIELLE JOY HAMILTON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4857   DANIELLE JULIETTE CROCKETT                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4858   DANIELLE KOEHN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4859   DANIELLE L WILLIAMS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4860   DANIELLE LEEANN MAHE-TORRES                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 442 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 443
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4861   DANIELLE MARCELLA FOGG                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4862   DANIELLE MARENE CARVALHO                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4863   DANIELLE MARGARET KRAMER                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4864   DANIELLE MARIE CAPONPON                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4865   DANIELLE MARK                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4866   DANIELLE MUSUMECI                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4867   DANIELLE N. STARRING                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4868   DANIELLE PAULINE LEWIS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4869   DANIELLE RAE BROWN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4870   DANIELLE RENEE MCDONALD                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4871   DANIELLE S MOORE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 443 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 444
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4872   DANIELLE SUZANNE HANKLA-                    VARIOUS                                        UNDETERMINED UNDETERMINED
         MACIAS
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.4873   DANIELLE T SEIBEL                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4874   DANILO BALCH                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4875   DANISE PARISH                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4876   DANITA ALYSSIA SEATON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4877   DANNIE CORNELL COTTON JR.                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4878   DANNY A CRUISE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4879   DANNY BANDY                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4880   DANNY BROWN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4881   DANNY C LANG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4882   DANNY COSTA JR.                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 444 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 445
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4883   DANNY JEFFERIES JR.                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4884   DANNY JOE LABRANCHE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4885   DANNY JOHN DE ANGELIS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4886   DANNY JOHN MORALES                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4887   DANNY JOSEPH GORMAN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4888   DANNY LEWIS KALENDER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4889   DANNY MICHAEL BARBER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4890   DANNY MILLER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4891   DANNY MORENO                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4892   DANNY NELSON KIDA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4893   DANNY NG                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 445 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 446
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4894   DANNY SCOTT DAVI                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4895   DANNY SHANE MELDRUM                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4896   DANTE JOEWAND STEVE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4897   DANTE JOSEPH LORENZETTI                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4898   DANTE LOPEZ                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4899   DANUAL RAY SOLORIO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4900   DANYEAL A RIDLING                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4901   DAPHNE PEARSON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4902   DARAN M SANTI                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4903   DARCELL MERRELL HARRISON JR.                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4904   DARCI MCINTYRE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 446 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 447
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4905   DARCY JOANN FARGAM-CASTRO                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4906   DARCY JOANN NICHOLAS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4907   DARELL L FARRER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4908   DAREN K ARNOLD                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4909   DARIA PATRICIA SORDI                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4910   DARIAN TODD HURST                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4911   DARIN CHRISTOPHER CASTRO                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4912   DARIN LEMOS                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4913   DARIN M JONES                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4914   DARIN P CLARK                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4915   DARIN PELLIN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 447 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 448
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4916   DARIN POLSLEY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4917   DARIN RAY JONES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4918   DARIN RAYMOND JARVIS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4919   DARIN RICHARD CLINE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4920   DARIN RICHARD ROTHER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4921   DARIN ROBERT BRATVOLD                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4922   DARIN ROBERT MCDOWELL                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4923   DARIN RODRIGUES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4924   DARIN SCOTT JONES                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4925   DARIN T. OLTON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4926   DARIN WADE DOEDING                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 448 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 449
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4927   DARIO M. TAGLE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4928   DARISHA LYNESE WELCH                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4929   DARJANAE M DOWELL                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4930   DARLA IMPERATRICE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4931   DARLA J MCDOUGALL                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4932   DARLA J PENCE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4933   DARLEEN D DEROSA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4934   DARLENE B. BALUGO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4935   DARLENE BERNADETTE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         HUTCHISON
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.4936   DARLENE BURNS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4937   DARLENE FORD                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 449 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 450
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4938   DARLENE HARSH                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4939   DARLENE L RAVERA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4940   DARLENE LAURIE LEWIS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4941   DARLENE M AFLAGUE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4942   DARLENE MARIE LLOYD                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4943   DARLENE MARY OWENS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4944   DARLENE PRADO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4945   DARNELL ANTHONY DEDRICK                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4946   DARNELL S ROBINSON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4947   DARRAN LARAL MOORE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4948   DARREL GARDNER ANDREWS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 450 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 451
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4949   DARRELL ANTHONY WEBB                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4950   DARRELL CLYDE KNODEL                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4951   DARRELL CROSSWY JR.                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4952   DARRELL DEGROFF                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4953   DARRELL FELDMAN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4954   DARRELL JAMES CURTIS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4955   DARRELL JOHN BRIDGEFORD                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4956   DARRELL L KOOTSTRA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4957   DARRELL LAWRENCE SMITH                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4958   DARRELL M SHULL JR.                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4959   DARRELL M. DAVIS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 451 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 452
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4960   DARRELL MARTIN MEFFORD                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4961   DARRELL SCOTT EDWARDS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4962   DARRELL SCOTT GREGG                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4963   DARRELL SCOTT KLINGMAN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4964   DARRELL VALDEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4965   DARRELL WAYNE HARRIS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4966   DARRELL WILLIAM BINKNEY                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4967   DARREN A FRAZIER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4968   DARREN A JOSEPH                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4969   DARREN A. SPATE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4970   DARREN ADAM KARNER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 452 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 453
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4971   DARREN ANTHONY FREITAS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4972   DARREN C CAIN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4973   DARREN CHAD STUART                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4974   DARREN DEFFNER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4975   DARREN DOUGLAS MCKEAN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4976   DARREN G BIRD                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4977   DARREN HUE                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4978   DARREN JAMES LESSI                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4979   DARREN JEROME NASH                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4980   DARREN L VAN NOSTRAND                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4981   DARREN LAFFOND                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 453 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 454
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4982   DARREN LEE                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4983   DARREN LEE BRAY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4984   DARREN MAHODIL                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4985   DARREN MICHAEL NEWBERGER                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4986   DARREN NELSON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4987   DARREN POULE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4988   DARREN POUNCEY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4989   DARREN ROACH                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4990   DARREN S DRISCOLL                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4991   DARREN SEGRUE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4992   DARREN SPENCER ASHFORD                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 454 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 455
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.4993   DARREN ZANE BEGLEY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4994   DARRICK LAMAR ALEXANDER SR.                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4995   DARRIN HOWARD ARBUCKLE                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4996   DARRIN S YOXTHEIMER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4997   DARROL WALLACE JOHNSON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4998   DARRON B COUNTRYMAN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.4999   DARRYL D RICE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5000   DARRYL J ONG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5001   DARRYL L LYNCH                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5002   DARRYL LAMONT DOSS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5003   DARRYL MUNSON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 455 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 456
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5004   DARRYL NEVIN GASKIN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5005   DARRYL WAYNE TOWNSEND                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5006   DARRYLYNN DELORES                           VARIOUS                                        UNDETERMINED UNDETERMINED
         AROKIASAMY
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.5007   DARVIN MONTERO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5008   DARWIN D CHAN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5009   DARWIN LEE                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5010   DARWIN R. TAMBUYAT                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5011   DARYL E BROWN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5012   DARYL LAMONT HOPKINS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5013   DARYL M MELLO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5014   DARYL PAUL DUDLEY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 456 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 457
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5015   DARYL PIERCEY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5016   DARYL S BIRCH                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5017   DARYL SPENCER SATTELBERG                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5018   DARYL VELASCO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5019   DARYL WAYNE WILSHUSEN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5020   DASHEENA BREDA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5021   DAT CHAU                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5022   DATOLIBAN ROLAND COULIBALY                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5023   DAUNTE GARRETT                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5024   DAVE ALEXANDER WONG                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5025   DAVE ALLEN CAPPELLO                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 457 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 458
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5026   DAVE ALLEN GRILLI                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5027   DAVE ALONZO                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5028   DAVE B MORTON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5029   DAVE E CHUA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5030   DAVE EDWIN HETHERWICK                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5031   DAVE GLOVER                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5032   DAVE MORDUE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5033   DAVE RUBIAS CASUNCAD                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5034   DAVE TRAUERNICHT                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5035   DAVE WAYNE PAINTER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5036   DAVELA A LUJAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 458 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 459
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5037   DAVEN DOYLE PHELAN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5038   DAVEY CORNELIS DURANT                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5039   DAVID A AVILA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5040   DAVID A BRENNEISE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5041   DAVID A BROWN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5042   DAVID A CARAGAN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5043   DAVID A CUEVAS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5044   DAVID A HAYR                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5045   DAVID A LUCAS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5046   DAVID A MORRIS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5047   DAVID A NEAL                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 459 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 460
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5048   DAVID A SCOTT                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5049   DAVID A SLATOR                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5050   DAVID A WILEY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5051   DAVID A. WHEELER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5052   DAVID AARON KEEF                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5053   DAVID AARON LEE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5054   DAVID ADVINCULA ORONOS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5055   DAVID AGUILAR                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5056   DAVID AKAMINE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5057   DAVID ALAN BANDONI                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5058   DAVID ALAN DIEBNER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 460 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 461
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5059   DAVID ALAN HORN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5060   DAVID ALAN NACHAZEL                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5061   DAVID ALAN ONG                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5062   DAVID ALAN PEMBERTON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5063   DAVID ALAN RIKER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5064   DAVID ALBERT GRANILLO                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5065   DAVID ALEJANDRO PREZA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5066   DAVID ALEXANDER ELKINTON                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5067   DAVID ALLEN EBBERT                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5068   DAVID ALLEN LEDOUX                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5069   DAVID ALLEN METCALFE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 461 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 462
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5070   DAVID ALLEN MORATH                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5071   DAVID ALLEN SPENCER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5072   DAVID ALLEN WORSTEIN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5073   DAVID ALTEMUELLER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5074   DAVID ALVARADO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5075   DAVID ALVAREZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5076   DAVID ALVAREZ JR.                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5077   DAVID AMARAL                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5078   DAVID AMBRIZ JR.                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5079   DAVID AMBROSE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5080   DAVID ANDERSON PACK                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 462 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 463
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5081   DAVID ANDREW AUDETTE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5082   DAVID ANDREW CASAGRANDE                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5083   DAVID ANGELO MEIER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5084   DAVID ANSTICE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5085   DAVID ANTHONY CASTELLI                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5086   DAVID ANTHONY DELUNA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5087   DAVID ANTHONY FLORES                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5088   DAVID ANTHONY GOMES                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5089   DAVID ANTHONY HENDRICKS                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5090   DAVID ANTHONY LE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5091   DAVID ANTHONY PACHECO                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 463 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 464
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5092   DAVID ANTHONY TORRES JR.                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5093   DAVID ANTHONY WILBRAND                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5094   DAVID ANTONIO GONZALEZ                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5095   DAVID ANTONIO ROMERO                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5096   DAVID ARCHIE GLOYD JR.                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5097   DAVID ARMANDO HERNANDEZ                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5098   DAVID ARNO AHLGREN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5099   DAVID ARNOLD BOJORQUEZ                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5100   DAVID ARTATES                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5101   DAVID AU                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5102   DAVID B ARMENDARIZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 464 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 465
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5103   DAVID B DOUGLAS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5104   DAVID B SNELL                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5105   DAVID BAIRD                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5106   DAVID BANISH                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5107   DAVID BARTLEY NORMAN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5108   DAVID BAX                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5109   DAVID BEALS                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5110   DAVID BERTRAND KENNEY                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5111   DAVID BLAKE GWARA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5112   DAVID BLAND                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5113   DAVID BLUM                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 465 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 466
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5114   DAVID BOONE POTTER II                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5115   DAVID BRASWELL                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5116   DAVID BRENT ALMEIDA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5117   DAVID BRENT BARTON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5118   DAVID BRETT JOLLY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5119   DAVID BRIAN CAPWELL                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5120   DAVID BRUCE MAY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5121   DAVID BRUCE WEIDEMANN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5122   DAVID BRYANT                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5123   DAVID BUCKLEY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5124   DAVID C HAENA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 466 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 467
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5125   DAVID C KRAL II                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5126   DAVID C POFFENBARGER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5127   DAVID C RYMERS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5128   DAVID C WRIGHT                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5129   DAVID CARROLL MORGAN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5130   DAVID CARTER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5131   DAVID CASEY                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5132   DAVID CASTELLANO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5133   DAVID CAUNT                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5134   DAVID CAVAZOS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5135   DAVID CENA                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 467 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 468
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5136   DAVID CHARLES DOUGLASS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5137   DAVID CHARLES FONG                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5138   DAVID CHARLES REILAND                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5139   DAVID CHARLES VOLZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5140   DAVID CHEN                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5141   DAVID CHERINGTON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5142   DAVID CHRISTOPHER GONZALEZ                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5143   DAVID CHRISTOPHER WALLACE                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5144   DAVID CHUNG-WAI LIANG                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5145   DAVID CONOSCENTI                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5146   DAVID CONRAD FULLER-HOBSON                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 468 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 469
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5147   DAVID COOK                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5148   DAVID CORBIN HARTMAN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5149   DAVID CORTINA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5150   DAVID CORZILIUS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5151   DAVID CREAD HELTON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5152   DAVID CRONIN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5153   DAVID CROOM                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5154   DAVID CRUZ DIAZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5155   DAVID D CHANG                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5156   DAVID D LIPE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5157   DAVID D. MARQUEZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 469 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 470
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5158   DAVID D. ROPER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5159   DAVID DALE HILTON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5160   DAVID DANIELE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5161   DAVID DANIELS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5162   DAVID DE LA CRUZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5163   DAVID DEAN NICHOLS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5164   DAVID DEWAINE SCOTT                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5165   DAVID DIP                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5166   DAVID DOIGE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5167   DAVID DOSS                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5168   DAVID DOWNING                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 470 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 471
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5169   DAVID DUNCAN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5170   DAVID E DO                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5171   DAVID E GUTERRES                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5172   DAVID E HANTMAN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5173   DAVID E HARNISH                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5174   DAVID E SILER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5175   DAVID E VENNARUCCI                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5176   DAVID E. BOND                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5177   DAVID EARL BILLOUPS II                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5178   DAVID EARL MYDLAND                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5179   DAVID EDWARD ALIRES                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 471 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 472
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5180   DAVID EDWARD HATTON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5181   DAVID EDWARD MCMARTIN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5182   DAVID EDWARD SHINEN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5183   DAVID EDWARD WORKMAN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5184   DAVID EDWARD YARNOLD                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5185   DAVID ELLIOT RUBIN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5186   DAVID EMBREY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5187   DAVID ERDIK KRAUSE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5188   DAVID ERIC MENDIOLA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5189   DAVID ERNCE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5190   DAVID ERNESTO TRIGUEROS                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 472 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 473
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5191   DAVID EUGENE BALES                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5192   DAVID EUGENE EARL                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5193   DAVID EUGENE HERSAM                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5194   DAVID F CUFFMAN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5195   DAVID F GONZALES                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5196   DAVID F KUANG                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5197   DAVID FAJONI                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5198   DAVID FARRIS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5199   DAVID FELICICH                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5200   DAVID FLORES                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5201   DAVID FORBES                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 473 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 474
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5202   DAVID FOX VANDERGRIFF                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5203   DAVID FRANCISCO SOLHTALAB                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5204   DAVID FRANK NIEMEIER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5205   DAVID G HICKMAN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5206   DAVID G LOCATELLI                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5207   DAVID G PRESSON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5208   DAVID G VASQUEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5209   DAVID GABBARD                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5210   DAVID GARCIA PEREZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5211   DAVID GARRITY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5212   DAVID GELLER HARRIT                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 474 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 475
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5213   DAVID GENTRY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5214   DAVID GEORGE DECOSTA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5215   DAVID GEORGE MATHIASON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5216   DAVID GEORGE MATLOCK                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5217   DAVID GERALD SAGAPOLU                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5218   DAVID GERARD CASSERLY                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5219   DAVID GILBERT GONZALES                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5220   DAVID GLENN FLEEMAN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5221   DAVID GRAHAM                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5222   DAVID GREEK                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5223   DAVID GUARDINO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 475 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 476
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5224   DAVID GUILLEN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5225   DAVID H LEE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5226   DAVID H TUNE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5227   DAVID HENRY HARTMAN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5228   DAVID HENRY MOHAMMED                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5229   DAVID HENRY TOWNSEND                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5230   DAVID HERNANDEZ ALVAREZ II                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5231   DAVID HILL                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5232   DAVID HITCHCOCK                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5233   DAVID HUFFMAN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5234   DAVID I MONTOYA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 476 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 477
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5235   DAVID IAN MCCALL                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5236   DAVID IMBARATTO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5237   DAVID IRWIN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5238   DAVID ISAAC JOHNSON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5239   DAVID J ANTHONY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5240   DAVID J BROWER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5241   DAVID J DURR                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5242   DAVID J GARCIA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5243   DAVID J GONZALES                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5244   DAVID J HOCKETT                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5245   DAVID J LEVERNIER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 477 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 478
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5247   DAVID J LOPEZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5246   DAVID J LOPEZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5248   DAVID J MACLEAN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5249   DAVID J MATHEWS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5250   DAVID J ORTIZ SR.                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5251   DAVID J PIERCE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5252   DAVID J SIELING                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5253   DAVID J YOXALL                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5254   DAVID J. CARTER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5255   DAVID J. KEVANE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5256   DAVID J. LAGGE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 478 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 479
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5257   DAVID JAMES CANADA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5258   DAVID JAMES CICCARELLI                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5259   DAVID JAMES LARRIBAS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5260   DAVID JAMES SPARKS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5261   DAVID JAMES WEST                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5262   DAVID JAY LUPERCIO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5263   DAVID JAZIEL TIGERINO MIRANDA               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5264   DAVID JENNER MALVESTUTO                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5265   DAVID JESUS DIAZ CASTRO                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5266   DAVID JIE LUO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5267   DAVID JOHN ALEXANDER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 479 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 480
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5268   DAVID JOHN ANDERSON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5269   DAVID JOHN CORPUZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5270   DAVID JOHN HAMMOND                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5271   DAVID JOHN KINCAID                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5272   DAVID JOHNSON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5273   DAVID JONATHAN STEWART                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5274   DAVID JONATHON WATSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5275   DAVID JONES                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5276   DAVID JOSEPH AGUIAR                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5277   DAVID JOSEPH HOTCHKISS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5278   DAVID JOSEPH HUNG                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 480 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 481
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5279   DAVID JOSEPH PIZZO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5280   DAVID JOSEPH RYAN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5281   DAVID K DENISON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5282   DAVID K GILSON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5283   DAVID K HOSOKAWA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5284   DAVID K SCHAPPERT                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5285   DAVID K. ANSPACH                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5286   DAVID KAO CONSOLE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5287   DAVID KEITH BERRY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5288   DAVID KEITH GREGORY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5289   DAVID KELLY                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 481 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 482
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5290   DAVID KIM JENNINGS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5291   DAVID KLEIN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5292   DAVID KLIGMAN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5293   DAVID KNOCHE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5294   DAVID KUNG                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5295   DAVID KURT ALCORN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5296   DAVID L BARRIOS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5297   DAVID L BOYD                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5298   DAVID L CATES                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5299   DAVID L DAVIS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5300   DAVID L ESCOBAR                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 482 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 483
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5301   DAVID L HUSA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5302   DAVID L KELLY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5303   DAVID L LANE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5304   DAVID L PICASSO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5305   DAVID LARRY HERNANDEZ                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5306   DAVID LE                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5307   DAVID LEE ATKINSON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5308   DAVID LEE CARLON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5309   DAVID LEE WESLEY STUBBLEFIELD               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5310   DAVID LEE WILSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5311   DAVID LEO MAFFEI                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 483 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 484
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5312   DAVID LEONARD PITNER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5313   DAVID LEROY LACKEY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5314   DAVID LESLIE EFRON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5315   DAVID LEVIE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5316   DAVID LEWIS CAVANAUGH                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5317   DAVID LEWIS HANSELL III                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5318   DAVID LINCOLN LARSON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5319   DAVID LIU                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5320   DAVID LLOYD THOMAS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5321   DAVID LO                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5322   DAVID LOOMIS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 484 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 485
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5323   DAVID LORD                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5324   DAVID LOUIS MILLER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5325   DAVID LOWELL WILLIAMS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5326   DAVID LUZQUINOS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5327   DAVID LYNDON FERGUSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5328   DAVID LYNN VALENTINE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5329   DAVID M ARMSTRONG                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5330   DAVID M BELL                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5331   DAVID M BENNETT                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5332   DAVID M BROWN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5333   DAVID M CAMPBELL                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 485 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 486
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5334   DAVID M KELLY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5335   DAVID M PAGE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5336   DAVID M PARKS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5337   DAVID M PEAT                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5338   DAVID M SWARTZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5339   DAVID M SWEENEY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5340   DAVID M TURNER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5341   DAVID M. NGUYEN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5342   DAVID MADSEN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5343   DAVID MANUEL NUNES                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5344   DAVID MARIO BREWER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 486 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 487
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5345   DAVID MARK ALLEN MCDONALD                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5346   DAVID MARQUEZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5347   DAVID MARTIN GALLAGHER                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5348   DAVID MARTIN GUTIERREZ                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5349   DAVID MARTIN SAMBRAILO                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5350   DAVID MATTHEW DERR                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5351   DAVID MATTHEW PEDERSEN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5352   DAVID MAURICE LAPLANTE                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5353   DAVID MCCOEY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5354   DAVID MENDOZA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5355   DAVID MERGOGEY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 487 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 488
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5356   DAVID MERLE BROWN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5357   DAVID MERRICK                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5358   DAVID MICHAEL ANDREWS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5359   DAVID MICHAEL BOWERS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5360   DAVID MICHAEL CABEZUT                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5361   DAVID MICHAEL DIAZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5362   DAVID MICHAEL HAMBURG                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5363   DAVID MICHAEL HOLTZ                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5364   DAVID MICHAEL JENSEN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5365   DAVID MICHAEL LARGE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5366   DAVID MICHAEL LARSEN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 488 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 489
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5367   DAVID MICHAEL MCQUILLING                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5368   DAVID MICHAEL PUTHZY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5369   DAVID MICHAEL SCHMITT                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5370   DAVID MICHAEL VIEIRA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5371   DAVID MICHAEL WILKINSON                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5372   DAVID MICHAEL ZILLNER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5373   DAVID MILTON WARD                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5374   DAVID MINTUN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5375   DAVID MOISES BAEZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5376   DAVID MORRIS DEFENDIS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5377   DAVID MOUA                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 489 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 490
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5378   DAVID MUNOZ                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5379   DAVID N ARANA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5380   DAVID N INMAN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5381   DAVID N STOUT                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5382   DAVID N. GREENBERG                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5383   DAVID NATHANIEL MORENO                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5384   DAVID NGUYEN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5385   DAVID NICHOLAS MOCK                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5386   DAVID NONE ROSS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5387   DAVID NORMAN CURTIS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5388   DAVID NORMAN PATAGUE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 490 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 491
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5389   DAVID NUNEZ                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5390   DAVID O HIGGINS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5391   DAVID OLIVER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5392   DAVID OLTHOF                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5393   DAVID OROZCO                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5394   DAVID OSWALDO MARTINEZ                      VARIOUS                                        UNDETERMINED UNDETERMINED
         RODRIGUEZ
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.5395   DAVID OTHO STONE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5396   DAVID OWEN                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5397   DAVID P BAYLESS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5398   DAVID P CROWDER II                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5399   DAVID P DE MATEO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 491 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 492
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5400   DAVID P FELAND                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5401   DAVID P. WONG                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5402   DAVID PATRICK CRAWFORD                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5403   DAVID PATRICK SLANE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5404   DAVID PAUL ALLEN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5405   DAVID PAUL BILLINGSLEY O'BRIEN              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5406   DAVID PAUL BLAN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5407   DAVID PAUL CANTUA JR.                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5408   DAVID PAUL REYES                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5409   DAVID PEARSON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5410   DAVID PECK                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 492 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 493
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5411   DAVID PEREZ                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5412   DAVID PHAN                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5413   DAVID PHILLIPS HATCH                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5414   DAVID PRECIADO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5415   DAVID PRUETT                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5416   DAVID R COOPER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5417   DAVID R DUANE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5418   DAVID R HINEY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5419   DAVID R LEWIS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5420   DAVID R PATTERSON JR.                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5421   DAVID R PERRY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 493 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 494
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5422   DAVID R POSTER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5423   DAVID R SAWDY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5424   DAVID R YINGLING                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5425   DAVID R. SCHOENBERG                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5426   DAVID RAMOS                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5427   DAVID RAUL TISCARENO                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5428   DAVID RAY KEMPER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5429   DAVID RAY KINLEY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5430   DAVID RAY VECCHI                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5431   DAVID RAYMOND GARDNER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5432   DAVID REASNER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 494 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 495
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5433   DAVID REBOLLAR                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5434   DAVID REEVE BAILEY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5435   DAVID RENE PEREZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5436   DAVID RICCA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5437   DAVID RITZMAN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5438   DAVID ROBERT DURHAM                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5439   DAVID ROBERT ROCHA JR.                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5440   DAVID ROCKWELL ROBINSON                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5441   DAVID RODRIGUEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5442   DAVID ROSS CARROLL                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5443   DAVID ROSS WADE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 495 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 496
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5444   DAVID ROY PELL                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5445   DAVID RYAN HASKINS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5446   DAVID RYBARCZYK                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5447   DAVID S BOND                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5448   DAVID S GRUNDHOFER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5449   DAVID S MOORE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5450   DAVID S OWEN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5451   DAVID S ROBERTS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5452   DAVID S. MCGREGOR                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5453   DAVID S. SKENES III                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5454   DAVID SAMANIEGO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 496 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 497
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5455   DAVID SANDO MOORE JR.                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5456   DAVID SANDOVAL                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5457   DAVID SANKEY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5458   DAVID SAWAYA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5459   DAVID SCHMIDT                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5460   DAVID SCHOOLEN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5461   DAVID SCHROEDER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5462   DAVID SCOTT DOMINGO                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5463   DAVID SCOTT RUXTON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5464   DAVID SCOTT WOODMAN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5465   DAVID SEGURA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 497 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 498
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5466   DAVID SILVA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5467   DAVID SILVAS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5468   DAVID SNYDER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5469   DAVID STOFER CANNY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5470   DAVID T KRASKA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5471   DAVID TAIWAI WONG                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5472   DAVID TAM                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5473   DAVID TAYLOR                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5474   DAVID THOMAS ALLAN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5475   DAVID THOMAS PLUNKETT                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5476   DAVID THOMAS WEISBROD                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 498 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 499
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5477   DAVID THOMASON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5478   DAVID TIEN TRAN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5479   DAVID TOMASULO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5480   DAVID TORRENCE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5481   DAVID TORRES                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5482   DAVID TOUCHSTONE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5483   DAVID TREJOS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5484   DAVID TRESKY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5485   DAVID TUNG NGO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5486   DAVID UMLAS ROSARIO                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5487   DAVID V LUU                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 499 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 500
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5488   DAVID VAN WAARDENBERG                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5489   DAVID VASQUEZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5490   DAVID VELASCO MONCADA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5491   DAVID VERNON CARDWELL                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5492   DAVID VINCENT DAUER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5493   DAVID W BROWN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5494   DAVID W FERGUSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5495   DAVID W GILLETTE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5496   DAVID W HARE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5497   DAVID W MCKENNA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5498   DAVID W SNOWDEN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 500 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 501
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5499   DAVID W STURGEON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5500   DAVID W VIEIRA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5501   DAVID W VOGEL                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5502   DAVID W. GRACE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5503   DAVID WALTER PHILIPS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5504   DAVID WAYNE CALHOON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5505   DAVID WAYNE GERLACH                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5506   DAVID WAYNE RABELLO                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5507   DAVID WAYNE TARWATER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5508   DAVID WAYNE WOLFENBARGER                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5509   DAVID WESLEY DURSTON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 501 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 502
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5510   DAVID WESLEY NIEHENKE                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5511   DAVID WICHNER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5512   DAVID WILLIAM MILLER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5513   DAVID WILLIAM PHILLIPS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5514   DAVID WILLIAM SARGENT                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5515   DAVID WILLIAMS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5516   DAVID WONG                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5517   DAVID WRIGHT                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5518   DAVID ZANIBA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5519   DAVID ZAVALA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5520   DAVINA ALICE ESPINOSA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 502 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 503
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5521   DAVINA CARPENTER FLEMINGS                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5522   DAVINDER CHANNON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5523   DAVIS PAUL ERWIN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5524   DAWN A CUMMINGS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5525   DAWN A GANDOLFI                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5526   DAWN D. QUINN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5527   DAWN E CURTIS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5528   DAWN ELIZABETH ECHOLS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5529   DAWN M PLISE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5530   DAWN M. MURRY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5531   DAWN MARIE BURRIS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 503 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 504
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5532   DAWN MARIE GARRETT                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5533   DAWN MARIE ORTIZ-LEGG                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5534   DAWN MEADERS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5535   DAWN RENEE REEVES-BRISKY                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5536   DAWN Y ISHISAKI                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5537   DAWNDEE WEBSTER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5538   DAWNYEL ISLER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5539   DAWSON MERRILL                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5540   DAYLAN POWELL                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5541   DAYNA ALLIENE HEBERLEIN                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5542   DAYNA ALPINE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 504 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 505
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5543   DAYNA WILLIAMS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5544   DAYTON SAI KWONG MAR WONG                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5545   DEAN ALLEN JOHNSON JR.                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5546   DEAN ALLEN NOVOTNY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5547   DEAN ANTHONY BORG                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5548   DEAN ARTHUR GOSLIN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5549   DEAN DALMACIO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5550   DEAN FRANK HOUSE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5551   DEAN GEORGE PETROPOULOS                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5552   DEAN H RUPPRECHT                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5553   DEAN HAROLD OVERLAND                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 505 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 506
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5554   DEAN J. KOLNES                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5555   DEAN JACOB CHURCHWELL                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5556   DEAN KRUEGER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5557   DEAN KUNESH                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5558   DEAN LINVILLE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5559   DEAN M BROWN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5560   DEAN M HOWARD                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5561   DEAN MICHAEL MCMILLIN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5562   DEAN MICHAEL SCHMITZ                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5563   DEAN OLIVER MCFARREN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5564   DEAN PATRICK HEGARTY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 506 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 507
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5565   DEAN RUSSELL BELL                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5566   DEAN SIGURDSON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5567   DEAN SMITH                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5568   DEAN STEVEN KNEPPER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5569   DEAN THOMAS HALL                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5570   DEAN YACAR                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5571   DEANA GRADDY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5572   DEANA RICHTER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5573   DEANNA C TOY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5574   DEANNA FELICE SISTE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONTRERAS
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.5575   DEANNA FREDERICKSON PARSLEY                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 507 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 508
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5576   DEANNA GONZALES-BALDYGA                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5577   DEANNA L. ZANE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5578   DEANNA M LYNCH                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5579   DEANNA OTERO                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5580   DEANNA P FABRIS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5581   DEANNA RODRIGUEZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5582   DEANNA WILLIAMS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5583   DEANNE LYNN MACALUSO                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5584   DEBABRATA GHOSH                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5585   DEBASHISH DEY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5586   DEBBIE A KOLLMAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 508 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 509
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5587   DEBBIE BITTICK                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5588   DEBBIE CHOW                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5589   DEBBIE EASTERBROOKS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5590   DEBBIE EVON GILLIAM                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5591   DEBBIE GARNER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5592   DEBBIE KIM SERIO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5593   DEBBIE L KNISLEY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5594   DEBBIE L MIERKE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5595   DEBBIE M GARCIA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5596   DEBBIE MARIE STONE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5597   DEBBIE SABO WHISENHUNT                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 509 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 510
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5598   DEBBIE WANG                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5599   DEBBY MARIE PEREZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5600   DEBERA KIMMEY REYES                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5601   DEBERA LEE JACKSON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5602   DEBORAH A MCGOWAN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5603   DEBORAH ANN SMITH                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5604   DEBORAH B BOLDEN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5605   DEBORAH FERRARO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5606   DEBORAH HUNTER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5607   DEBORAH IVY SEVILLA AGUSTIN                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5608   DEBORAH J BERATLIS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 510 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 511
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5609   DEBORAH J KERRIGAN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5610   DEBORAH K KWOK                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5611   DEBORAH K LANDUCCI                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5612   DEBORAH L TROWBRIDGE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5613   DEBORAH LEE DISBROW                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5614   DEBORAH LEE WAYLAND                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5615   DEBORAH LYN ATTAWAY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5616   DEBORAH LYNN HARPER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5617   DEBORAH LYNN WHITAKER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5618   DEBORAH MCNALLY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5619   DEBORAH NANCY GORDILLO                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 511 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 512
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5620   DEBORAH PERNES                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5621   DEBORAH PIOVAN WYATT                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5622   DEBORAH RANDOLPH                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5623   DEBORAH ROSE-CALILAN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5624   DEBORAH T AFFONSA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5625   DEBORAH W POWELL                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5626   DEBORAH WALSH                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5627   DEBORRAH ANN NG                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5628   DEBORRAH HERNANDEZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5629   DEBRA A FECHTER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5630   DEBRA A HARRIGAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 512 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 513
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5631   DEBRA A WALKER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5632   DEBRA ANN MCCAFFREY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5633   DEBRA ANN MCKENZIE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5634   DEBRA CARMODY-POON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5635   DEBRA D STANLEY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5636   DEBRA JEAN ASIA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5637   DEBRA JEAN GRAF                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5638   DEBRA JOANN WELLS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5639   DEBRA KAY GARCIA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5640   DEBRA LOUISE CREE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5641   DEBRA LYN HAWK                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 513 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 514
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5642   DEBRA M. SCALES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5643   DEBRA MARIE SMITH                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5644   DEBRA RENEE ALLEN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5645   DEBRA ROBERTSON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5646   DEBRA RUIZ                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5647   DEBRA SUE RASMUSSEN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5648   DEBRA WILSON                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5649   DEBRA YVONNE JOHNSON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5650   DEBRINA LEE GENTRY-KINGSTON                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5651   DECLAN KENNA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5652   DEDRIC LEBLANC                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 514 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 515
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5653   DEENA A AVALOS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5654   DEIDRE CIMINO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5655   DEIRDRE M WALKE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5656   DEJA M ANDERSON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5657   DEL GERALD RHODES                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5658   DEL GONSALES                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5659   DELA WEEKS MORRIS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5660   DELANEY ANNE ALSTON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5661   DELBERT CIPRIANO AZEVEDO                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5662   DELENA J ROAN-MONTGOMERY                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5663   DELEON ROJAS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 515 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 516
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5664   DELIA AGUILAR                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5665   DELIA GUEVARA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5666   DELICIA BLOYER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5667   DELILA TALENT                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5668   DELILAH RODRIGUEZ GILLIO                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5669   DELINA DAVIS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5670   DELMA F RODRIGUEZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5671   DELOREAN DIXON SR.                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5672   DELORES DENISE GARCIA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5673   DELORES L MARTIN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5674   DELVIN FRANK                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 516 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 517
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5675   DELVIN L CARTER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5676   DEMAR LEVON MOORE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5677   DEMARIE DIZON WEBER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5678   DEMARIO HAMMOND                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5679   DEMETRIO M AGUIAR                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5680   DEMETRIUS ANDREWS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5681   DEMETRIUS WILLIAMS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5682   DEMOND JABBAR THOMAS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5683   DENA MARIE PERALES-ALCAZAR                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5684   DENE CHERIE ESTES                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5685   DENETTE WHITMER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 517 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 518
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5686   DENIECE RENEE RIVERA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5687   DENILYN CADAVONA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5688   DENIQUA GLASPER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5689   DENIS JAMES PIETERSHANSKI                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5690   DENISE A DEGROOT                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5691   DENISE A NEWTON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5692   DENISE A NIKOLOFF                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5693   DENISE A. DAVIS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5694   DENISE AMARO                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5695   DENISE ANGELA EVANS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5696   DENISE ANN BARRAGAN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 518 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 519
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5697   DENISE ANN DOMINGUEZ                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5698   DENISE ANN GUARAGLIA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5699   DENISE AVON DILLON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5700   DENISE C ALEXANDER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5701   DENISE C MOONEY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5702   DENISE CHAN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5703   DENISE CHIU                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5704   DENISE CONCELLO BASQUE                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5705   DENISE COX                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5706   DENISE FINK                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5707   DENISE FLOYD                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 519 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 520
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5708   DENISE J. CONWAY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5709   DENISE JAMES                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5710   DENISE JAQUEZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5711   DENISE K PHILLIPS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5712   DENISE KEAR                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5713   DENISE LEPPO                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5714   DENISE MARIE BROOKS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5715   DENISE MARY O'NEILL                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5716   DENISE MCDOWELL                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5717   DENISE MONICA LEE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5718   DENISE ORTIZ                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 520 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 521
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5719   DENISE RENE HOSE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5720   DENISE RENEE YOUNG                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5721   DENISE RYDMAN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5722   DENISE SUSAN LEE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5723   DENISE TING LEE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5724   DENISE TSOI MELIKIAN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5725   DENISE VERDUZCO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5726   DENISE YORK                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5727   DENISSE GUTIERREZ GARCIA                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5728   DENNIS ALEXANDER MARTINEZ                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5729   DENNIS ALLAN PIERCE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 521 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 522
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5730   DENNIS BAKER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5731   DENNIS BLAIR BEN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5732   DENNIS BRYAN PETERSEN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5733   DENNIS C WALES                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5734   DENNIS CHEE LEE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5735   DENNIS CRAIG ROMERO                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5736   DENNIS CRONOMIZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5737   DENNIS D WILLIAMS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5738   DENNIS DALE WIEDMANN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5739   DENNIS DANIEL URRUTIA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5740   DENNIS DILLON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 522 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 523
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5741   DENNIS FIVELLA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5742   DENNIS G MUTULO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5743   DENNIS GEE                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5744   DENNIS GENE THOMPSON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5745   DENNIS HILLMAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5746   DENNIS J CARDIN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5747   DENNIS J CHARLTON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5748   DENNIS J FINNEGAN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5749   DENNIS K LIBBY JR.                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5750   DENNIS KEANE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5751   DENNIS KEITH RILEY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 523 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 524
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5752   DENNIS KENT HAMMOND                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5753   DENNIS KIEFFER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5754   DENNIS KONG                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5755   DENNIS KULIGIN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5756   DENNIS KWAN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5757   DENNIS LEE CLARK                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5758   DENNIS LEE LEIDIG                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5759   DENNIS LEE MARSHALL                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5760   DENNIS LEROY GEE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5761   DENNIS LEYVA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5762   DENNIS MACALEESE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 524 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 525
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5763   DENNIS MARK PANOO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5764   DENNIS MARK SALAIZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5765   DENNIS MCDONALD                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5766   DENNIS MICHAEL ARMSTRONG                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5767   DENNIS MICHAEL DEMARTINI                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5768   DENNIS MICHAEL MCBEE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5769   DENNIS P BARATY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5770   DENNIS P GARCIA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5771   DENNIS PLACE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5772   DENNIS R LARKIN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5773   DENNIS R MCCORD                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 525 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 526
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5774   DENNIS RAYMOND HAENNELT                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5775   DENNIS RIVERS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5776   DENNIS ROBERT BLOMQUIST                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5777   DENNIS ROGER BASSETT                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5778   DENNIS SHAY ABRAHAM JR.                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5779   DENNIS SIKES                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5780   DENNIS STEPHEN CRADDOCK JR.                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5781   DENNIS T DYSTHE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5782   DENNIS THOMAS GOULDING                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5783   DENNIS VAN METER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5784   DENNIS W. BOYLES                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 526 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 527
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5785   DENNIS WAYNE KEENER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5786   DENNIS WINDLE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5787   DENNIS WONJOON PARQUE                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5788   DENNY PRESLEY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5789   DENVER L GLASS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5790   DEOGRACIAS PUNZALAN REYES                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5791   DEONTRA WOODS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5792   DER VANG                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5793   DERECK CHARLES STAGGS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5794   DEREK ANTON MIKLAUS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5795   DEREK BENJAMIN SYBESMA                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 527 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 528
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5796   DEREK BOOGAARD                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5797   DEREK CAMERON FRIESEN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5798   DEREK CHANDLER KENT                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5799   DEREK DESKINS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5800   DEREK DUNCAN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5801   DEREK E STRAIN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5802   DEREK FLETCHER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5803   DEREK GRANT DAVIS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5804   DEREK HANSEN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5805   DEREK HAYES HOLT                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5806   DEREK HENRY SCHMIDT                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 528 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 529
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5807   DEREK HIEMFORTH                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5808   DEREK J NUNES                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5809   DEREK J. CEDARS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5810   DEREK JEFFREY BROWN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5811   DEREK JOHN NAIPO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5812   DEREK JOSEPH HARMS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5813   DEREK M WILBURN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5814   DEREK MATTHEW DYSTHE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5815   DEREK MCNEILL                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5816   DEREK MEISENHELDER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5817   DEREK MICHAEL CLIFFORD                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 529 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 530
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5818   DEREK MICHAEL WHITE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5819   DEREK MILLER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5820   DEREK MOLINA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5821   DEREK N PERIO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5822   DEREK NEUFELD                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5823   DEREK R LEONARD                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5824   DEREK RAY DUNCAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5825   DEREK RIES                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5826   DEREK SHELDON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5827   DEREK STEPHEN ROBINSON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5828   DEREK TROY CAHOON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 530 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 531
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5829   DEREK W BUCKNER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5830   DEREK WALLACE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5831   DEREK WILLIAM MARSHALL GRAY                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5832   DERICK MASSINGHAM                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5833   DERRICK ALEXANDER CHAN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5834   DERRICK ALLEN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5835   DERRICK ALLEN CUNNINGHAM                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5836   DERRICK ANTHONY BERUMEN                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5837   DERRICK CHAU NGUYEN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5838   DERRICK DAVENPORT                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5839   DERRICK DEWAYNE CLEARY                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 531 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 532
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5840   DERRICK GLENN BRACY JR.                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5841   DERRICK J HALLUM                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5842   DERRICK JESS AGUILAR II                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5843   DERRICK KYLE MARTINEZ                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5844   DERRICK M. FISET                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5845   DERRICK MAYNARD                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5846   DERRICK RYAN MORRIS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5847   DERRICK SCOTT MAR                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5848   DERRICK SUTHERLAND                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5849   DERRICK TROY HEMINGWAY                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5850   DERRICK VICTA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 532 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 533
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5851   DERRICK ZIMMER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5852   DESEAN ROBERT BLACKWELL                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5853   DESHDEEP S. TAKHAR                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5854   DESIREE ESPARZA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5855   DESIREE ESQUILIN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5856   DESIREE HOANG INOUYE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5857   DESIREE HUDGINS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5858   DESIREE LAVERN AVERY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5859   DESIREE LEE MIRANDA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5860   DESIREE M NEIRA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5861   DESIREE VELAZQUEZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 533 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 534
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5862   DESMOND FOX                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5863   DESTINY BROOKE PELLO                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5864   DESTINY DEVINE ELSTON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         QUINONEZ
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.5865   DETRA CAMEL EINING                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5866   DETRIA SANDERS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5867   DETRINA FALETOGO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5868   DEVANTE WILLIAM MICHAEL                     VARIOUS                                        UNDETERMINED UNDETERMINED
         BUSHEY
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.5869   DEVENDRA SINGH                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5870   DEVIKA PANT                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5871   DEVIN ALEXANDER HOLMAN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5872   DEVIN DWAYNE HODGES                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 534 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 535
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5873   DEVIN G HIGGINS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5874   DEVIN H SPALDING                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5875   DEVIN JAMES HINEGARDNER                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5876   DEVIN LLOYD STANDLEY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5877   DEVIN MICHEAL WOSKOSKI                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5878   DEVIN O'CONNELL                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5879   DEVIN RUSSELL                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5880   DEVIN WYLIE MCMAHON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5881   DEVNEY A SCHENDORF                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5882   DE'VON CURTIS EDWARDS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5883   DEVON D. MADSON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 535 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 536
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5884   DEVON GARRETT RIEB                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5885   DEVON VERONICA EVELYN YATES                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5886   DEVRIM ESEN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5887   DEWEY CALVIN DAY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5888   DEWEY LAMAR DUPLISSEY                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5889   DEXTER BIRD                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5890   DEXTER BURNS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5891   DEZIREE VALDEZ MERCADO                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5892   DIALLO BUCK                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5893   DIANA A MONTGOMERY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5894   DIANA ALVAREZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 536 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 537
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5895   DIANA AYRAPETYAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5896   DIANA BORJON                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5897   DIANA BRICKNELL                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5898   DIANA C. MEJIA-CHARTRAND                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5899   DIANA CUESTA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5900   DIANA FERNANDEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5901   DIANA GRAHAM                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5902   DIANA ISABEL DE LA ROSA                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5903   DIANA JOHNSON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5904   DIANA K ABINANTE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5905   DIANA K VANDUZER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 537 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 538
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5906   DIANA KRISTINA TURK                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5907   DIANA L HAYDEN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5908   DIANA L HONG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5909   DIANA L MARTINEZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5910   DIANA L SIMONS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5911   DIANA LAUREN HAIRRELL                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5912   DIANA LEAH BOCKOWSKI                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5913   DIANA LEE                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5914   DIANA LEONE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5915   DIANA LI                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5916   DIANA LYNN HERR                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 538 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 539
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5917   DIANA LYNN MUNOZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5918   DIANA LYNN OLSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5919   DIANA LYNN ZIGLAR                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5920   DIANA M ALANIS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5921   DIANA MARIE FURMAN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5922   DIANA MARIE JAUREGUI                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5923   DIANA MARIE RAQUEL                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5924   DIANA MCMASTER-RUCH                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5925   DIANA NG                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5926   DIANA OCHOA HOLBAK                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5927   DIANA PEARL POLLAYIL                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 539 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 540
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5928   DIANA RENEE BOWMAN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5929   DIANA REYES                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5930   DIANA SANCHEZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5931   DIANA VALDOVINOS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5932   DIANA YANG-MANZANA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5933   DIANE B JOHNSON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5934   DIANE CHRISTINE MACIEL                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5935   DIANE ELIZABETH SAVERIEN                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5936   DIANE GARCIA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5937   DIANE HALSELL-BURTON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5938   DIANE HERMAN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 540 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 541
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5939   DIANE J HUEY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5940   DIANE JEANETTE CRAWFORD                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5941   DIANE JEANINE HARRIS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5942   DIANE L. SERDA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5943   DIANE LA                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5944   DIANE LAVERNE MAHER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5945   DIANE M LUKE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5946   DIANE M MCLAUGHLIN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5947   DIANE M MORGAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5948   DIANE M SMYTH-GARNER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5949   DIANE M THURMAN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 541 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 542
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5950   DIANE MA                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5951   DIANE MARIE KENNEDY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5952   DIANE MARIE RIDER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5953   DIANE MASON                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5954   DIANE MENA                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5955   DIANE MONIQUE MORALES                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5956   DIANE ORYALL                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5957   DIANE RENEE VASQUEZ                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5958   DIANE REYES LACSON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5959   DIANE SUE TATU                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5960   DIANNA KAY JARAMILLO                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 542 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 543
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5961   DIANNA LEA IMPERIAL                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5962   DIANNA MARIE SUTHERLAND                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5963   DIANNE E. SWIMMER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5964   DIANNE G CARVAJAL                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5965   DIANNE G HANSEN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5966   DIANNE LOUISE MCFADDEN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5967   DIANNE M MADIGAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5968   DIANNE MERRILL WEST                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5969   DICK YUN POO WONG                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5970   DICKIE LEE MARTIN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5971   DICKSON C UFOMBAH                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 543 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 544
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5972   DICTINIO FUCANAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5973   DIE JIN                                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5974   DIEGO ALFARO                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5975   DIEGO DANIEL CERDA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5976   DIEGO JONATHAN SCOVER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5977   DIEUTHU NGUYEN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5978   DILARA S MUFTUOGLU                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5979   DILIA GONZALES                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5980   DILLON ALEXANDER OWENS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5981   DIMITRE DANKOV IVANOV                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5982   DIMITRI SANTIAGO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 544 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 545
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5983   DINA ARELLANES                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5984   DINA CHAVEZ                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5985   DINA DE BROCK                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5986   DINA L BRAZIL                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5987   DINA L KOZAK                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5988   DINA MINYON                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5989   DINDO ANICO                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5990   DINDO DALENA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5991   DINO A PECORARO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5992   DINO LAWRENCE LAPID DEL                     VARIOUS                                        UNDETERMINED UNDETERMINED
         ROSARIO
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.5993   DINO PAUL CARPINO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 545 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 546
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.5994   DINO RESCINA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5995   DINYAR BEHRAM MISTRY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5996   DION OLIVAS                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5997   DIONICIO R MARTINEZ                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5998   DIONNE ADAMS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.5999   DIONNE BUNEGNAL MILLS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6000   DIONNE JONES-KEETON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6001   DIONYSIA MITCHELL                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6002   DIONYSIOS PETTAS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6003   DIPTIBEN DESAI                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6004   DIRK AYALA                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 546 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 547
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6005   DIRK E FORRETTE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6006   DIRK H KOOPS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6007   DIRK J. UNGERSMA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6008   DITANION PUMPHREY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6009   DIVESH JOSHI                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6010   DIVINE GRACE P BRIONES                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6011   DIVYA GOPALPET                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6012   DIVYA RAMAN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6013   DJEDEFRE LLANDA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6014   DMITRI JAROCKI                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6015   DMITRIY GOMENYUK                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 547 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 548
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6016   DOLI J LEE                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6017   DOLORES G MADRID                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6018   DOLORES GERARDO HARRINGTON                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6019   DOLORES GUEVARA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6020   DOLORES LOTITO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6021   DOLORES REDDICKS-LUCKETT                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6022   DOMECQ B RIVERA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6023   DOMENIC ANTHONY RUGGIERO                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6024   DOMINADOR G MARUCUT                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6025   DOMINADOR T VILLANUEVA JR.                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6026   DOMINAY LOVE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 548 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 549
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6027   DOMINGO U COSINO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6028   DOMINIC ANDREW OLGUIN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6029   DOMINIC DAVID ABENOJA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6030   DOMINIC HUCK                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6031   DOMINIC PROPERZIO LATTANZI                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6032   DOMINIC RAYMOND OTHART                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6033   DOMINIC REYES                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6034   DOMINIC SETH ESPINOSA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6035   DOMINICK EDWARD                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CAMPODONICO
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.6036   DOMINICK LAWRENCE MORATTI                   VARIOUS                                        UNDETERMINED UNDETERMINED
         JR.
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.6037   DOMINIK RUSTY LEVEN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 549 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 550
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6038   DOMINIQUE ERDOZAINCY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6039   DOMINIQUE MERCEDES LEWIS                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6040   DOMINQUE ROMINE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6041   DON A. GRIFFIN JR.                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6042   DON D BIRK                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6043   DON DEL ZOMPO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6044   DON DOUGLAS BARKER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6045   DON ERIC CANO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6046   DON FRANKLIN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6047   DON J LLEWELLYN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6048   DON KEITH MITCHELL                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 550 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 551
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6049   DON KENNETH JACKURA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6050   DON M TRINIDAD                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6051   DON M. FRANKLIN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6052   DON MILLER                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6053   DON RAY PARKER II                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6054   DON RICHARD SMITH                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6055   DON ROGER GARNETT                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6056   DON VALERIO DIZON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6057   DON WAYNE WOOLRIDGE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6058   DONABELLE DIONISIO BAYSA                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6059   DONALD A BERGERON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 551 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 552
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6060   DONALD A OLIVEIRA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6061   DONALD ADAMS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6062   DONALD ALBERT POMI                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6063   DONALD ALLEN SILVEIRA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6064   DONALD ANDRE GRIFFIN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6065   DONALD ANDREW HARDIN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6066   DONALD B VETTER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6067   DONALD BAPTISTA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6068   DONALD BOWEN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6069   DONALD BROWN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6070   DONALD C LAURIE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 552 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 553
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6071   DONALD C TRIPLETT                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6072   DONALD CLARK                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6073   DONALD CRAIG SMITH                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6074   DONALD CUSHING                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6075   DONALD D HENDRICKS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6076   DONALD E BURNS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6077   DONALD EDWARD GRAHAM                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6078   DONALD ELLIS PIERCE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6079   DONALD FINKES JR.                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6080   DONALD FOLEY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6081   DONALD FRANCIS BOYCE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 553 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 554
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6082   DONALD GARCIA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6083   DONALD GENE FRISBIE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6084   DONALD GENE SECREST                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6085   DONALD H CROSS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6086   DONALD HOWERTON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6087   DONALD J BARKER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6088   DONALD J CLARK                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6089   DONALD J DOYLE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6090   DONALD J ROBINSON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6091   DONALD JAMES HALL                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6092   DONALD JAY DILLEY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 554 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 555
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6093   DONALD JEROME WASHINGTON                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6094   DONALD JONES                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6095   DONALD JOSEPH BINGER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6096   DONALD JOSEPH CAMPIOTTI                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6097   DONALD K. VAN ETTEN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6098   DONALD KENNEDY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6099   DONALD L DEL ROSARIO                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6100   DONALD L RAMOS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6101   DONALD L SLOCUM JR.                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6102   DONALD L STEWART                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6103   DONALD LEE BARTRAM                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 555 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 556
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6104   DONALD LEE COLLINS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6105   DONALD LEE DRAKE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6106   DONALD LEE HUMPHREY III                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6107   DONALD MARK HAINES JR.                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6108   DONALD MATTHEW PRESLEY                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6109   DONALD MICHAEL KELLERMAN                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6110   DONALD MYRON CARVER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6111   DONALD NATHAN DETWILER                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6112   DONALD NICHOLSON JR.                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6113   DONALD OTIS VENTRESCA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6114   DONALD P KEZAR                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 556 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 557
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6115   DONALD P LYONS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6116   DONALD PAUL WAMSLEY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6117   DONALD PHILIP SAVARD                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6118   DONALD R EDWARDS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6119   DONALD R FISCHER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6120   DONALD R GEETER JR.                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6121   DONALD R LEE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6122   DONALD R PARKER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6123   DONALD R SWEET JR.                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6124   DONALD R TOWNSEND                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6125   DONALD RAY ANDREWS JR.                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 557 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 558
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6126   DONALD RAY CRANE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6127   DONALD RAY NUTT                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6128   DONALD RAY OSBURN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6129   DONALD RAY ROBINSON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6130   DONALD RAY ROGERS II                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6131   DONALD RICHARD HAAS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6132   DONALD SCOTT SANCHEZ                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6133   DONALD SHEARER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6134   DONALD STEVEN COOLEY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6135   DONALD TERRY HISER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6136   DONALD V VARGAS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 558 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 559
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6137   DONALD VICTOR KERN JR.                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6138   DONALD W HARRIS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6139   DONALD W KENNEDY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6140   DONALD W MATUSKA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6141   DONALD WAYNE COX                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6142   DONALD WAYNE RUTHERFORD                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6143   DONALD WEBER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6144   DONAVON HOLLAND                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6145   DONCHELE SOPER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6146   DONNA A GOULTAS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6147   DONNA A NEUBURGER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 559 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 560
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6148   DONNA ANN FONG                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6149   DONNA BELLE MARTINEZ                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6150   DONNA BROOKS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6151   DONNA CAROLE LEATHERMAN                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6152   DONNA CHOW DURAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6153   DONNA CHRISTINE TRUJILLO                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6154   DONNA DE SOUZA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6155   DONNA FAYE PARLEY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6156   DONNA FONG                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6157   DONNA H THOMAS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6158   DONNA IRWIN KAHLER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 560 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 561
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6159   DONNA J WON                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6160   DONNA JEAN BASLEE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6161   DONNA LAU BROOKS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6162   DONNA LEANN THURMAN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6163   DONNA LOUISE BARRY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6164   DONNA M ALLEN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6165   DONNA M CAMPOS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6166   DONNA M GOODWIN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6167   DONNA MAE MURGATROYD                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6168   DONNA MARIE JUSTICE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6169   DONNA MARIE KOVACH                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 561 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 562
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6170   DONNA MARIE TILLIS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6171   DONNA P TONG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6172   DONNA PONTRELLO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6173   DONNA WELLS                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6174   DONNELLE JERRICK WONG                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6175   DONNIE DAVIS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6176   DONNIE L LANDINGHAM                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6177   DONNIE OKRY                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6178   DONNY ALLEN FRIEMOTH                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6179   DONNY GENE NEGRANZA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6180   DONOVAN DANIEL TRAVIS ODLE                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 562 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 563
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6181   DONOVAN ERIC RUPP                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6182   DONOVAN FRANCIS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         NIEDERLANDER
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.6183   DONOVAN KAMAL REEDER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6184   DONOVAN R PLACENCIA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6185   DONOVAN SPEAKS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6186   DONOVON FULGENCIO LIDEROS                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6187   DONTEL THOMAS BRADLEY                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6188   DONYALE DAVIS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6189   DORA CELESTE VIGIL                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6190   DORA E. SOLIS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6191   DORA M COELHO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 563 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 564
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6192   DORA MITZI CHOY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6193   DORA PONCE                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6194   DOREEN DOLORES MONDRAGON                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6195   DOREEN L CHINN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6196   DOREEN MARTINEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6197   DOREEN ROCHELLE CARUTH                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6198   DOREEN SHEILA BYNDLOSS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6199   DORENE SOE                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6200   DORIAN LAMAR OGANS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6201   DORIS CHRISTENSEN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6202   DORIS DAY WILSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 564 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 565
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6203   DORISTA I WILSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6204   DORLENE M ALVARADO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6205   DORNALYN YAMADA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6206   DOROTHY GIN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6207   DOUA XIONG                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6208   DOUG A BOUNDS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6209   DOUG A JARMER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6210   DOUG BANKS                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6211   DOUG C FLETCHER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6212   DOUG EDWARDS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6213   DOUG FLINT                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 565 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 566
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6214   DOUG JAMES WEIHNACHT                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6215   DOUG JAY HATCHER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6216   DOUG LEMLEY                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6217   DOUG LOPES                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6218   DOUG M SCOTT                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6219   DOUG QUIRAM                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6220   DOUG WISMAN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6221   DOUGLAS A DIAZ SR.                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6222   DOUGLAS A ELFORD                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6223   DOUGLAS A WALKER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6224   DOUGLAS A WEAVER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 566 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 567
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6225   DOUGLAS A. CARRILLO                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6226   DOUGLAS ALAN DIEBNER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6227   DOUGLAS ALLEN CANNELL                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6228   DOUGLAS ALLEN WUKASINOVICH                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6229   DOUGLAS B GAITHER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6230   DOUGLAS COLE III                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6231   DOUGLAS CRYER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6232   DOUGLAS DAKIN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6233   DOUGLAS DAVID GREEN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6234   DOUGLAS DAWSON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6235   DOUGLAS E GIROUARD                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 567 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 568
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6236   DOUGLAS E JAHNS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6237   DOUGLAS EDWARD WILD                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6238   DOUGLAS EUGENE GROSSMAN                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6239   DOUGLAS FARRELL BRAWLEY                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6240   DOUGLAS G DANIELS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6241   DOUGLAS G WELCH                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6242   DOUGLAS GEORGE MCPHERSON                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6243   DOUGLAS GORDON ANDERSON                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6244   DOUGLAS H KIM                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6245   DOUGLAS HUMMEL V                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6246   DOUGLAS J SHANK                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 568 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 569
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6247   DOUGLAS JAMES BOLSOVER JR.                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6248   DOUGLAS JAMES VANCAMP                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6249   DOUGLAS JON HOUGH                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6250   DOUGLAS JONATHAN SANDERS                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6251   DOUGLAS JOSHUA DURBIN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6252   DOUGLAS KENNETH PAZDAN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6253   DOUGLAS KRUPENS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6254   DOUGLAS L MAYNE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6255   DOUGLAS LEE TURMAN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6256   DOUGLAS LEON JOHNSON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6257   DOUGLAS LOWELL VAN ESS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 569 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 570
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6258   DOUGLAS MANGILI                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6259   DOUGLAS MIN HUI LIANG                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6260   DOUGLAS P SNYDER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6261   DOUGLAS PARK                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6262   DOUGLAS R. COSTA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6263   DOUGLAS RANDALL CHENEY                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6264   DOUGLAS RAY JOHNSON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6265   DOUGLAS RAYMOND CECCHI                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6266   DOUGLAS RUSSELL HOWARD                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6267   DOUGLAS SCOTT WRIGHT                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6268   DOUGLAS STOWELL V                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 570 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 571
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6269   DOUGLAS SUTTER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6270   DOUGLAS T WILLIS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6271   DOUGLAS THOMAS PEDERSEN                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6272   DOUGLAS WAYNE FISHER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6273   DOUGLAS WILLIAM RODERICK                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6274   DOUGLASS E. QUALLS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6275   DOYLE RICHARD QUINN IV                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6276   DRAKE CLEMENT                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6277   DRAKE LYNN ENOX                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6278   DREW CHRISTOPHER HOSKIN                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6279   DREW CODY                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 571 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 572
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6280   DREW D PETERSEN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6281   DREW FITZGERALD                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6282   DREW ROBERT HERMAN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6283   DREW S. SHILLING                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6284   DRU RILEY CLARK                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6285   DU VAN NGUYEN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6286   DUANE A MOORE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6287   DUANE DALE ANDRADE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6288   DUANE J MICHELS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6289   DUANE MOULTON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6290   DUANE ROY MARLER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 572 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 573
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6291   DUANE THOMAS BAKER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6292   DUANGDUEN CHANGPHAN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6293   DULCE F RAMOS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6294   DUNCAN GREGORY DRUMMOND                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6295   DUNG HA                                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6296   DUNG LE                                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6297   DUNG T TRANG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6298   DUNG XUONG LA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6299   DUONG DINH TRUONG                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6300   DUONG MINH NGUYEN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6301   DUPURE E VICENTE JR.                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 573 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 574
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6302   DURAND CARTER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6303   DURREL JACKSON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6304   DURRIEL KERR                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6305   DUSTIN A HAUG                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6306   DUSTIN A TRIMBLE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6307   DUSTIN ANDREW GRANT                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6308   DUSTIN ARMSTRONG MOORE                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6309   DUSTIN AUGUST WEBER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6310   DUSTIN B ELEY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6311   DUSTIN BROWN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6312   DUSTIN BUSHMAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 574 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 575
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6313   DUSTIN C. CHAPPEL                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6314   DUSTIN CHAPMAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6315   DUSTIN CONRAD ROVELLA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6316   DUSTIN DARREN DUNZWEILER                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6317   DUSTIN DAVID DOCKSTADER                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6318   DUSTIN DAVIS LAUB                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6319   DUSTIN EDWARD KNUTSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6320   DUSTIN ELIOTT VOLZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6321   DUSTIN GERARDO HERRERA                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6322   DUSTIN HENRY MARAVIOV                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6323   DUSTIN HENRY WYLAND                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 575 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 576
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6324   DUSTIN JAMES O'NEILL                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6325   DUSTIN JAY EGGLESTON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6326   DUSTIN JESKE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6327   DUSTIN JOSEPH LUCERO                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6328   DUSTIN K BYLUND                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6329   DUSTIN KELLEY JAMES                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6330   DUSTIN KEVIN BAKER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6331   DUSTIN L MILLS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6332   DUSTIN L. YANCEY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6333   DUSTIN LAYUGAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6334   DUSTIN LOUIS COVERT                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 576 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 577
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6335   DUSTIN MARK CURRY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6336   DUSTIN MATTHEW HALL                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6337   DUSTIN MATTHEW NICHOLAS                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6338   DUSTIN MICHAEL HANING                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6339   DUSTIN MICHAEL VINATIERI                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6340   DUSTIN NATHAN YORK                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6341   DUSTIN PERKINS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6342   DUSTIN PETER ARIETTA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6343   DUSTIN PLATT                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6344   DUSTIN POWELL                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6345   DUSTIN R ESPINOLA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 577 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 578
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6346   DUSTIN R HUCKABY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6347   DUSTIN REIS                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6348   DUSTIN REMICK                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6349   DUSTIN RICHARD DEBIEN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6350   DUSTIN ROLAND HILL                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6351   DUSTIN SCHULTZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6352   DUSTIN SIMON                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6353   DUSTIN SOBOTTA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6354   DUSTIN SOUTHER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6355   DUSTIN STEWART DEAR                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6356   DUSTIN WAYNE ROCKSVOLD                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 578 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 579
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6357   DUSTIN WILLIAM CECCHI                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6358   DUSTIN YORK                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6359   DUSTY WILLIAM DOEDING                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6360   DUY LE                                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6361   DUYEN TUY PHAM                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6362   DWAINE SAINT MICHAEL TAYLOR                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6363   DWANE TAUILIILI                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6364   DWAYNE EMERSON STONE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6365   DWAYNE JEFFREY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6366   DWAYNE KELLEY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6367   DWAYNE LEMMOND                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 579 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 580
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6368   DWAYNE NOBREGA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6369   DWIGHT A. WALTON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6370   DWIGHT D WILLIAMS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6371   DWIGHT NUNES                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6372   DWIGHT SHAENRAYCE OCKERT                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6373   DWIGHT WHITNEY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6374   DYANA MARIE O'BRIEN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6375   DYKESSIA CHARLES                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6376   DYLAN BRANDON ROSS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6377   DYLAN BRIAN ENOCHS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6378   DYLAN COLE OPENSHAW                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 580 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 581
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6379   DYLAN DAVID TENNEY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6380   DYLAN GEORGE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6381   DYLAN GOTTFRIED                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6382   DYLAN JUSTICE MCFARLANE                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6383   DYLAN L KINCADE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6384   DYLAN L LARIMORE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6385   DYLAN M ROSE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6386   DYLAN PAUL FERNANDES                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6387   DYLAN R. WRIGHT                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6388   DYLAN THOMAS BARNARD                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6389   DYLAN THOMAS FARRIS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 581 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 582
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6390   DYLAN THOMAS MAXWELL                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6391   DZUNG NGUYEN DEL FIERRO                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6392   E BRYAN STEELE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6393   EAMON O'DRISCOLL                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6394   EAN CASSEM CHARLES                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6395   EAN COLLINS                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6396   EANNA SARAH                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6397   EARL ANTHONY FOWLER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6398   EARL GIFFIN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6399   EARL HAMPTON                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6400   EARL STONE BAUER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 582 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 583
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6401   EARLE S DAVIS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6402   EARNEST DUANE BINKNEY                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6403   EASAR FORGHANY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6404   EBAN HAMDANI                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6405   EBEN T VON KOSS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6406   EBONI CHRISHELL NASH                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6407   ED D COMPANI                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6408   ED M BROWN                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6409   EDDIE B BILLET                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6410   EDDIE CARDENAS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6411   EDDIE COLLYER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 583 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 584
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6412   EDDIE EUGENE ANTHONY JR                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6413   EDDIE FLOYD MILLER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6414   EDDIE G SANTANA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6415   EDDIE GERANI                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6416   EDDIE LARANJO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6417   EDDIE LEE SCURRY III                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6418   EDDIE PONCE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6419   EDDIE RICH                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6420   EDDIE SPELLS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6421   EDDIE STEVE GARCIA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6422   EDDIE TORRES                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 584 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 585
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6423   EDDIE WILLIAMS JR.                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6424   EDDY KAI TAI VONG                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6425   EDDY MENDOZA JAQUEZ                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6426   EDEN ESTEP                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6427   EDEN JEFFREY MORGAN                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6428   EDGAR CORONA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6429   EDGAR GEE                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6430   EDGAR HUNALPU POLANCO                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6431   EDGAR LOUIS MONROE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6432   EDGAR MANDAP                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6433   EDGAR MANUEL GONZALEZ                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 585 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 586
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6434   EDGAR MORENO                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6435   EDGAR N LAZO                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6436   EDGAR NEPACENA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6437   EDGAR VALERIO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6438   EDGARDO EMMANUEL OCHOA                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6439   EDGARDO NOLASCO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6440   EDGARDO O ESPINOSA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6441   EDIE DE LA CRUZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6442   EDISON CRISTOBAL DE GUZMAN                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6443   EDITH WAN                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6444   EDITHA C ALVAREZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 586 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 587
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6445   EDLYN LOUIE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6446   EDMARK DELA RAMA LOPEZ                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6447   EDMOND ABANSADO PADRONES                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6448   EDMOND KIT WONG                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6449   EDMONDO CLYDE MORGAN JR.                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6450   EDMUND A. SINGLETON II                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6451   EDMUND FLYNN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6452   EDMUND LOUIE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6453   EDMUND OW                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6454   EDNA ANITA MORRIS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6455   EDNA HESS                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 587 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 588
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6456   EDREESE JOSEPH ARYANPOUR                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6457   EDRIC DIAZ                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6458   EDSEL BALAGTAS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6459   EDUARDO ALVARADO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6460   EDUARDO CESAR SANCHEZ                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6461   EDUARDO CHAVEZ-GAYTAN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6462   EDUARDO CORTEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6463   EDUARDO DUARTE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6464   EDUARDO ELENES                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6465   EDUARDO GONZALES JR.                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6466   EDUARDO HERNANDEZ DE LA                     VARIOUS                                        UNDETERMINED UNDETERMINED
         TORRE
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE


                                             Page 588 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 589
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6467   EDUARDO OCHOA DOMDOMA JR.                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6468   EDUARDO PENALOSA DE GUZMAN                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6469   EDUARDO PIMENTEL                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6470   EDUARDO RAMIREZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6471   EDUARDO SANTACRUZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6472   EDUARDO SUPLEMENTO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         GUERRERO
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.6473   EDUARDO ZERMENO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6474   EDWARD A BULL                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6475   EDWARD A DAVID                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6476   EDWARD A KEMP                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6477   EDWARD A SILVA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 589 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 590
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6478   EDWARD A THOMPSON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6479   EDWARD ADRIAN JEROME                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6480   EDWARD ALAN RILEY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6481   EDWARD ALAN STRACKE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6482   EDWARD ALANIS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6483   EDWARD ANTHONY GARCIA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6484   EDWARD ARBOGAST                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6485   EDWARD ARIAS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6486   EDWARD ARROYO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6487   EDWARD BARLIN YAP                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6488   EDWARD CABALZAR                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 590 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 591
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6489   EDWARD CANNOY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6490   EDWARD CHARLES LEE JR.                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6491   EDWARD CHENEY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6492   EDWARD CHERSICLA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6493   EDWARD CHESLAK                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6494   EDWARD D SHARP JR.                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6495   EDWARD DENSON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6496   EDWARD DOLAN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6497   EDWARD FLORES                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6498   EDWARD FONG WON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6499   EDWARD GLENN BETTS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 591 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 592
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6500   EDWARD GONZALES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6501   EDWARD GRINDROD JR.                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6502   EDWARD HANSON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6503   EDWARD HENRY GAMEZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6504   EDWARD HUGH POWELL                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6505   EDWARD I NORMAND                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6506   EDWARD J GAMBA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6507   EDWARD J MONTIEL                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6508   EDWARD J. ORTEGA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6509   EDWARD JAMES DOUGHERTY                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6510   EDWARD JARED EMERY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 592 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 593
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6511   EDWARD JASON AUDELO                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6512   EDWARD JAY MARSH                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6513   EDWARD JOHN HOOD                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6514   EDWARD JONATHAN VALERIO                     VARIOUS                                        UNDETERMINED UNDETERMINED
         DIZON
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.6515   EDWARD JORGE PEREZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6516   EDWARD JOSEPH VALENCIA                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6517   EDWARD K MCCLELLAN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6518   EDWARD L ESCLOVON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6519   EDWARD LAURIANO FERTUNA II                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6520   EDWARD LAWRENCE TAVARES II                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6521   EDWARD LEONARD SILVEIRA JR.                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 593 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 594
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6522   EDWARD M BEELER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6523   EDWARD M GATES                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6524   EDWARD MARTIN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6525   EDWARD MARTINEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6526   EDWARD MENDOZA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6527   EDWARD MEYER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6528   EDWARD MICHAEL WARDE II                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6529   EDWARD MIKAELE TAUASOSI                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6530   EDWARD N CULLOM                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6531   EDWARD NEIL BARRIOS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6532   EDWARD P GILLEN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 594 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 595
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6533   EDWARD PARROTT                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6534   EDWARD PERRY TALLEY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6535   EDWARD PETERSON III                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6536   EDWARD Q. SALVADOR                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6537   EDWARD QUIROZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6538   EDWARD R BROWN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6539   EDWARD R MARTIN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6540   EDWARD R. ENDRIGA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6541   EDWARD ROLAND BIANCHI                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6542   EDWARD ROY DOTSON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6543   EDWARD SARKISS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 595 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 596
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6544   EDWARD SHAWN ROCHA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6545   EDWARD TAINTOR                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6546   EDWARD THEODORE CALIBJO                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6547   EDWARD THORNTON SMITH IV                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6548   EDWARD VILHO TUOMALA II                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6549   EDWARD W DAVIDSON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6550   EDWARD W LOUIE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6551   EDWARD WEN-PIN HO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6552   EDWARD WILLIAM CHORJEL                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6553   EDWARD WILLIAM DEROSIER                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6554   EDWIN ALAN ANGELDONES                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 596 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 597
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6555   EDWIN B CHIN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6556   EDWIN B VANSPREW                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6557   EDWIN BERNARDO JOYA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6558   EDWIN BRINGAS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6559   EDWIN C MANLUCU                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6560   EDWIN DANIEL TAHLMAN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6561   EDWIN DE JESUS RESULEO                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6562   EDWIN JOHN LAWRENCE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6563   EDWIN MICHAEL HUESTIS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6564   EDWIN MORATAYA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6565   EDWIN ODENA LANUZA JR.                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 597 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 598
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6567   EDWIN RODRIGUEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6566   EDWIN RODRIGUEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6568   EDWIN ROY GREENE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6569   EDWIN SAMUEL SLOANE III                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6570   EDWIN T CHAN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6571   EDWIN THOMAS CUSTER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6572   EDWINA SAI                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6573   EFRAIN GARCIA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6574   EFRAIN NAVA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6575   EFRAINE MARQUEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6576   EFREN L JIMENEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 598 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 599
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6577   EFREN PENAFLOR                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6578   EHREN LYN HOFF                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6579   EHSAN MAHMOUDI                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6580   EIAN RUSSELL OWENS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6581   EILEEN ANN PARKER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6582   EILEEN CHAN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6583   EILEEN F COTRONEO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6584   EILEEN HAMPTON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6585   EILEEN KIYOMI KATAYAMA                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6586   EILEEN MARIE FISCHER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6587   EILEEN MARIE NAVARRO                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 599 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 600
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6588   EILEEN MISADOR PARDINI                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6589   EILEEN R HAMMOND                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6590   EILEEN SUGAI                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6591   EKIA THOMAS                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6592   ELADIO C CASTRO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6593   ELADIO G. CASTRO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6594   ELAINE ANCHETA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6595   ELAINE GONG                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6596   ELAINE GRATNEYESE-JACKSON                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6597   ELAINE HUEY                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6598   ELAINE JOY ASIS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 600 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 601
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6599   ELAINE L SILVERIA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6600   ELAINE ORTIZ                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6601   ELAINE REUSING                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6602   ELAINE ROXANNE STUPI                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6603   ELAINE YUEN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6604   ELAMEIN EISA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6605   ELANE ROBBINS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6606   ELARNIE DELA CRUZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6607   ELBA AGUIRRE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6608   ELCID ROJAS                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6609   ELEANOR DELA CRUZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 601 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 602
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6610   ELEANOR M. JAEGER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6611   ELEANOR MERCURIO DE GUZMAN                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6612   ELEANOR MIDORI ADACHI                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6613   ELEANOR TORREANO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6614   ELENA ARREOLA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6615   ELENA COLLINS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6616   ELENA ERI HARADA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6617   ELENA LITA ROBERTS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6618   ELENA LUCIA MARIA STOWE                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6619   ELENA M TRUJILLO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6620   ELENA PARINAS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 602 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 603
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6621   ELENA QUINTANA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6622   ELENA RAE MCLEMORE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6623   ELENA TUNG                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6624   ELENITA DONATO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6625   ELFEGO TRUJILLO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6626   ELGIN PETER MORETON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6627   ELI D ARAVE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6628   ELI G HADLEY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6629   ELI JOHN ROMAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6630   ELI VALERYEVICH RUD                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6631   ELIANA MARIE REVELS-FACKRELL                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 603 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 604
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6632   ELIAS HAYNES                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6633   ELIAS V. PANOS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6634   ELIAZAR ANTONIO PICHE                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6635   ELIEVETT MARIA MEZA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6636   ELIGAH F HUSBAND                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6637   ELIJAH DEVAUGHN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6638   ELIJAH J NEWTON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6639   ELIJAH PAYNE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6640   ELIJAH STONE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6641   ELINA LISA MCKENZIE-BORGE                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6642   ELISA A GUERRA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 604 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 605
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6643   ELISA BIANCA CLAYTON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6644   ELISA JANE BROSSARD                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6645   ELISA MARIE STONE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6646   ELISA MARTY                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6647   ELISABETH A CARRUTHERS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6648   ELISABETH BROKAW ROSSI                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6649   ELISABETH N HEARNE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6650   ELISABETH SUM                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6651   ELISHA EZERSKY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6652   ELISHA SIMPSON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6653   ELISSA HEMUS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 605 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 606
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6654   ELISSA POLLOCK                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6655   ELITA BALAJADIA SUAREZ                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6656   ELIZABETH A JOHNSON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6657   ELIZABETH A LEE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6658   ELIZABETH ANN BACON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6659   ELIZABETH ANN BUNGART                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6660   ELIZABETH ANN KNIGHT                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6661   ELIZABETH ANN RUIZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6662   ELIZABETH ANN SUAFOA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6663   ELIZABETH ANNE KAVA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6664   ELIZABETH ASHLEY YOUNG                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 606 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 607
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6665   ELIZABETH BYONG NIM MIN                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6666   ELIZABETH CASSETTI WHITMAN                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6667   ELIZABETH CHAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6668   ELIZABETH COLLIER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6669   ELIZABETH DARST PARRY                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6670   ELIZABETH DAWN GLADYS                       VARIOUS                                        UNDETERMINED UNDETERMINED
         KNACKSTEDT
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.6671   ELIZABETH DOMINGUEZ                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6672   ELIZABETH ELLEN FRIEDMAN                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6673   ELIZABETH ELLEN MATHARU                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6674   ELIZABETH ESPINOSA BAGAYGAY                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6675   ELIZABETH FINNEGAN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 607 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 608
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6676   ELIZABETH FOSTER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6677   ELIZABETH G FRANCO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6678   ELIZABETH HELEN STOUT                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6679   ELIZABETH HONGANH NGUYEN                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6680   ELIZABETH J MILLER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6681   ELIZABETH J PROCTOR                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6682   ELIZABETH K LOGAN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6683   ELIZABETH L CRAWFORD                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6684   ELIZABETH LEE MILUM                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6685   ELIZABETH LONG                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6686   ELIZABETH LUCAS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 608 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 609
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6687   ELIZABETH LUDTKE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6688   ELIZABETH M PALTER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6689   ELIZABETH MAININI                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6690   ELIZABETH MARGINA REYES                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6691   ELIZABETH MARTINEZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6692   ELIZABETH MELTON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6693   ELIZABETH MOTLEY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6694   ELIZABETH N. SANTOS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6695   ELIZABETH NAVARRO MONTOYA                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6696   ELIZABETH NICOLE PRITCHARD                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6697   ELIZABETH NUSHWAT                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 609 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 610
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6698   ELIZABETH O'CONNELL                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6699   ELIZABETH R YAJIMA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6700   ELIZABETH SARA GREATHOUSE                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6701   ELIZABETH SHANLEY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6702   ELIZABETH THAYER BROCKHOUSE                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6703   ELIZABETH W. CARDONE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6704   ELIZABETH WAI SUM WU                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6705   ELIZABETH ZULUETA-TALISAYAN                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6706   ELKIN ESCOBAR                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6707   ELLA PEREZ                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6708   ELLEN CONANT                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 610 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 611
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6709   ELLEN ELAINE RICHARDSON                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6710   ELLEN ESTHER ARSIC                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6711   ELLEN KATHLEEN BESSEE                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6712   ELLEN RECILE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6713   ELLERY S KLING                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6714   ELLIANA SPIEGEL                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6715   ELLIOT ALFRED JACOBSEN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6716   ELLIOTT THOMAS SEALS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6717   ELLIS J PENN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6718   ELLIS LEE JOHNSON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6719   ELLIS MAXWELL ERNST                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 611 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 612
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6720   ELLIS THORNTON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6721   ELLY O'DOHERTY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6722   ELLYN STEPHENSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6723   ELMANUEL R DELA CRUZ                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6724   ELMI ROBLE                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6725   ELMIRA HAJIAGHAZADEH MARANDI                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6726   ELOISA ABDALI ARIZAGA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6727   ELOISA ARENAS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6728   ELOISA LOYA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6729   ELOISA PANGINDIAN LOZANDE                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6730   ELOY BALDWIN VIDALES                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 612 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 613
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6731   ELOY CAVAZOS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6732   ELOY SALDIVAR                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6733   ELPINIKE PAPPOUS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6734   ELSA ANA PALMA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6735   ELSA FELIPE BALAGTAS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6736   ELSA Y. WONG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6737   ELTANALIA B KINARD                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6738   ELVA GONZALEZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6739   ELVEERA E. REBELLO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6740   ELVIRA ALEXANDROVNA HOWE                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6741   ELWOOD T. LAO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 613 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 614
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6742   ELYON ALBERT MOTU                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6743   EMA IMERAJ                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6744   EMAD GHOLAMI                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6745   EMANUEL ALEXANDRU ENE                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6746   EMANUEL GONZALEZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6747   EMANUEL L LANKFORD                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6748   EMELINE A SAMONTE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6749   EMERENCIANA CASTILLO NUNEZ                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6750   EMERSON MANZANO YAP                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6751   EMERY ALAN ELMQUIST                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6752   EMERY MARCEL YOUNG JR.                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 614 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 615
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6753   EMIL CHARLES JACOBS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6754   EMIL HAROLD BRUNDAGE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6755   EMILE WAYNE GONZALES                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6756   EMILI E SCAIEF                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6757   EMILIANO LLAMAS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6758   EMILIANO R DEL RIO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6759   EMILIO ALVAREZ SR.                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6760   EMILIO HOFILENA JR.                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6761   EMILIO NUNEZ                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6762   EMILIO ROCHA TAPIA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6763   EMILIO SANCHEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 615 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 616
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6764   EMILY ANN STEEN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6765   EMILY BARTMAN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6766   EMILY BURKE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6767   EMILY C BEHR                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6768   EMILY E. BROOKS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6769   EMILY ELIZABETH RENTERIA                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6770   EMILY GRACE PEARSON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6771   EMILY LANGE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6772   EMILY LI                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6773   EMILY MARIE MAIER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6774   EMILY ROSE MACPHERSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 616 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 617
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6775   EMILY THOMPSON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6776   EMILY VIRGINIA GARCIA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6777   EMILY WATSON                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6778   EMMA ELOISA CASTELLANOS                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6779   EMMA J JONES                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6780   EMMA JEAN DICKSON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6781   EMMA JO DOTY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6782   EMMA T RAMOS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6783   EMMANUEL HYPPOLITE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6784   EMMANUEL JOSE ESCALANTE                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6785   EMMANUEL LOPEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 617 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 618
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6786   EMMANUEL TEKLEAB BERHANE                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6787   EMMANUEL VENERACION                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6788   EMMETT JAMES CALVERT                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6789   EMMETT KING                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6790   EMMETT MACK HART                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6791   EMMI TARR                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6792   EMY GARCIA-FAGUNDES                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6793   ENDRALIN M TUNGOL                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6794   ENELIDA NUNEZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6795   ENES MUFTIC                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6796   ENG SEW AW                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 618 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 619
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6797   ENIDA LYNNE REYES                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6798   ENJOLI C BLACK                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6799   ENOCH GONZALES GASTELUM                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6800   ENOS GARCIA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6801   ENRICO CRISOLO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6802   ENRICO ROMAN S. MENDOZA                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6803   ENRIQUE AGUILAR JR.                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6804   ENRIQUE CASTILLO JR.                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6805   ENRIQUE CHAVIRA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6806   ENRIQUE GALLEGOS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6807   ENRIQUE GARZA JR.                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 619 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 620
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6808   ENRIQUE LICEA SR.                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6809   ENRIQUE MARTINEZ III                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6810   ENRIQUE MEJORADA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6811   ENRIQUE MUNIZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6812   ENRIQUE NAPOLES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6813   ENRIQUE QUINTERO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6814   ENRIQUE ZAVALA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6815   ENRIQUE ZEPEDA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6816   ENZO ARTURO MORI                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6817   ERI NAKAJIMA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6818   ERIC A BOYLE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 620 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 621
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6819   ERIC A GILLEN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6820   ERIC A MILLER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6821   ERIC A. DANIELS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6822   ERIC A. HEUERMAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6823   ERIC AIELLO                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6824   ERIC ALAN KEELEY                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6825   ERIC ALAN MONTIZAMBERT                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6826   ERIC ALAN WALLACK                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6827   ERIC ALBERTO CHAVEZ                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6828   ERIC ALLEN CUNNINGHAM                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6829   ERIC ALLEN WACKER                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 621 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 622
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6830   ERIC ALVARADO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6831   ERIC ANTHONY VAN DEUREN                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6832   ERIC ANTHONY ZIMMERMAN                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6833   ERIC AROS                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6834   ERIC ASHLEY ARNOLD                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6835   ERIC B MELLO                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6836   ERIC B WHITE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6837   ERIC BACHMAN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6838   ERIC BANTA                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6839   ERIC BANTIQUE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6840   ERIC BEAU FIGUEIROA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 622 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 623
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6841   ERIC BERG                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6842   ERIC BLAINE TRACY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6843   ERIC BLAKE ISAACSON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6844   ERIC BOETTCHER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6845   ERIC BRACKEEN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6846   ERIC BRANSON                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6847   ERIC BREM                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6848   ERIC CELOSSE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6849   ERIC CHARLES SANDERS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6850   ERIC CHRISTENSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6851   ERIC CHRISTOPHER DANFORTH                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 623 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 624
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6852   ERIC CLARK                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6853   ERIC DALE OLDFORD                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6854   ERIC DANIEL EATON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6855   ERIC DAVID LEE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6856   ERIC DAVID PEPITO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6857   ERIC DAVID ROLLINS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6858   ERIC DELANEY WALKER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6859   ERIC DREW ANDOLI                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6860   ERIC DWAYNE BUENO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6861   ERIC E BURR                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6862   ERIC E WRIGHT JR.                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 624 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 625
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6863   ERIC EDWARD EBERHARDT                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6864   ERIC EDWIN MCWHORTER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6865   ERIC EISENMAN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6866   ERIC ELACIO                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6867   ERIC EORIO                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6868   ERIC EUGENE WRIGHT                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6869   ERIC FULTON                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6870   ERIC GARCIA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6871   ERIC GREGORY HERNANDEZ                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6872   ERIC GREGORY KOSSOB                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6873   ERIC H GAREIS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 625 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 626
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6874   ERIC HARRIS                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6875   ERIC HECKER                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6876   ERIC HENRY                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6877   ERIC HERNANDEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6878   ERIC IAN MELDER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6879   ERIC J DAU                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6880   ERIC J MOURELATOS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6881   ERIC J STANSFIELD                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6882   ERIC JACOB GOTT                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6883   ERIC JAMES MCCRUMMEN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6884   ERIC JAMES ROHDE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 626 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 627
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6885   ERIC JAMES WALTON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6886   ERIC JAY CARTER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6887   ERIC JOEL URBINA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6888   ERIC JOHN MILES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6889   ERIC JON WOODYARD                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6890   ERIC JOSEPH RODRIGUEZ                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6891   ERIC JOSEPH TAYIAN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6892   ERIC K ROSS                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6893   ERIC K WONG                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6894   ERIC K. FINLEY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6895   ERIC KIM                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 627 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 628
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6896   ERIC KISSEL                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6897   ERIC KLIEWER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6898   ERIC L ROMERO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6899   ERIC L ZIRBEL                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6900   ERIC LAM                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6901   ERIC LAM                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6902   ERIC LANDON FLEMING                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6903   ERIC LARSON                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6904   ERIC LAU                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6905   ERIC LAWRENCE JACKSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6906   ERIC LEE HAGGERTY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 628 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 629
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6907   ERIC LEE HAYLEY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6908   ERIC LEROY TISDALE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6909   ERIC LEWIS                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6910   ERIC LOUIE                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6911   ERIC M BERNAL                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6912   ERIC M BLAIS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6913   ERIC M DE MELLO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6914   ERIC M PACHECO                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6915   ERIC M WILSON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6916   ERIC M. DOSWALD                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6917   ERIC M. LOER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 629 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 630
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6918   ERIC MARK LESCHINSKY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6919   ERIC MARSH                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6920   ERIC MARTIN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6921   ERIC MATHEW RUBIO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6922   ERIC MATTHEW IWASAKI                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6923   ERIC MICHAEL BARGER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6924   ERIC MICHAEL BLANCHARD                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6925   ERIC MICHAEL OLIVER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6926   ERIC MICHAEL ROBERTS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6927   ERIC NELSON                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6928   ERIC NELSON ZIGHERA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 630 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 631
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6929   ERIC NICHOLAS SAWYER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6930   ERIC O BORGEN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6931   ERIC P GOMEZ                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6932   ERIC P LINKUGEL                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6933   ERIC PATRICK MAHONEY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6934   ERIC PATTERSON GUICE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6935   ERIC PELTZER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6936   ERIC PETERSON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6937   ERIC QUINTON PINON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6938   ERIC R KROPP                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6939   ERIC RECORDS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 631 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 632
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6940   ERIC REIDT                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6941   ERIC RICHARDSON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6942   ERIC RICHEY                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6943   ERIC ROBERT ALBANESE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6944   ERIC ROBERTO PEREZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6945   ERIC ROGERS                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6946   ERIC RON OSBORN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6947   ERIC RUSSEL WILLIS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6948   ERIC RYAN COOKMAN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6949   ERIC S DURR                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6950   ERIC S GANNON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 632 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 633
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6951   ERIC SALMINEN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6952   ERIC SCACHETTI                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6953   ERIC SCHOENMAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6954   ERIC SCOTT                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6955   ERIC SCOTT STOLZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6956   ERIC SHIRLEY                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6957   ERIC SHUMATE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6958   ERIC SIEMENS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6959   ERIC SORIA                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6960   ERIC SORIA ESTRADA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6961   ERIC SPENCER OSTROM                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 633 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 634
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6962   ERIC STANLEY BURK                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6963   ERIC STEVEN JOHNSON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6964   ERIC STEWART LEON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6965   ERIC STUMPF                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6966   ERIC SUTPHIN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6967   ERIC T. RUIZ                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6968   ERIC THOMAS                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6969   ERIC THOMAS SEIBEL                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6970   ERIC TOM                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6971   ERIC TOM PANLASIGUI                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6972   ERIC VANZANT                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 634 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 635
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6973   ERIC VAZQUEZ                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6974   ERIC VO                                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6975   ERIC VOGELSANG                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6976   ERIC W FORNI                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6977   ERIC WALTER TEXEIRA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6978   ERIC WAYNE BACK                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6979   ERIC WAYNE KUNZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6980   ERICA ANN CABRERA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6981   ERICA BERGH                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6982   ERICA BROWN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6983   ERICA CENTENO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 635 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 636
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6984   ERICA COOK-THREAT                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6985   ERICA ELIZALDE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6986   ERICA ESMERALDA PRADO                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6987   ERICA GONZALEZ BREAM                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6988   ERICA JAYNE SCHLEMER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6989   ERICA KATWAN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6990   ERICA KRISTEN VERA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6991   ERICA LEI                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6992   ERICA LONGMIRE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6993   ERICA MARIE BARAJAS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6994   ERICA MUNOZ                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 636 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 637
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.6995   ERICA NICOLE PARKISON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6996   ERICA OBER                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6997   ERICA SMITH                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6998   ERICA TAYLOR JONES                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.6999   ERICH DONALD LUIS NOLAN                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7000   ERICH F LICHTBLAU                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7001   ERICH FRANK CUZNAR                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7002   ERICK D GONZALEZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7003   ERICK DAVID MENDOZA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7004   ERICK MATHEW TORRES                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7005   ERICK PEREZ                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 637 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 638
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7006   ERICK ROSS ROCHA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7007   ERICK RYN CARLSON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7008   ERICK SANCHEZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7009   ERICK VARELA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7010   ERIK ALEXANDER MOLINA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7011   ERIK ANTONIO ESTRADA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7012   ERIK ARTHUR NEWLANDER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7013   ERIK B HILLSTROM                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7014   ERIK BURTON KIRCHNER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7015   ERIK CHRISTIAN KVIST                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7016   ERIK CHRISTOPHER MOYER                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 638 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 639
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7017   ERIK CRAFT                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7018   ERIK DEAN SINISI                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7019   ERIK ESPARZA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7020   ERIK G NYSTROM                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7021   ERIK GERALD OGREN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7022   ERIK HANSEN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7023   ERIK HESSONG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7024   ERIK IAN BROWN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7025   ERIK JACOBSON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7026   ERIK JAMES BRUNDAGE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7027   ERIK JOHN NIXON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 639 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 640
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7028   ERIK K TAKAHASHI                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7029   ERIK KARL KURTZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7030   ERIK MADSEN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7031   ERIK MASON                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7032   ERIK MENZEL                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7033   ERIK MICHAEL WERNER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7034   ERIK MOORE                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7035   ERIK NEAL JOHANSEN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7036   ERIK OLSEN                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7037   ERIK R NAUMAN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7038   ERIK ROBERT HARMS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 640 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 641
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7039   ERIK RYAN DISUANCO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7040   ERIK SOUZA                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7041   ERIK STOCKLEY                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7042   ERIK ULLRICH CLAUS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7043   ERIK WILLIAM MULLINS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7044   ERIKA ANN ELEK                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7045   ERIKA BATES                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7046   ERIKA BRITTANY GONZALEZ                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7047   ERIKA E ARTIS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7048   ERIKA ELIZABETH BARRON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7049   ERIKA LYNN PEREYDA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 641 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 642
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7050   ERIKA MICHELLE HOWARD                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7051   ERIKA RAMLAN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7052   ERIKA REBECCA GUIZAR                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7053   ERIKA SUEZETTE URRABAZO                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7054   ERIKA SYLVIE BLUM                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7055   ERIKA VENETIA BINDI                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7056   ERIKA WASMUND                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7057   ERIN BOWE                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7058   ERIN BRIGHT                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7059   ERIN D CLAYBORN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7060   ERIN E PARKS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 642 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 643
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7061   ERIN FOLEY                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7062   ERIN LIM OBERHOLSER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7063   ERIN MARTIN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7064   ERIN MAYA KENNY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7065   ERIN MCVEY                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7066   ERIN MICHELLE BLAKLEY-COLE                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7067   ERIN PAULINE SHARP                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7068   ERIN RICE                                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7069   ERIN SARAH GARVEY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7070   ERIN STRAUB                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7071   ERIQ L FELDER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 643 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 644
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7072   ERLINDA O HERRAS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7073   ERLINDA P FERNANDO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7074   ERLINE ESTELLE APPLEGATE                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7075   ERMINIA VELEZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7076   ERNEST A GOODEN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7077   ERNEST AMIRIAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7078   ERNEST D CAUDILLO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7079   ERNEST D OREPEZA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7080   ERNEST D PENA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7081   ERNEST DELMAR ALSPAW III                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7082   ERNEST EUGENE MUSE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 644 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 645
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7083   ERNEST F LEE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7084   ERNEST FOSTER WADE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7085   ERNEST FURCH                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7086   ERNEST J WILLIAMS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7087   ERNEST JAMES BENNETT                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7088   ERNEST JOHN AQUILIO JR.                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7089   ERNEST KURK                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7090   ERNEST L RODRIGUEZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7091   ERNEST MATA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7092   ERNEST PHILIP CONTRERAS JR.                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7093   ERNEST S MITCHELL                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 645 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 646
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7094   ERNEST U GRIDER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7095   ERNESTINA MARIA MEDRANO                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7096   ERNESTINE DOLORES MOORE                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7097   ERNESTINE MATLOCK                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7098   ERNESTO ALONZO VILLANUEVA                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7099   ERNESTO BARA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7100   ERNESTO BURGA ACUNA                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7101   ERNESTO CALIBOSO JR.                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7102   ERNESTO DANIEL MONTES DE OCA                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7103   ERNESTO ESPINOZA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7104   ERNESTO HURTADO ARIAS JR.                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 646 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 647
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7105   ERNESTO LEO SOMERA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7106   ERNESTO M TALENO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7107   ERNESTO MUNOZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7108   ERNESTO VASQUEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7109   ERNESTO YGLESIAS JR.                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7110   ERNIE E KLAWITTER II                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7111   ERNIE JOHN TRINOS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7112   ERNIE LEE FLUD JR.                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7113   ERNIE STREHLOW SR.                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7114   ERROL NEVALASCA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7115   ERSKINE KARL JACKSON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 647 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 648
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7116   ERWIN CANAYA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7117   ERWIN ROBERTO MORA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7118   ERWIN SANTOS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7119   ESFANDIAR IMANI                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7120   ESHE R STEPHENS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7121   ESMERALDA AYALA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7122   ESMERALDA AYALA LOPEZ                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7123   ESMERALDA REGALADO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7124   ESMERALDA TORREZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7125   ESPERANZA YEPEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7126   ESRA SENVARDARLI                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 648 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 649
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7127   ESTEBAN BOYES LUKE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7128   ESTEBAN HERRERA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7129   ESTEBAN MAGANA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7130   ESTEBAN MARIN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7131   ESTEBAN R MACIAS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7132   ESTEBAN RAUL GALINDO                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7133   ESTEBAN RENE ZARAGOZA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7134   ESTELA BOWERSMITH                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7135   ESTELA FERRY LOGARTA                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7136   ESTER A DAVID                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7137   ESTER LOPEZ PEREGRINO                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 649 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 650
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7138   ESTER O'KEEFE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7139   ESTEVAN SENISEROS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7140   ESTEVEN PABLO MORALES                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7141   ESTHER CHUIMAN SU                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7142   ESTHER DAVIDA HILTON OCHOA                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7143   ESTHER G LEON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7144   ESTHER LAWSON MCCOY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7145   ESTHER LINDA SELVAM AMBROSE                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7146   ESTHER M COOGAN-GUARDADO                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7147   ESTHER MYOUNGSOON KIM                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7148   ESTHER RACHAEL MAREZ-                       VARIOUS                                        UNDETERMINED UNDETERMINED
         SAMANIEGO
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE


                                             Page 650 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 651
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7149   ESTHER RUIZ                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7150   ESWAR SAROJKUMAR                            VARIOUS                                        UNDETERMINED UNDETERMINED
         IJJAPUREDDI
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.7151   ESZTER TOMPOS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7152   ETHAN CHARLES HAMMOND                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7153   ETHAN JOSEPH PERALES                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7154   ETHAN M BELL                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7155   ETHAN NEWMAN                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7156   ETHAN PAUL KELLY THOMPSON                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7157   ETHAN TAYLOR POWERS                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7158   ETHAN W OLIVER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7159   ETHAN WRIGHT                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 651 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 652
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7160   ETHELYNE R MOLNAR                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7161   ETTA L WHITE                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7162   EUDOLE JASON PAO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7163   EUGENE A ORTIZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7164   EUGENE BARTON                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7165   EUGENE C SANCHEZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7166   EUGENE CAMPEDEL                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7167   EUGENE CHRISTOPHER REYNOSA                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7168   EUGENE DAVID MAYER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7169   EUGENE F FEDYASHOV                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7170   EUGENE G HAVLIK                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 652 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 653
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7171   EUGENE HANES                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7172   EUGENE HUTCHISON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7173   EUGENE J MACE JR.                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7174   EUGENE L MUMMELTHIE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7175   EUGENE LAURENCE ERLEC JR.                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7176   EUGENE PATRICK                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7177   EUGENE PETER FREY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7178   EUGENE ROBERT LAGGE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7179   EUGENE TAFOYA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7180   EUGENE TRIBBLE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7181   EUGENE YOON KIMM                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 653 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 654
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7182   EUMIE S DAVIS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7183   EUNICE BARNETT GARCIA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7184   EUNICE HEIDI SAPENA-ROSEMONT                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7185   EUSEBIO LOPEZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7186   EVA ALETA TAYLOR                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7187   EVA ARREOLA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7188   EVA D LOPEZ                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7189   EVA FRANCISCA VALENCIA                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7190   EVA K HENDERSHOT                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7191   EVA K. CHU                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7192   EVA M DOUGLAS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 654 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 655
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7193   EVA O DUMLAO                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7194   EVA OLIVARES                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7195   EVAN ALEXANDER LARIMER                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7196   EVAN BLAIR LARSON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7197   EVAN CHRISTOPHER BRADLEY                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7198   EVAN CHRISTOPHER MORRIS                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7199   EVAN DEATON                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7200   EVAN GARRY MULCH                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7201   EVAN H CLIFF                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7202   EVAN JAMES DUFFEY                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7203   EVAN JAMES STARK                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 655 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 656
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7204   EVAN LEVI WEBB                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7205   EVAN LEWIS WRIGHT                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7206   EVAN M LINCER                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7207   EVAN MERRILL KUDLER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7208   EVAN MICHAEL CAVALLI                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7209   EVAN R. GEISERT                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7210   EVAN RAY WEDDLE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7211   EVAN ROBERT STEWART                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7212   EVAN S COAKLEY                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7213   EVAN SLAYDON                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7214   EVAN T SANTOS                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 656 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 657
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7215   EVANGELA NG-RAFAEL                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7216   EVANGELINA CORONA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7217   EVANGELINA M HARNER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7218   EVANGELINE A ARCIA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7219   EVELIA GONZALEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7220   EVELINA CHRISTINE COWSERT                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7221   EVELYN C LONGINOTTI                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7222   EVELYN CHIOK                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7223   EVELYN ESCALERA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7224   EVELYN KOINZAN                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7225   EVELYN LILLIAN CONTRERAS                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 657 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 658
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7226   EVELYN LYDIA REGAN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7227   EVELYN OKOEGWALE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7228   EVELYN T LOPEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7229   EVELYN V. COSINO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7230   EVENILA XHEPA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7231   EVER LOPEZ                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7232   EVERETT ALLEN KNAPP                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7233   EVERETT P FUNG                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7234   EVERETT SAMUEL MYERS II                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7235   EVERGISTA M HICKEY                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7236   EVGUENIA MELEKH                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 658 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 659
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7237   EYOB EMBAYE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7238   EZEKIEL BRUSTKERN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7239   EZEKIEL ROBLES JR.                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7240   EZEQUIEL AREVALO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7241   EZRA ARAYA KIDANE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7242   EZRA D ROSALES                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7243   EZZARD C CARNEY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7244   FAAVAE STANLEY LETULIGASENOA                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7245   FABIAN CANO                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7246   FABIAN GONZALEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7247   FABIAN JUAN VILLEGAS                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 659 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 660
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7248   FABIAN SALDIVAR                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7249   FABIEN MING HSU                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7250   FABIENNE ARNOUD                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7251   FABIO BOZZI                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7252   FABIO M CHAVEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7253   FABIOLA C CABEZA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7254   FABIOLA MARTINEZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7255   FABIOLA N. ULLOA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7256   FABIOLA SARAGOSA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7257   FACUNDO RONQUILLO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7258   FAHMY OTHMAN NASSER                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 660 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 661
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7259   FAM C. SAELEE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7260   FANG LIN ZHAO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7261   FANUEL ABERRA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7262   FARAH BUSTOS                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7263   FARAH CRISTHINA LEPE PELAYO                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7264   FAREED A KHAN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7265   FARIBORZ OMID SARVIAN                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7266   FARIYA ALI                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7267   FARON EDWARD TSOSIE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7268   FAROUK EBRAHIM NAKHUDA                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7269   FAROZA B MOHAMMED                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 661 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 662
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7270   FARRELL J CARMOUCHE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7271   FARRON LEE DRYLIE                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7272   FAWAD KHALIDI                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7273   FAYANNE BERYL GLUNT                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7274   FEDERICO GOMEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7275   FEDERICO NECOCHEA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7276   FEDERICO SANDOVAL                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7277   FEDERICO VAZQUEZ II                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7278   FEDIR V SKRYPKA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7279   FEDOR VICTOROVICH PETRENKO                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7280   FEI LIU                                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 662 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 663
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7281   FELICIA A. HARRIS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7282   FELICIA ANDERSON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7283   FELICIA ANITA BROWN-WRIGHT                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7284   FELICIA DANIELLE MARTINEZ                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7285   FELICIA LAVON SMITH                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7286   FELICIA LEE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7287   FELICIA MARIE PADILLA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7288   FELICIA NORTON                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7289   FELICIA S SMITH                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7290   FELICIA SUZANNE LYNCH                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7291   FELICIANO DIAZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 663 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 664
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7292   FELIKS SEMENOVICH                           VARIOUS                                        UNDETERMINED UNDETERMINED
         KARCHEMSKIY
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.7293   FELINA BARRAZA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7294   FELINA PO LIM                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7295   FELIPE BARTOLOME IBARRA                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7296   FELIPE BETANCOURT                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7297   FELIPE J YBARRA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7298   FELIPE RODRIGUEZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7299   FELISA K. GORDON                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7300   FELIX ANASTASIO LOPEZ                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7301   FELIX C REGACHO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7302   FELIX CHONG LIANG                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 664 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 665
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7303   FELIX ENRIQUEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7304   FELIX G WAN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7305   FELIX GOMEZ DE FOX                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7306   FELIX GONZALEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7307   FELIX J VALADEZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7308   FELIX M GUTIERREZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7309   FELIX MARTINEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7310   FELIX SORRENTINO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7311   FELIX VENTURA LEON                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7312   FELIZA TERESA ANDRADE                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7313   FELLDA CHEN                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 665 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 666
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7314   FENG OU                                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7315   FENNAN EMBAYE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7316   FERDINAND ZAMBO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7317   FERHAAN JAWED                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7318   FERMIN HERNANDEZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7319   FERMIN R MUNOZ JR.                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7320   FERNANDO A AGUILAR                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7321   FERNANDO ANTONIO BALDIZON                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7322   FERNANDO ARMAS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7323   FERNANDO AUNECITA DONGALLO                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7324   FERNANDO BACA SALDANA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 666 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 667
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7325   FERNANDO CARRANZA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7326   FERNANDO DELGADO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7327   FERNANDO FLORES VENZON                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7328   FERNANDO HERNANDEZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7329   FERNANDO HIGUERA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7330   FERNANDO IBAL                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7331   FERNANDO J SILVA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7332   FERNANDO JAVIER MENDOZA                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7333   FERNANDO JESUS GARCIA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7334   FERNANDO JOFFRE                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7335   FERNANDO LUIS PUENTES                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 667 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 668
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7336   FERNANDO PEREZ AGUIRRE                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7337   FERNANDO R GONZALEZ                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7338   FERNANDO RECODER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7339   FERNANDO RICARDEZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7340   FERNANDO SALINAS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7341   FERNANDO SIGNIO                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7342   FERNANDO T MEDRANO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7343   FERNANDO VALDIVIA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7344   FERNANDO ZEPEDA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7345   FEVEN Z MIHRETU                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7346   FIDEL BENNY                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 668 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 669
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7347   FIDELA I BARRIOS                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7348   FIL M FALCIGLIA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7349   FILIBERTO RODRIGUEZ                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7350   FILOMENO BATAYOLA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7351   FIONA CHAN                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7352   FIONA M MITCHELL                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7353   FIONA S LAU                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7354   FIONN DEWAR                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7355   FLAUBERT T ATCHOUKEU                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7356   FLOR PULIDO-ROCHA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7357   FLORA R HUNT                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 669 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 670
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7358   FLORENCE C YIM                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7359   FLORENCE CURSO SANCHEZ                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7360   FLORENCE Y FRANCO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7361   FLORO CASIQUIN RITARITA                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7362   FLOYD COOPER                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7363   FLOYD ELMER KEMP                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7364   FLOYD GARY FINK                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7365   FLOYD JOSEPH COX JR.                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7366   FLOYD L MITCHELL                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7367   FONG WAN                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7368   FORD KROEHLER EIMON                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 670 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 671
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7369   FORNELL KEYS MEDLOCK                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7370   FORREST E EBERT JR.                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7371   FORREST KOSARKO WOODSON                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7372   FORREST LEE THOMAS JR.                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7373   FORREST LEROY JOHNSON                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7374   FORREST REASONER                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7375   FORREST W WALDRON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7376   FORTINO ARROYO RIVERA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7377   FOSTER C GOREE                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7378   FOUAD QUTBUDDIN KHATIB                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7379   FRANCES ANN PYNE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 671 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 672
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7380   FRANCES ELIZABETH PASS                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7381   FRANCES FONG                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7382   FRANCES JOHNSON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7383   FRANCES JUNE HUNT                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7384   FRANCES LIANG                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7385   FRANCES MARIE GLOTCH                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7386   FRANCES MARIE WILDER-DAVIS                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7387   FRANCES S CHANG                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7388   FRANCES S YEE                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7389   FRANCES SISK                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7390   FRANCES X GRECH                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 672 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 673
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7391   FRANCESCA MARIE KEENEY                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7392   FRANCILLIA C FOUBLASSE                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7393   FRANCINE A HUDSON                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7394   FRANCINE ARANG                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7395   FRANCINE CARMEN DE LA O                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7396   FRANCIS APACIBLE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7397   FRANCIS CHANN                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7398   FRANCIS DEL ROSARIO                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7399   FRANCIS DENNIS VALENTICH IV                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7400   FRANCIS HIUYU KU                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7401   FRANCIS K LEUNG                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 673 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 674
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7402   FRANCIS LARS DUNER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7403   FRANCIS LATCHMAN                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7404   FRANCIS P ANTEZZO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7405   FRANCIS PAK-CHEONG HO                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7406   FRANCIS PETER LUNDY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7407   FRANCIS VENTURA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7408   FRANCIS Z MOUA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7409   FRANCISCO ANDRES HERNANDEZ                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7410   FRANCISCO ARELLANO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         DELMENDO JR.
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE

2.7411   FRANCISCO D DIAZ                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7412   FRANCISCO DAVID BANDA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 674 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 675
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7413   FRANCISCO ESTRADA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7414   FRANCISCO F CALDERON                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7415   FRANCISCO GALAN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7416   FRANCISCO GARCIA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7418   FRANCISCO GARCIA JR.                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7417   FRANCISCO GARCIA JR.                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7419   FRANCISCO GARZA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7420   FRANCISCO GONZALEZ                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7421   FRANCISCO GUARDADO                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7422   FRANCISCO I AVILA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7423   FRANCISCO IVAN CASTRO                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 675 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 676
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7424   FRANCISCO JABIER ZAMORA                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7425   FRANCISCO JAVIER CABALLERO                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7426   FRANCISCO JAVIER DE LA CRUZ                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7427   FRANCISCO JAVIER FLORES                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7428   FRANCISCO JAVIER ORTEGA JR.                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7429   FRANCISCO JAVIER VILLANUEVA                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7430   FRANCISCO JESUS ACEVES SR.                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7431   FRANCISCO JESUS ACOSTA                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7432   FRANCISCO JOSE FLORES                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7433   FRANCISCO JOSE SALGUERO                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7434   FRANCISCO M GONZALEZ                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 676 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 677
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7435   FRANCISCO MACHUCA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7436   FRANCISCO MALDONADO                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7437   FRANCISCO MARTINEZ ORTEGA                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7438   FRANCISCO MOLINA                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7439   FRANCISCO ROBERTO GOMEZ                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7440   FRANCISCO ROJAS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7441   FRANCISCO SALOMON REGALADO                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7442   FRANCISCO SANCHEZ                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7443   FRANCISCO SANCHEZ-ZAMORA                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7444   FRANCISCO SERRANO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7445   FRANCISCO TALAVERA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         GUMATAOTAO JR.
         CONFIDENTIAL - AVAILABLE UPON         ACCOUNT NO.: NOT
         REQUEST                                  AVAILABLE


                                             Page 677 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 678
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7446   FRANCISCO V FERNANDEZ                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7447   FRANCISCO YBARRA JR.                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7448   FRANCOISE C. JOSEPH                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7449   FRANCOIS-XAVIER RONGERE                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7450   FRANDELIS CENTENO                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7451   FRANK ALLEN MAHONEY                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7452   FRANK AMESQUITA                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7453   FRANK ANDREW DAUBY JR.                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7454   FRANK ANTHONY FRAONE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7455   FRANK BAER                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7456   FRANK BONILLA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 678 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 679
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7457   FRANK BOULDEN GRIFFITH                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7458   FRANK C LOCARNINI                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7459   FRANK CASILLAS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7460   FRANK CHARLES GEISLER                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7461   FRANK CHRISTOPHER FLORES                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7462   FRANK E CHELINI                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7463   FRANK EDELMAN III                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7464   FRANK EDWARD NARTE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7465   FRANK FERNAND LABELLE                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7466   FRANK GALEA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7467   FRANK HANLON                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 679 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 680
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7468   FRANK HLEBAKOS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7469   FRANK HOLT                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7470   FRANK JAIME SARINANA JR.                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7471   FRANK JAMES GAUTHIER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7472   FRANK JAMES KASPER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7473   FRANK JOSEPH ARROYO                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7474   FRANK JOSEPH PICHLER                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7475   FRANK JOSEPH REYNOSO III                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7476   FRANK L DECARLO JR.                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7477   FRANK L P MARSHALL                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7478   FRANK L TUCKER                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 680 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 681
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7479   FRANK L VELEZ                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7480   FRANK LAWRENCE VIERRA III                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7481   FRANK LEE HODGES                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7482   FRANK LEYVA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7483   FRANK LOWE                                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7484   FRANK M RUTLEDGE                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7485   FRANK MARIANO                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7486   FRANK MARTINEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7487   FRANK MARTINEZ                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7488   FRANK MICHAEL CALDERONE                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7489   FRANK MORENO                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 681 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 682
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7490   FRANK OCHOA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7491   FRANK OSCAR GOODWIN III                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7492   FRANK P BRINGINO                            VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7493   FRANK PADILLA JR.                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7494   FRANK PEDRO                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7495   FRANK PERSINGER                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7496   FRANK PHILLIP GALINDO                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7497   FRANK POREP                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7498   FRANK R CHARLES                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7499   FRANK RICHARD VENTURA IV                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7500   FRANK RUBEN DOMINGUEZ                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 682 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 683
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7501   FRANK S YBARRA                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7502   FRANK SCRITCHFIELD                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7503   FRANK SILVA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7504   FRANK STRICKLAND BROWN III                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7505   FRANK T HOCK                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7506   FRANK T LEE                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7507   FRANK TAPIA                                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7508   FRANK THOMAS DECOITE                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7509   FRANK TORRES                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7510   FRANK TOWNSEND                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7511   FRANK URENA SORIA                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 683 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 684
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7512   FRANK W ORNELAZ                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7513   FRANK WAYNE LINNENBRINK                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7514   FRANK WILLIAM DORE JR.                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7515   FRANK WILLIAMS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7516   FRANK WILLIS MAXWELL                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7517   FRANK X MOUSTIRATS                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7518   FRANKEL FLORVILUS JR.                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7519   FRANKIE KWOK-SHING AU-YEUNG                 VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7520   FRANKLIN E FURROW                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7521   FRANKLIN H VAUGHN                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7522   FRANKLIN I. FUCHS                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 684 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 685
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7523   FRANKLIN LYONS                              VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7524   FRANKLIN R BECK                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7525   FRANQUINTIN T TALANIA                       VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7526   FRANZ STADTMUELLER                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7527   FRARINO L BAUTISTA                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7528   FRED AVILES AHOORAI                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7529   FRED B GARCIA                               VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7530   FRED CINCERA                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7531   FRED FREDERICKS                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7532   FRED JOHAN SALISBURY                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7533   FRED LEE LAWSON                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 685 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 686
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7534   FRED LESTER MAY                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7535   FRED MELENDEZ BETANCOURT                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7536   FRED PETER LANDES                           VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7537   FRED RANDLE BADERTSCHER                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7538   FRED SIO                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7539   FRED SUSOEFF                                VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7540   FRED WILLIAM BRANDT                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7541   FRED YOO                                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7542   FREDDY HARTLY WILCOX JR.                    VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7543   FREDDY JOSE ALVAREZ                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7544   FREDERICK DAVID SANDERSON                   VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 686 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 687
                                                          of 688
Pacific Gas and Electric Company                                                               Case Number:        19-30089 (DM)

Schedule E/F: Creditors Who Have Unsecured Claims
   Part 1:      List All Creditors with PRIORITY Unsecured Claims

Creditor's Name, Mailing Address Including   Date Claim Was Incurred And     C U       D   Offset    Total Claim    Priority Amount
Zip Code                                           Account Number

Employee Wages

2.7545   FREDERICK FRANK MENEZES II                  VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7546   FREDERICK MELTON KOONTZ                     VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7547   FREDERICK QUINN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7548   FREDERICK ROBERT ASCHE                      VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7549   FREDERICK SKILLMAN                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7550   FREDRIC K URBIN                             VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7551   FREDRICK B STARBUCK                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7552   FREDRICK DEAN JONES                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7553   FREDRICK DOOLITTLE                          VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7554   FREDRICK E BERRIDGE                         VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE

2.7555   FREDRICK JAMES PFANN                        VARIOUS                                        UNDETERMINED UNDETERMINED
         CONFIDENTIAL - AVAILABLE UPON
         REQUEST                               ACCOUNT NO.: NOT
                                                  AVAILABLE


                                             Page 687 of 2251 to Schedule E/F Part 1

         Case: 19-30088         Doc# 906       Filed: 03/14/19 Entered: 03/14/19 23:02:08                      Page 688
                                                          of 688
